Back to Form 8-K [form8k.htm]
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       
Exhibit 10.1
 
EXECUTION COPY
 

 
 
J.P.Morgan
 
CREDIT AGREEMENT
 
 
dated as of
 
 
August 1, 2011
 
 
among
 
 
THE WELLCARE MANAGEMENT GROUP, INC.
 
WELLCARE HEALTH PLANS, INC.
 
 
The Lenders Party Hereto
 
 
JPMORGAN CHASE BANK, N.A.
as Administrative Agent
 
 
and
 
 
WELLS FARGO BANK, NATIONAL ASSOCIATION
as Syndication Agent
 
 
______________________________
 
     
J.P. MORGAN SECURITIES LLC and WELLS FARGO SECURITIES, LLC
as Joint Bookrunners and Joint Lead Arrangers
 
 
 


CH1 5982632v.9
 
 

--------------------------------------------------------------------------------

 
 
Table of Contents
(continued)
                                                                                                                                                                                                                                                                                                                                                                                                               
 

 
 Page

 
ARTICLE I Definitions
1
   
SECTION 1.01. Defined Terms
1
SECTION 1.02. Classification of Loans and Borrowings
26
SECTION 1.03. Terms Generally
26
SECTION 1.04. Accounting Terms; GAAP
27
SECTION 1.05. Pro Forma and other Calculations
27
   
ARTICLE II The Credits
28
   
SECTION 2.01. Commitments
28
SECTION 2.02. Loans and Borrowings
28
SECTION 2.03. Requests for Borrowings
29
SECTION 2.04. Intentionally Omitted
29
SECTION 2.05. Swingline Loans
29
SECTION 2.06. Letters of Credit
30
SECTION 2.07. Funding of Borrowings
34
SECTION 2.08. Interest Elections
34
SECTION 2.09. Termination and Reduction of Commitments
35
SECTION 2.10. Repayment and Amortization of Loans; Evidence of Debt
36
SECTION 2.11. Prepayment of Loans
37
SECTION 2.12. Fees
38
SECTION 2.13. Interest
39
SECTION 2.14. Alternate Rate of Interest
40
SECTION 2.15. Increased Costs
40
SECTION 2.16. Break Funding Payments
41
SECTION 2.17. Taxes
42
SECTION 2.18. Payments Generally; Allocations of Proceeds; Pro Rata Treatment;
Sharing of Set-offs
43
SECTION 2.19. Mitigation Obligations; Replacement of Lenders
45
SECTION 2.20. Defaulting Lenders
46
SECTION 2.21. Expansion Option
47
   
ARTICLE III Representations and Warranties
49
   
SECTION 3.01. Organization; Powers
49
SECTION 3.02. Authorization
49
SECTION 3.03. Enforceability
49
SECTION 3.04. Governmental Approvals
50
SECTION 3.05. Financial Condition; No Material Adverse Change
50
SECTION 3.06. No Material Adverse Change
50
SECTION 3.07. Title to Properties; Possession Under Leases
50
SECTION 3.08. Subsidiaries
50
SECTION 3.09. Litigation; Compliance with Laws
50
SECTION 3.10. Agreements
51
SECTION 3.11. Federal Reserve Regulations
51
SECTION 3.12. Investment Company Act
51
SECTION 3.13. Tax Returns
52

 

 
i 

--------------------------------------------------------------------------------

 
 




Table of Contents
(continued)
                                                                                                                                                                                                                                                                                                                                                      
 

 

 
 Page
 
 
SECTION 3.14. No Material Misstatements
52
SECTION 3.15. Employee Benefit Plans
52
SECTION 3.16. Environmental Matters
52
SECTION 3.17. Insurance
52
SECTION 3.18. Collateral Documents
53
SECTION 3.19. Location of Real Property and Leased Premises
53
SECTION 3.20. Labor Matters
53
SECTION 3.21. Solvency
53
SECTION 3.22. Licensing and Accreditation
54
SECTION 3.23. Medicare and Medicaid Notices and Filings Related to Business
54
   
ARTICLE IV Conditions
55
   
SECTION 4.01. Effective Date
55
SECTION 4.02. Each Credit Event
56
   
ARTICLE V Affirmative Covenants
57
   
SECTION 5.01. Existence; Businesses and Properties
57
SECTION 5.02. Insurance
57
SECTION 5.03. Obligations and Taxes
57
SECTION 5.04. Financial Statements, Reports, etc.
58
SECTION 5.05. Litigation and Other Notices
59
SECTION 5.06. Information Regarding Collateral
60
SECTION 5.07. Maintaining Records; Access to Properties and Inspections
60
SECTION 5.08. Use of Proceeds
61
SECTION 5.09. Compliance with Laws
61
SECTION 5.10. Further Assurances
61
SECTION 5.11. Designation of Obligations
62
   
ARTICLE VI Negative Covenants
62
   
SECTION 6.01. Indebtedness
62
SECTION 6.02. Liens
65
SECTION 6.03. Sale and Lease-Back Transactions
67
SECTION 6.04. Investments, Loans, Advances and Guarantees
68
SECTION 6.05. Mergers, Consolidations, Sales of Assets and Acquisitions
70
SECTION 6.06. Restricted Payments; Restrictive Agreements
71
SECTION 6.07. Transactions with Affiliates
72
SECTION 6.08. Business of the Parent and Subsidiaries; Ownership of
Subsidiaries; Preferred Equity Interests
72
SECTION 6.09. Other Indebtedness and Agreements
72
SECTION 6.10. Capital Expenditures
73
SECTION 6.11. Statutory Net Worth Ratio
73
SECTION 6.12. Cash Flow Leverage Ratio
73
SECTION 6.13. Fixed Charge Coverage Ratio
73
SECTION 6.14. Minimum Holding Company Cash
73
SECTION 6.15. Fiscal Year
74


 
 
 
ii

--------------------------------------------------------------------------------

 
 
 
Table of Contents
(continued)
 
                                                                                                                                                                                                                                                                                                                                                        
 
 
 
 



 
 Page
 
 
SECTION 6.16. Swap Agreements 74    
ARTICLE VII Events of Default
74
   
SECTION 7.01. Events of Default
74
SECTION 7.02. Remedies upon the occurrence of any Event of Default
76
   
ARTICLE VIII The Administrative Agent
76
   
ARTICLE IX Miscellaneous
80
   
SECTION 9.01. Notices
80
SECTION 9.02. Waivers; Amendments
81
SECTION 9.03. Expenses; Indemnity; Damage Waiver
82
SECTION 9.04. Successors and Assigns
84
SECTION 9.05. Survival
86
SECTION 9.06. Counterparts; Integration; Effectiveness
87
SECTION 9.07. Severability
87
SECTION 9.08. Right of Setoff
87
SECTION 9.09. Governing Law; Jurisdiction; Consent to Service of Process
87
SECTION 9.10. WAIVER OF JURY TRIAL
88
SECTION 9.11. Headings
88
SECTION 9.12. Confidentiality
88
SECTION 9.13. USA PATRIOT Act
89
SECTION 9.14. Appointment for Perfection
89
SECTION 9.15. No Advisory or Fiduciary Responsibility      89    
ARTICLE X Cross-Guarantee
90



 
 
 
iii

--------------------------------------------------------------------------------

 
 
 
 




Table of Contents
(continued)
                                                                                                                                                                                                                                                                                                                                                                 
 



Page
 
 
         
SCHEDULES:
         
Schedule 2.01
 --   Commitments
Schedule 3.06
 --   MAE Excepted Matters
Schedule 3.08
 --   Subsidiaries
Schedule 3.09
 --   Disclosed Matters
Schedule 3.16
 --   Environmental Matters
Schedule 3.17
 --   Insurance
Schedule 3.18(a)
 --   UCC Filing Offices
Schedule 3.19(a) 
 --   Owned Real Property
Schedule 3.19(b)  
 --   Leased Real Property
Schedule 4.01(f)
 --   Surviving Credit Facilities
Schedule 6.01
 --   Existing Indebtedness
Schedule 6.02
 --   Existing Liens
Schedule 6.04
 --   Existing and Designated Investments Schedule 6.07  --   Transactions with
Affiliates            
EXHIBITS:
   
Exhibit A  
 --   Form of Assignment and Assumption
Exhibit B  
 --   Form of Borrowing Request
Exhibit C  
 --   List of Closing Documents
Exhibit D 
 --   Form of Increasing Lender Supplement
Exhibit E 
 --   Form of Augmenting Lender Supplement



 
iv 

--------------------------------------------------------------------------------

 

 
 CREDIT AGREEMENT (this “Agreement”) dated as of August 1, 2011 among WELLCARE
HEALTH PLANS, INC., THE WELLCARE MANAGEMENT GROUP, INC., the LENDERS from time
to time party hereto, JPMORGAN CHASE BANK, N.A., as Administrative Agent, and
WELLS FARGO BANK, NATIONAL ASSOCIATION, as Syndication Agent.
 
 The parties hereto agree as follows:
 
ARTICLE I
 
Definitions
 
 
 SECTION 1.01.  Defined Terms.  As used in this Agreement, the following terms
have the meanings specified below:
 
 “ABR”, when used in reference to any Loan or Borrowing, refers to a Loan, or
the Loans comprising such Borrowing, bearing interest at a rate determined by
reference to the Alternate Base Rate.
 
 “Adjusted LIBO Rate” means, with respect to any Eurodollar Borrowing for any
Interest Period, an interest rate per annum (rounded upwards, if necessary, to
the next 1/16 of 1%) equal to (a) the LIBO Rate for such Interest Period
multiplied by (b) the Statutory Reserve Rate.
 
 “Administrative Agent” means JPMorgan Chase Bank, N.A. (including its branches
and affiliates), in its capacity as administrative agent for the Lenders
hereunder.
 
 “Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.
 
 “Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.
 
 “Alternate Base Rate” means, for any day, a rate per annum equal to the
greatest of (a) the Prime Rate in effect on such day, (b) the Federal Funds
Effective Rate in effect on such day plus ½ of 1% and (c) the Adjusted LIBO Rate
for a one month Interest Period on such day (or if such day is not a Business
Day, the immediately preceding Business Day) plus 1%, provided that, for the
avoidance of doubt, the Adjusted LIBO Rate for any day shall be based on the
rate appearing on Reuters Screen LIBOR01 Page (or on any successor or substitute
page of such page) at approximately 11:00 a.m. London time on such day.  Any
change in the Alternate Base Rate due to a change in the Prime Rate, the Federal
Funds Effective Rate or the Adjusted LIBO Rate shall be effective from and
including the effective date of such change in the Prime Rate, the Federal Funds
Effective Rate or the Adjusted LIBO Rate, respectively.
 
 “Anti-Kickback Statute” means the Antikickback Statute as set forth in Section
1320a-7b of Title 42 of the United States Code, as amended, and any statute
succeeding thereto.
 
 “Applicable Mandatory Prepayment Percentage” means, at any time, (a) 50%, so
long as the Cash Flow Leverage Ratio is greater than 1.75 to 1.00 and (b) 0%, so
long as the Cash Flow Leverage Ratio is equal to or less than 1.75 to 1.00.


1 
 

--------------------------------------------------------------------------------

 


                                 “Applicable Percentage” means, with respect to
any Lender, (a) with respect to Revolving Loans, LC Exposure or Swingline Loans,
the percentage equal to a fraction the numerator of which is such Lender’s
Revolving Commitment and the denominator of which is the aggregate Revolving
Commitments of all Revolving Lenders (if the Revolving Commitments have
terminated or expired, the Applicable Percentages shall be determined based upon
the Revolving Commitments most recently in effect, giving effect to any
assignments); provided that in the case of Section 2.20 when a Defaulting Lender
shall exist, any such Defaulting Lender’s Revolving Commitment shall be
disregarded in the calculation and (b) with respect to the Term Loans, a
percentage equal to a fraction the numerator of which is such Lender’s
outstanding principal amount of the Term Loans and the denominator of which is
the aggregate outstanding principal amount of the Term Loans of all Term
Lenders; provided that in the case of Section 2.20 when a Defaulting Lender
shall exist, any such Defaulting Lender’s Term Loan Commitment shall be
disregarded in the calculation.
 
 “Applicable Rate” means, for any day, with respect to any Eurodollar Loan, any
ABR Loan or with respect to the commitment fees payable hereunder, as the case
may be, the applicable rate per annum set forth below under the caption
“Eurodollar Spread”, “ABR Spread” or “Commitment Fee Rate”, as the case may be,
based upon the Cash Flow Leverage Ratio applicable on such date:
 

 
Cash Flow
Leverage Ratio
Eurodollar
Spread
ABR
Spread
Commitment
Fee Rate
Category 1:
< 0.75 to 1.00
 
1.50%
0.50%
0.25%
Category 2:
³ 0.75 to 1.00 but <
1.25 to 1.00
1.75%
0.75%
0.30%
Category 3:
³ 1.25 to 1.00 but <
 1.50 to 1.00
2.00%
1.00%
0.35%
Category 4:
³ 1.50 to 1.00 but <
 1.75 to 1.00
2.50%
1.50%
0.375%
Category 5:
³ 1.75 to 1.00
 
3.00%
2.00%
0.45%



For purposes of the foregoing,
 
 (i) if at any time the Parent fails to deliver the quarterly or annual
financial statements or certificates on or before the date such financial
statements or certificates are due pursuant to Section 5.04, Category 5 shall be
deemed applicable for the period commencing three (3) Business Days after the
required date of delivery and ending on the date which is three (3) Business
Days after such financial statements or certificates are actually delivered,
after which the Category shall be determined in accordance with the table above
as applicable;
 
 (ii) except as otherwise provided in paragraph (iii) below, adjustments, if
any, to the Category then in effect shall be effective three (3) Business Days
after the Administrative Agent has received the applicable financial statements
and certificates (it being understood and agreed that each change in Category
shall apply during the period commencing on the effective date of such change
and ending on the date immediately preceding the effective date of the next such
change); and
 
 (iii) notwithstanding the foregoing, from and after the Effective Date,
Category 3 shall be deemed to be applicable until the Administrative Agent’s
receipt of the applicable financial statements for the Parent’s first two fiscal
quarters ending after the Effective Date and


2 
 

--------------------------------------------------------------------------------

 
 
adjustments to the Category then in effect shall thereafter be effected in
accordance with the preceding paragraphs; provided, however, that if such
financial statements demonstrate that Category 4 or 5 would be applicable
pursuant to paragraph (ii) above, then Category 4 or 5, as the case may
be, shall be applicable in accordance with paragraph (ii) above.
 
 “Approved Fund” has the meaning assigned to such term in Section 9.04.
 
 “Asset Sale” means the sale, transfer or other disposition (by way of merger,
casualty, condemnation or otherwise) by the Parent or any of the Subsidiaries to
any person other than the Parent, any Borrower or any Subsidiary Guarantor of
(a) any Equity Interests of any of the Subsidiaries (other than directors’
qualifying shares) or (b) any other assets (other than cash or Permitted
Investments) of the Parent or any of its Subsidiaries; provided, however, “Asset
Sale” shall not include (i) sales, assignments, transfers, leases or other
dispositions of inventory (or other assets), damaged, obsolete or worn out
assets, scrap and Permitted Investments, in each case disposed of in the
ordinary course of business, (ii) sales, assignments, transfers, leases or other
dispositions in the ordinary course of goods, services or information,
(iii) dispositions of any kind between or among Subsidiaries that are not Loan
Parties or are to Loan Parties or (iv) Excluded Asset Sales; provided further,
that each of (1) any asset sale or series of related asset sales described in
clause (b) above having a value not in excess of $2,500,000 and (2) issuances by
the Parent of its Equity Interests shall be deemed not to be an “Asset Sale” for
purposes of this Agreement.  For the avoidance of doubt, neither (i) the grant
of a Lien on, or the pledge of a security interest in, any asset or (ii) the
entry into any reinsurance agreements by the Parent or any of its Subsidiaries
in the ordinary course of business, shall constitute an Asset Sale.
 
 “Assignment and Assumption” means an assignment and assumption agreement
entered into by a Lender and an assignee (with the consent of any party whose
consent is required by Section 9.04), and accepted by the Administrative Agent,
in the form of Exhibit A or any other form approved by the Administrative Agent.
 
 “Augmenting Lender” has the meaning assigned to such term in Section 2.21.
 
 “Available Revolving Commitment” means, at any time with respect to any Lender,
the Revolving Commitment of such Lender then in effect minus the Revolving
Credit Exposure of such Lender at such time; it being understood and agreed that
any Lender’s Swingline Exposure shall not be deemed to be a component of the
Revolving Credit Exposure for purposes of calculating the commitment fee under
Section 2.12(a).
 
 “Availability Period” means the period from and including the Effective Date to
but excluding the earlier of the Maturity Date and the date of termination of
the Revolving Commitments.
 
 “Banking Services” means each and any of the following bank services provided
to the Parent or any Subsidiary by any Lender or any of its
Affiliates:  (a) credit cards for commercial customers (including, without
limitation, commercial credit cards and purchasing cards), (b) stored value
cards and (c) treasury management services (including, without limitation,
controlled disbursement, automated clearinghouse transactions, return items,
overdrafts and interstate depository network services).
 
 “Banking Services Agreement” means any agreement entered into by the Parent or
any Subsidiary in connection with Banking Services.
 
 “Banking Services Obligations” means any and all obligations of the Parent or
any Subsidiary, whether absolute or contingent and howsoever and whensoever
created, arising, evidenced or acquired (including all renewals, extensions and
modifications thereof and substitutions therefor) in connection with Banking
Services.


3 
 

--------------------------------------------------------------------------------

 


                                 “Bankruptcy Event” means, with respect to any
Person, such Person becomes the subject of a bankruptcy or insolvency
proceeding, or has had a receiver, conservator, trustee, administrator,
custodian, assignee for the benefit of creditors or similar Person charged with
the reorganization or liquidation of its business appointed for it, or, in the
good faith determination of the Administrative Agent, has taken any action in
furtherance of, or indicating its consent to, approval of, or acquiescence in,
any such proceeding or appointment, provided that a Bankruptcy Event shall not
result solely by virtue of any ownership interest, or the acquisition of any
ownership interest, in such Person by a Governmental Authority or
instrumentality thereof, provided, further, that such ownership interest does
not result in or provide such Person with immunity from the jurisdiction of
courts within the United States or from the enforcement of judgments or writs of
attachment on its assets or permit such Person (or such Governmental Authority
or instrumentality) to reject, repudiate, disavow or disaffirm any contracts or
agreements made by such Person.
 
 “Board” means the Board of Governors of the Federal Reserve System of the
United States of America.
 
 “Borrowers” means the Parent and WMG.
 
 “Borrowing” means (a) Revolving Loans of the same Type, made, converted or
continued on the same date and, in the case of Eurodollar Loans, as to which a
single Interest Period is in effect , (b) a Term Loan made on the same date and,
in the case of Eurodollar Loans, as to which a single Interest Period is in
effect or (c) a Swingline Loan.
 
 “Borrowing Request” means a request by any Borrower for a Borrowing in
accordance with Section 2.03.
 
 “Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; provided that, when used in connection with a Eurodollar Loan,
the term “Business Day” shall also exclude any day on which banks are not open
for dealings in Dollars in the London interbank market.
 
 “Capital Expenditures” means, for any period, without duplication, (a) the
additions to property, plant and equipment and other capital expenditures of the
Parent and its consolidated Subsidiaries that are (or should be) set forth in a
consolidated statement of cash flows of the Parent for such period prepared in
accordance with GAAP and (b) Capital Lease Obligations or Synthetic Lease
Obligations incurred by the Parent and its consolidated Subsidiaries during such
period, but excluding in each case (i) any such expenditure made to restore,
replace or rebuild property to substantially the same condition of such property
immediately prior to any damage, loss, destruction or condemnation of such
property, to the extent such expenditure is made with insurance proceeds,
condemnation awards or damage recovery proceeds relating to any such damage,
loss, destruction or condemnation or with the proceeds of Asset Sales or
Excluded Asset Sales and (ii) any capital expenditure to the extent such capital
expenditure was made with the proceeds of Asset Sales or Excluded Asset Sales or
in exchange for property in the same or better condition as such new property.
 
 “Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are or would be required to be classified and accounted for as
capital leases on a balance sheet of such Person under GAAP (determined using
GAAP as in effect on the date hereof), and the amount of such obligations shall
be the capitalized amount thereof determined in accordance with GAAP (determined
using GAAP as in effect on the date hereof).


4 
 

--------------------------------------------------------------------------------

 


                                 “Cash Collateralized” means the pledge, deposit
or delivery by the Parent or any of its Subsidiaries of cash or other
investments described in clauses (b), (g) or (e) of the definition of Permitted
Investments to the issuer of letters of credit, or counterparty in respect of
Swap Agreements, as collateral for the obligations of the Parent or any of its
Subsidiaries thereunder. 
 
 “Cash Flow Leverage Ratio” means, on any date, the ratio of Total Debt on such
date to Consolidated EBITDA for the period of four consecutive fiscal quarters
most recently ended on or prior to such date.
 
 “Casualty Event” means any casualty or other insured damage to, or any taking
under the power of eminent domain or by condemnation or similar proceeding of,
any property or assets of the Parent or any Subsidiary, in each case with a fair
market value immediately prior to such event equal to or greater than
$25,000,000.
 
 “CHAMPUS” means the United States Department of Defense Civilian Health and
Medical Program of the Uniformed Services, or any successor thereto, including
TRICARE.
 
 A “Change in Control” shall be deemed to have occurred if (a) any “person” or
“group” (within the meaning of Rule 13d-5 of the Securities Exchange Act of
1934) shall beneficially own or control Equity Interests in the Parent
representing more than 25% of either the aggregate ordinary voting power or the
aggregate equity value represented by the issued and outstanding Equity
Interests in the Parent; (b) during any period of 12 consecutive months, a
majority of the members of the board of directors of the Parent ceases to be
composed of individuals (i) who were members of that board of directors on the
first day of such period, (ii) whose election or nomination to that board of
directors was approved by individuals referred to in clause (i) above
constituting at the time of such election or nomination at least a majority of
that board of directors or (iii) whose election or nomination to that board of
directors was approved by individuals referred to in clauses (i) or (ii) above
constituting at the time of such election or nomination at least a majority of
that board of directors (excluding, in the case of both clause (ii) and (iii),
any individual whose initial nomination for, or assumption of office as, a
member of that board of directors occurs as a result of an actual or threatened
solicitation of proxies or consents for the election or removal of one or more
directors by any person or group other than a solicitation for the election of
one or more directors by or on behalf of the board of directors); or (c) the
Parent shall cease to directly or indirectly own, beneficially and of record,
100% of the issued and outstanding Equity Interests of WMG.
 
 “Change in Law” means (a) the adoption of any law, rule or regulation after the
date of this Agreement, (b) any change in any law, rule or regulation or in the
interpretation or application thereof by any Governmental Authority after the
date of this Agreement or (c) compliance by any Lender or the Issuing Bank (or,
for purposes of Section 2.15(b), by any lending office of such Lender or by such
Lender’s or the Issuing Bank’s holding company, if any) with any request,
guideline or directive (whether or not having the force of law) of any
Governmental Authority made or issued after the date of this Agreement and
applicable to banks generally; provided however, that notwithstanding anything
herein to the contrary, (i) the Dodd-Frank Wall Street Reform and Consumer
Protection Act and all requests, rules, guidelines, requirements and directives
thereunder, issued in connection therewith or in implementation thereof, and
(ii) all requests, rules, guidelines, requirements and directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law” regardless of the date enacted,
adopted, issued or implemented.
 
 “CHM” means Comprehensive Health Management, Inc., a Florida corporation.


  5
 

--------------------------------------------------------------------------------

 


                                 “CHM Management Agreements” means the
Management Agreements between CHM and certain HMO Subsidiaries, as approved by
the applicable Governmental Authorities, as the same may be amended,
supplemented or otherwise modified from time to time.
 
 “Class”, when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are Revolving Loans, Term
Loans or Swingline Loans.
 
 “CMS” means the Centers for Medicare & Medicaid Services.
 
 “Code” means the Internal Revenue Code of 1986, as amended from time to time.
 
 “Collateral” means any and all personal property owned, leased or operated that
is covered by the Collateral Documents and any and all other personal property
of any Loan Party, now existing or hereafter acquired, that may at any time be
or become subject to a security interest or Lien in favor of Administrative
Agent, on behalf of itself and the Secured Parties, to secure the Secured
Obligations.
 
 “Collateral Documents” means, collectively, the Security Agreement and all
other agreements, instruments and documents executed in connection with this
Agreement that are intended to create, perfect or evidence Liens to secure the
Secured Obligations, including, without limitation, all other security
agreements, pledge agreements, mortgages, deeds of trust, account control
agreements, notes, guarantees, subordination agreements, pledges, powers of
attorney, consents, assignments, contracts, notices, leases and financing
statements.
 
 “Commitment” means, with respect to each Lender, the sum of such Lender’s
Revolving Commitment and Term Loan Commitment.  The initial amount and
percentage of each Lender’s Commitment is set forth on Schedule 2.01, or in the
Assignment and Assumption or other documentation contemplated hereby pursuant to
which such Lender shall have assumed its Commitment, as applicable.
 
 “Company Action Level” means the Company Action Level risk-based capital
threshold, as defined by NAIC, or in any state that has not adopted the NAIC
definition, as defined by the appropriate state Governmental Authority, the HMO
Model Act or comparable act applicable to a HMO Subsidiary.
 
 “Consolidated EBITDA” means, for any period, Consolidated Net Income for such
period plus (a) without duplication and to the extent deducted in determining
such Consolidated Net Income, the sum of (i) Consolidated Interest Expense for
such period, (ii) consolidated income tax expense for such period, (iii) all
amounts attributable to depreciation, amortization or write-downs of goodwill
for such period and (iv) any non-cash charges or expenses for such period
(provided, that any cash payment made with respect to any non-cash charge in a
prior period shall be subtracted in computing Consolidated EBITDA during the
period in which such cash payment is made), (v) any extraordinary non-cash
losses for such period (provided, that, to the extent previously added back to
Consolidated EBITDA for purposes of this Agreement, any cash payment made during
such period in respect of items that are the subject of any extraordinary
non-cash loss in a prior period shall be subtracted in computing Consolidated
EBITDA during the period in which such cash payment is made), (vi) costs, fees
and expenses of legal counsel and other advisors, and the amount of any
settlement, paid during such period in connection with (1) the Investigation and
(2) other civil litigation matters relating to the subject matter of the
Investigation, plus (b) any non-capitalized fees or expenses incurred in
connection with any Swap Agreement, plus (c) non-recurring charges relating to
fees and expenses incurred in connection with the execution and delivery of this
Agreement and the Loan Documents, plus (d) accretion of settlement discount and
minus (e) to the extent included in determining such Consolidated Net Income,
any


  6
 

--------------------------------------------------------------------------------

 


extraordinary non-cash gains and all non-cash items of income, for such period,
all determined on a consolidated basis in accordance with GAAP (provided that,
to the extent previously subtracted from Consolidated EBITDA for the purposes of
this Agreement, any cash payment received during such period in respect of any
extraordinary non-cash gains or non-cash items of income in a prior period shall
be added in computing Consolidated EBITDA during the period in which such cash
payment is received).
 
 “Consolidated Interest Expense” means, for any period, the sum, without
duplication, of (a) the interest expense (including imputed interest expense in
respect of Capital Lease Obligations and Synthetic Lease Obligations) of the
Parent and the Subsidiaries for such period, determined on a consolidated basis
in accordance with GAAP, plus (b) any interest accrued during such period in
respect of Indebtedness of the Parent or any Subsidiary that is required to be
capitalized rather than included in consolidated interest expense for such
period in accordance with GAAP, in each case, excluding any amount not payable
in cash.  For purposes of the foregoing, interest expense shall be determined
after giving effect to any net payments made or received by the Parent or any
Subsidiary with respect to interest rate Swap Agreements.
 
 “Consolidated Net Income” means, for any period, the net income or loss of the
Parent and the Subsidiaries for such period determined on a consolidated basis
in accordance with GAAP; provided that there shall be excluded (a) the income of
any Subsidiary to the extent that the declaration or payment of dividends or
similar distributions by the Subsidiary of that income is not at the time
permitted by operation of the terms of its organizational documents or any
agreement (other than an agreement with a Governmental Authority) to which such
Subsidiary is a party, (b) subject to Section 1.05, the income or loss of any
person accrued prior to the date it becomes a Subsidiary or is merged into or
consolidated with the Parent or any Subsidiary or the date that such person’s
assets are acquired by the Parent or any Subsidiary, (c) the income of any
person (other than the Parent) in which any other person (other than the Parent
or any of its Subsidiaries or any director holding qualifying shares in
accordance with applicable law) has a joint interest, except to the extent of
the amount of dividends or other distributions actually paid to the Parent or
such Subsidiary by such person during such period, (d) any after tax gains
attributable to sales of assets out of the ordinary course of business and (e)
any after tax losses attributable to sales of assets out of the ordinary course
of business.
 
 “Contract Provider” means any Person or any employee, agent or subcontractor of
such Person who provides professional health care services under or pursuant to
any contract with the Parent or any of its Subsidiaries.
 
 “Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or
otherwise.  “Controlling” and “Controlled” have meanings correlative thereto.
 
 “Credit Event” means a Borrowing, the issuance of a Letter of Credit, an LC
Disbursement or any of the foregoing.
 
 “Credit Exposure” means, as to any Lender at any time, the sum of (a) such
Lender’s Revolving Credit Exposure at such time, plus (b) an amount equal to the
aggregate principal amount of its Term Loans outstanding at such time.
 
 “Credit Party” means the Administrative Agent, the Issuing Bank, the Swingline
Lender or any other Lender.
 
 “Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.


7 
 

--------------------------------------------------------------------------------

 


                                 “Defaulting Lender” means any Lender that
(a) has failed, within two (2) Business Days of the date required to be funded
or paid, to (i) fund any portion of its Loans, (ii) fund any portion of its
participations in Letters of Credit or Swingline Loans or (iii) pay over to any
Credit Party any other amount required to be paid by it hereunder, unless, in
the case of clause (i) above, such Lender notifies the Administrative Agent in
writing that such failure is the result of such Lender’s good faith
determination that a condition precedent to funding (specifically identified and
including the particular default, if any) has not been satisfied, (b) has
notified the Parent or any Credit Party in writing, or has made a public
statement to the effect, that it does not intend or expect to comply with any of
its funding obligations under this Agreement (unless such writing or public
statement indicates that such position is based on such Lender’s good faith
determination that a condition precedent (specifically identified and including
the particular default, if any) to funding a loan under this Agreement cannot be
satisfied) or generally under other agreements in which it commits to extend
credit, (c) has failed, within three (3) Business Days after request by a Credit
Party, acting in good faith, to provide a certification in writing from an
authorized officer of such Lender that it will comply with its obligations (and
is financially able to meet such obligations) to fund prospective Loans and
participations in then outstanding Letters of Credit and Swingline Loans under
this Agreement, provided that such Lender shall cease to be a Defaulting Lender
pursuant to this clause (c) upon such Credit Party’s receipt of such
certification in form and substance satisfactory to it and the Administrative
Agent, or (d) has become the subject of a Bankruptcy Event that is continuing.
 
 “Designated HMO Subsidiary” means a Subsidiary of the Parent designated or
intended to be an HMO subject to obtaining the required licenses and
certificates of authority necessary to operate as an HMO; provided (i) that such
Subsidiary is pursuing obtaining such required licenses and certificates of
authority in a commercially reasonable manner in good faith and (ii) if such
Subsidiary terminates its efforts to obtain such required licenses and
certificates of authority but remains in existence, such Subsidiary shall no
longer be a Designated HMO Subsidiary and shall promptly become a Subsidiary
Guarantor in accordance with Section 5.10.
 
 “Designated Insurance Subsidiary” means a Subsidiary of the Parent designated
or intended to be doing business (or required to qualify or to be licensed)
under the Insurance Regulations subject to obtaining the required licenses and
certificates of authority necessary to operate as a Person doing business (or
required to qualify or to be licensed) under the Insurance Regulations; provided
(i) that such Subsidiary is pursuing obtaining such required licenses and
certificates of authority in a commercially reasonable manner in good faith and
(ii) if such Subsidiary terminates its efforts to obtain such required licenses
and certificates of authority but remains in existence, such Subsidiary shall no
longer be a Designated Insurance Subsidiary and shall promptly become a
Subsidiary Guarantor in accordance with Section 5.10.
 
 “Dollars” or “$” refers to lawful money of the United States of America.
 
 “Domestic Subsidiary” means a Subsidiary organized under the laws of a
jurisdiction located in the United States of America.
 
 “Effective Date” means the date on which the conditions specified in Section
4.01 are satisfied (or waived in accordance with Section 9.02).
 
 “Environmental Laws” means all applicable and legally binding laws,
regulations, rules, ordinances, codes, decrees, judgments, directives, orders,
and binding agreements promulgated or entered into by any Governmental
Authority, relating in any way to the environment, preservation or reclamation
of natural resources, human health and safety or the presence, management,
Release of, or exposure to Hazardous Materials.


  8
 

--------------------------------------------------------------------------------

 


                                 “Environmental Liability” means all
liabilities, obligations, damages, losses, claims, actions, suits, judgments,
orders, fines, penalties, fees, expenses and costs (including administrative
oversight costs, natural resource damages and remediation costs), whether
contingent or otherwise, arising out of or relating to (a) violation of any
Environmental Law, (b) the generation, use, handling, transportation, storage,
treatment or disposal of any Hazardous Materials, (c) exposure to any Hazardous
Materials, (d) the Release of any Hazardous Materials or (e) any contract,
agreement or other consensual arrangement pursuant to which liability is assumed
or imposed with respect to any of the foregoing.
 
 “Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity interests in any Person.
 
 “ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.
 
 “ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Parent, is treated as a single employer under
Section 414(b) or (c) of the Code, or solely for purposes of Section 302 of
ERISA and Section 412 of the Code, is treated as a single employer under
Section 414 of the Code.
 
 “ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder, with respect to a Plan (other than
an event for which the 30-day notice period is waived); (b) the existence with
respect to any Plan of an “accumulated funding deficiency” (as defined in
Section 412 of the Code or Section 302 of ERISA), whether or not waived; (c) the
filing pursuant to Section 412(d) of the Code or Section 303(d) of ERISA of an
application for a waiver of the minimum funding standard with respect to any
Plan; (d) the incurrence by the Parent or any of its ERISA Affiliates of any
liability under Title IV of ERISA with respect to the termination of any Plan or
the withdrawal or partial withdrawal of the Parent or any of its ERISA
Affiliates from any Plan or Multiemployer Plan; (e) the receipt by the Parent or
any of its ERISA Affiliates from the PBGC or a plan administrator of any notice
relating to the intention to terminate any Plan or Plans or to appoint a trustee
to administer any Plan; (f) the adoption of any amendment to a Plan that would
require the provision of security pursuant to Section 401(a)(29) of the Code or
Section 307 of ERISA; (g) the receipt by the Parent or any of its ERISA
Affiliates of any notice, or the receipt by any Multiemployer Plan from the
Parent or any of its ERISA Affiliates of any notice, concerning the imposition
of Withdrawal Liability or a determination that a Multiemployer Plan is, or is
expected to be, insolvent or in reorganization, within the meaning of Title IV
of ERISA; (h) the occurrence of a “prohibited transaction” with respect to which
the Parent or any of the Subsidiaries is a “disqualified person” (within the
meaning of Section 4975 of the Code) or with respect to which the Parent or any
such Subsidiary could otherwise be liable; or (i) any other event or condition
with respect to a Plan or Multiemployer Plan that could result in liability of
the Parent or any Subsidiary.
 
 “Eurodollar”, when used in reference to any Loan or Borrowing, means that such
Loan, or the Loans comprising such Borrowing, bears interest at a rate
determined by reference to the Adjusted LIBO Rate.
 
 “Event of Default” has the meaning assigned to such term in Section 7.01.
 
 “Excluded Asset Sale” means with respect to the Parent and its Subsidiaries:
 
 (a)  any liquidation or sale of Permitted Investments;


9 
 

--------------------------------------------------------------------------------

 


                                 (b)  any sale, lease, transfer, assignment or
other disposition of assets (other than in connection with any casualty or
condemnation) to any Person; provided, that the aggregate fair market value of
all property disposed of pursuant to this clause (b) does not exceed $5,000,000
in the aggregate;
 
 (c)  any disposition of obsolete, worn-out or surplus tangible assets or assets
that are no longer useful in the business in the ordinary course of business and
in a commercially reasonable manner;
 
 (d)  any lease, as lessor or sublessor, or license, as licensor or sublicensor,
of real or personal property in the ordinary course of business and consistent
with past practices;
 
 (e)  any sale, lease or other disposition of any kind of any part of the assets
of a Loan Party to any other Loan Party so long as the security interests
granted to the Administrative Agent for the benefit of the Lenders pursuant to
the Collateral Documents in such assets shall remain in full force and effect
and perfected (to at least the same extent as in effect immediately prior to
such sale, lease or other transfer); or
 
 (f)  any sale, lease, transfer or exchange of any property or asset of the
Parent or any of its Subsidiaries in exchange for any other property or asset
with a fair market value equal to or greater than such property or asset.
 
 “Excluded Taxes” means, with respect to the Administrative Agent, any Lender,
the Issuing Bank or any other recipient of any payment to be made by or on
account of any obligation of the Parent or WMG hereunder, (a) income or
franchise taxes imposed on (or measured by) its net income (however denominated)
by the United States of America, or by the jurisdiction (or any political
subdivision thereof) under the laws of which such recipient is organized or in
which its principal office is located or, in the case of any Lender, in which
its applicable lending office is located, (b) any branch profits taxes imposed
by the United States of America or any similar tax imposed by any other
jurisdiction in which the Parent is located, (c) any tax imposed by FATCA and
(d) in the case of a Foreign Lender (other than an assignee pursuant to a
request by the Parent under Section 2.19(b)), any withholding tax that is
imposed on amounts payable to such Foreign Lender resulting from any law in
effect on the date such Foreign Lender becomes a party to this Agreement (or
designates a new lending office) or is attributable to such Foreign Lender’s
failure to comply with Section 2.17(e), except to the extent that such Foreign
Lender (or its assignor, if any) was entitled, at the time of designation of a
new lending office (or assignment), to receive additional amounts from the
Parent or WMG with respect to such withholding tax pursuant to Section 2.17(a).
 
 “Exclusion Event” means any exclusion by the entity overseeing such program of
the Parent or any of its Subsidiaries from participation in any Medical
Reimbursement Program, to the extent such exclusion is material to the business
of the Parent and its Subsidiaries taken as a whole.
 
 “Existing Letters of Credit” means each of the letters of credit described on
Schedule 6.01 hereto.
 
 “FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement, and any regulations or official interpretations thereof.
 
 “Federal Funds Effective Rate” means, for any day, the weighted average
(rounded upwards, if necessary, to the next 1/100 of 1%) of the rates on
overnight Federal funds transactions with members of the Federal Reserve System
arranged by Federal funds brokers, as published on the next succeeding Business
Day by the Federal Reserve Bank of New York, or, if such rate is not so
published for any day that is a Business Day, the average (rounded upwards, if
necessary, to the next 1/100 of 1%)


10 
 

--------------------------------------------------------------------------------

 


of the quotations for such day for such transactions received by the
Administrative Agent from three Federal funds brokers of recognized standing
selected by it.
 
 “Financial Officer” means, with respect to any Person, the chief financial
officer, principal accounting officer, treasurer or controller of such Person.
 
 “Fixed Charge Coverage Ratio” means, on any date, the ratio of (i) Consolidated
EBITDA to (ii) Consolidated Interest Expense paid or payable in cash, plus
scheduled principal payments in respect of Indebtedness (including, without
limitation, the Term Loans, but excluding the Revolving Loans and Letters of
Credit), in each case for the period of four consecutive fiscal quarters most
recently ended on or prior to such date; provided, that, for purposes of
determining Indebtedness, the “principal amount” of the obligations of the
Parent or any Subsidiary in respect of any Swap Agreement at any time shall be
the maximum aggregate amount (giving effect to any netting agreements) that the
Parent or such Subsidiary would be required to pay if such Swap Agreement were
terminated at such time.
 
 “Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction other than that in which the Parent is resident for tax
purposes.  For purposes of this definition, the United States of America, each
State thereof and the District of Columbia shall be deemed to constitute a
single jurisdiction.
 
 “Foreign Subsidiary” means any Subsidiary which is not a Domestic Subsidiary.
 
 “GAAP” means generally accepted accounting principles in the United States of
America.
 
 “Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government.
 
 “Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (b) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (c) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or (d) as an account party in respect of any
letter of credit or letter of guaranty issued to support such Indebtedness or
obligation; provided, that the term Guarantee shall not include endorsements for
collection or deposit in the ordinary course of business.
 
 “Guarantee and Collateral Requirement” means the requirement that:
 
 (a)           the Administrative Agent shall have received from each Loan Party
either (i) counterparts of the Subsidiary Guaranty and the Security Agreement
duly executed and delivered on behalf of such Loan Party or (ii) in the case of
any person that becomes a Loan Party after the Effective Date, a supplement to
each of the Subsidiary Guaranty and the Security Agreement, in the form
specified therein, duly executed and delivered on behalf of such Loan Party;


11 
 

--------------------------------------------------------------------------------

 


                                 (b)           to the extent not prohibited by
applicable law or regulation, all outstanding Equity Interests of each
Subsidiary or other person owned directly by any Loan Party shall have been
pledged in accordance with and as required by the Security Agreement, and the
Administrative Agent shall have received certificates or other instruments, if
any, representing such Equity Interests that are pledged, together with undated
stock powers or other instruments of transfer with respect thereto endorsed in
blank, except that the Loan Parties shall not be required to pledge (i) any
Equity Interests of any Immaterial Subsidiary, (ii) any Equity Interests
comprising more than 65% of the outstanding voting Equity Interests of any
Foreign Subsidiary or (iii) any Equity Interests to the extent any Necessary
Regulatory Approval is required to grant such pledge;
 
 (c)           all Indebtedness of the Parent or any Subsidiary that is owing to
any Loan Party shall have been pledged in accordance with and as required by the
Security Agreement and, if such Indebtedness is evidenced by a promissory note,
the Administrative Agent shall have received any such promissory note, together
with undated instruments of transfer with respect thereto endorsed in blank;
 
 (d)           all documents and instruments, including UCC financing statements
required by law or reasonably requested by the Administrative Agent to be filed,
registered or recorded to create the Liens intended to be created by the
Security Agreement and perfect such Liens to the extent required by, and with
the priority required by, the Security Agreement, shall have been filed,
registered or recorded or delivered to the Administrative Agent for filing,
registration or recording; and
 
 (e)           each Loan Party shall have obtained all consents and approvals
required to be obtained by it in connection with the execution and delivery of
all Collateral Documents to which it is a party, the performance of its
obligations thereunder and the granting by it of the Liens thereunder.
 
 The foregoing definition shall not require the creation or perfection of
pledges of or security interests in particular assets if and for so long as, (i)
such pledge or security interest is not permitted pursuant to applicable law or
(ii) in the reasonable judgment of the Administrative Agent, the cost of
creating or perfecting such pledges or security interests in such assets shall
be excessive in view of the benefits to be obtained by the Lenders
therefrom.  The Administrative Agent may grant extensions of time for the
perfection of security interests in particular assets (including extensions
beyond the Effective Date for the perfection of security interests in the assets
of the Loan Parties on such date) where it determines that perfection cannot be
accomplished without undue effort or expense by the time or times at which it
would otherwise be required by this Agreement or the Collateral Documents.
 
 “Guarantors” means the Parent and the Subsidiary Guarantors.
 
 “Harmony Management Agreement” means the Management Agreement between Harmony
Health Plan of Illinois, Inc. and Harmony Health Management, Inc., as approved
by the applicable Governmental Authorities, as the same may be amended,
supplemented or otherwise modified from time to time.
 
 “Hazardous Materials” means (a) any petroleum products or byproducts, coal ash,
radon gas, asbestos, urea formaldehyde foam insulation, polychlorinated
biphenyls, chlorofluorocarbons and all other ozone-depleting substances and (b)
any chemical, material, substance or waste that is prohibited, limited or
regulated by or pursuant to any Environmental Law.
 
 “HHS” means the United States Department of Health and Human Services and any
successor thereof.


12 
 

--------------------------------------------------------------------------------

 


                                “HMO” means any health maintenance organization
or managed care organization, any person doing business as a health maintenance
organization or managed care organization, or any person required to qualify or
be licensed as a health maintenance organization or managed care organization
under applicable law (including HMO Regulations).
 
 “HMO Business” means the business of operating an HMO or other similar
regulated entity or business.
 
 “HMO Event” means (i) any non-compliance by the Parent or any of its HMO
Subsidiaries (other than a Designated HMO Subsidiary) with any of the material
terms and provisions of the HMO Regulations pertaining to its fiscal soundness,
solvency or financial conditions that is materially adverse to the Parent and
its Subsidiaries taken as a whole; or (ii) the assertion in writing, after the
date hereof, by any HMO Regulator that it intends to take administrative action
against the Parent or any of its HMO Subsidiaries to revoke or modify in a
manner materially adverse to the Parent and its Subsidiaries taken as a whole
any material license, material charter or material permit or to enforce the
fiscal soundness, solvency or financial provisions or requirements of the HMO
Regulations against the Parent or any of its HMO Subsidiaries.
 
 “HMO Regulations” means all laws, rules, regulations, directives and
administrative orders applicable under Federal or state law to any HMO
Subsidiary, including Part 422 of Chapter IV of Title 42 of the Code of Federal
Regulations and Subchapter XI of Title 42 of the United States Code Annotated
(and any regulations, orders and directives promulgated or issued pursuant
thereto, including Part 417 of Chapter IV of Title 42 of the Code of Federal
Regulations).
 
 “HMO Regulator” means any person charged with the administration, oversight or
enforcement of any HMO Regulation, whether primarily, secondarily or jointly.
 
 “HMO Subsidiary” means any Subsidiary that is designated as an HMO Subsidiary
on Schedule 3.08 and any other existing or future Domestic Subsidiary that shall
become capitalized or licensed as an HMO, shall conduct HMO Business or shall
provide managed care services.
 
 “Immaterial Subsidiary” means any Subsidiary (other than any Borrower) that (a)
does not conduct any business operations, (b) has assets with a book value not
in excess of $100,000 and (c) does not have any Indebtedness outstanding.
 
 “Increasing Lender” has the meaning assigned to such term in Section 2.21.
 
 “Incremental Term Loan” has the meaning assigned to such term in Section 2.21.
 
 “Incremental Term Loan Amendment” has the meaning assigned to such term in
Section 2.21.
 
 “Indebtedness” of any Person means, as of the applicable date, on a
consolidated basis without duplication, (a) all obligations of such person for
borrowed money, (b) all obligations of such person evidenced by bonds (other
than surety bonds and performance bonds), debentures, notes, or similar
instruments for borrowed money, (c) all obligations of such person under
conditional sale or other title retention agreements relating to property or
assets purchased by such person, (d) all obligations of such person issued or
assumed as the deferred purchase price of property or services (excluding trade
accounts payable and accrued obligations incurred in the ordinary course of
business), (e) all Indebtedness of others secured by any Lien on property owned
or acquired by such person, whether or not the obligations secured thereby have
been assumed; provided, that the amount of Indebtedness of such


13 
 

--------------------------------------------------------------------------------

 


person existing at any time under this clause shall be deemed to be an amount
equal to the fair market value of the property or asset to which the Lien
relates or the amount of Indebtedness secured by such Liens pursuant to the
terms of the instruments embodying such Indebtedness of others, whichever is
less, (f) all Guarantees by such person of Indebtedness of others; provided,
that the amount of such Guarantees at any time shall be deemed to be an amount
equal to the maximum amount for which such person may be liable pursuant to the
terms of the instruments embodying such Guarantees, (g) all Capital Lease
Obligations and Synthetic Lease Obligations of such person (excluding, for the
avoidance of doubt, leases classified as operating leases in accordance with
GAAP (determined using GAAP as in effect on the date hereof)), (h) all
obligations of such person as an account party in respect of letters of credit
except to the extent such letters of credit are Cash Collateralized and (i) all
obligations of such person in respect of bankers’ acceptances.  The Indebtedness
of any person shall include the Indebtedness of any partnership in which such
person is a general partner.  For the avoidance of doubt, (x) any amounts due
and payable in connection with the Investigation and other civil litigation
matters relating to the Investigation shall not constitute Indebtedness for any
purpose hereunder to the extent such due and payable amounts do not constitute
debt, indebtedness or liabilities under GAAP that are referenced in clauses (a)
through (i) above, (y) any amounts due and payable in connection with the
Stipulation Agreement in an amount not to exceed $35,000,000 shall not
constitute Indebtedness and (z) notwithstanding the foregoing clauses (x) and
(y), any amounts due and payable under the Permitted Litigation Bonds shall
constitute Indebtedness.
 
 “Indemnified Taxes” means Taxes other than Excluded Taxes and Other Taxes.
 
 “Insurance Regulations” means all laws, rules, regulations, directives and
administrative orders applicable under Federal or state law to any Insurance
Subsidiary.
 
 “Insurance Subsidiary” means any Subsidiary that is engaged in the insurance
business and that is regulated by the relevant Governmental Authority.
 
 “Interest Election Request” means a request by the applicable Borrower to
convert or continue a Borrowing in accordance with Section 2.08.
 
 “Interest Payment Date” means (a) with respect to any ABR Loan (other than a
Swingline Loan), the last day of each March, June, September and December and
the Maturity Date, (b) with respect to any Eurodollar Loan, the last day of the
Interest Period applicable to the Borrowing of which such Loan is a part and, in
the case of a Eurodollar Borrowing with an Interest Period of more than three
months’ duration, each day prior to the last day of such Interest Period that
occurs at intervals of three months’ duration after the first day of such
Interest Period and the Maturity Date and (c) with respect to any Swingline
Loan, the day that such Loan is required to be repaid and the Maturity Date.
 
 “Interest Period” means with respect to any Eurodollar Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is two weeks or one, two, three or
six months thereafter, as the applicable Borrower (or the Parent on behalf of
the applicable Borrower) may elect; provided, that (i) if any Interest Period
would end on a day other than a Business Day, such Interest Period shall be
extended to the next succeeding Business Day unless, in the case of a Eurodollar
Borrowing only, such next succeeding Business Day would fall in the next
calendar month, in which case such Interest Period shall end on the next
preceding Business Day and (ii) any Interest Period pertaining to a Eurodollar
Borrowing that commences on the last Business Day of a calendar month (or on a
day for which there is no numerically corresponding day in the last calendar
month of such Interest Period) shall end on the last Business Day of the last
calendar month of such Interest Period.  For purposes hereof, the date of a
Borrowing initially shall be the date on which such Borrowing is made and, in
the case of a Revolving Borrowing, thereafter shall be the effective date of the
most recent conversion or continuation of such Borrowing.


14 
 

--------------------------------------------------------------------------------

 


                                 “Investigation” means the civil, criminal, or
administrative investigations or inquiries of the Parent and its Subsidiaries by
federal or state governmental authorities, including but not limited to the
United States Attorney’s Office for the Middle District of Florida, the SEC,
state governmental regulators, and any other federal or state agencies,
departments, or other regulatory bodies or authorities, or otherwise relating to
the foregoing matter, in each case as disclosed under Part I, Item. 3 in the
Parent's annual report of form 10-K for the period ended December 31, 2010 or
the Parent’s quarterly reports on form 10-Q for the periods thereafter but prior
to the Effective Date.
 
 “Issuing Bank” means JPMorgan Chase Bank, N.A., in its capacity as the issuer
of Letters of Credit hereunder, and its successors in such capacity as provided
in Section 2.06(i).  The Issuing Bank may, in its discretion, arrange for one or
more Letters of Credit to be issued by Affiliates of the Issuing Bank, in which
case the term “Issuing Bank” shall include any such Affiliate with respect to
Letters of Credit issued by such Affiliate.
 
 “IT Assets” means computers, computer software, firmware, middleware, servers,
workstations, routers, hubs, switches, data communications lines, and all other
information technology equipment, and all associated documentation.
 
 “LC Collateral Account” has the meaning assigned to such term in Section
2.06(j).
 
 “LC Disbursement” means a payment made by the Issuing Bank pursuant to a Letter
of Credit.
 
 “LC Exposure” means, at any time, the sum of (a) the aggregate undrawn amount
of all outstanding Letters of Credit at such time plus (b) the aggregate amount
of all LC Disbursements that have not yet been reimbursed by or on behalf of the
Parent at such time.  The LC Exposure of any Revolving Lender at any time shall
be its Applicable Percentage of the total LC Exposure at such time.
 
 “Lender Parent” means, with respect to any Lender, any Person as to which such
Lender is, directly or indirectly, a subsidiary.
 
 “Lenders” means the Persons listed on Schedule 2.01 and any other Person that
shall have become a Lender hereunder pursuant to an Assignment and Assumption,
other than any such Person that ceases to be a party hereto pursuant to an
Assignment and Assumption.  Unless the context otherwise requires, the term
“Lenders” includes the Swingline Lender.
 
 “Letter of Credit” means any letter of credit issued pursuant to this
Agreement.
 
 “LIBO Rate” means, with respect to any Eurodollar Borrowing for any Interest
Period, the rate appearing on Reuters Screen LIBOR01 Page (or on any successor
or substitute page of such service, or any successor to or substitute for such
service, providing rate quotations comparable to those currently provided on
such page of such service, as determined by the Administrative Agent from time
to time for purposes of providing quotations of interest rates applicable to
deposits in Dollars in the London interbank market) at approximately 11:00 a.m.,
London time, two (2) Business Days prior to the commencement of such Interest
Period, as the rate for deposits in Dollars with a maturity comparable to such
Interest Period.  In the event that such rate is not available at such time for
any reason, then the “LIBO Rate” with respect to such Eurodollar Borrowing for
such Interest Period shall be the rate at which deposits in Dollars in an amount
equal to $5,000,000 and for a maturity comparable to such Interest Period are
offered by the principal London office of the Administrative Agent in
immediately available funds in the London interbank market at approximately
11:00 a.m., London time, two (2) Business Days prior to the commencement of such
Interest Period.
 
15 
 

--------------------------------------------------------------------------------

 


                                 “Lien” means, with respect to any asset, (a)
any mortgage, deed of trust, lien, pledge, hypothecation, encumbrance, charge or
security interest in, on or of such asset, (b) the interest of a vendor or a
lessor under any conditional sale agreement, capital lease or title retention
agreement (or any financing lease having substantially the same economic effect
as any of the foregoing) relating to such asset and (c) in the case of
securities, any purchase option, call or similar right of a third party with
respect to such securities that cannot be cash settled; provided, however, that
restrictions on transfer arising under applicable Insurance Regulations or HMO
Regulations shall not constitute a Lien.
 
 “Loan Documents” means this Agreement, any promissory notes issued pursuant to
Section 2.10(e) of this Agreement, any Letter of Credit applications, the
Collateral Documents, the Subsidiary Guaranty, the Notes and the Letters of
Credit.  Any reference in the Agreement or any other Loan Document to a Loan
Document shall include all appendices, exhibits or schedules thereto, and all
amendments, restatements, supplements or other modifications thereto, and shall
refer to the Agreement or such Loan Document as the same may be in effect at any
and all times such reference becomes operative.
 
 “Loan Parties” means, collectively, the Borrowers and the Subsidiary
Guarantors.
 
 “Loans” means the loans made by the Lenders to the Borrowers pursuant to this
Agreement.
 
 “Material Adverse Effect” means (a) a materially adverse effect, or an event or
circumstance that could reasonably be expected to result in a material adverse
effect, on the business, assets, operations or financial condition of the Parent
and the Subsidiaries, taken as a whole, (b) a material impairment of the ability
of any Loan Party to perform any of its obligations under any Loan Document to
which it is or will be a party or (c) a material adverse effect on the rights of
or benefits available to the Lenders under any Loan Document.
 
 “Material Indebtedness” means any Indebtedness (other than the Loans and
Letters of Credit), or obligations in respect of one or more Swap Agreements, of
any one or more of the Parent and its Subsidiaries in an aggregate principal
amount exceeding $10,000,000.  For purposes of determining Material
Indebtedness, the “principal amount” of the obligations of the Parent or any
Subsidiary in respect of any Swap Agreement at any time shall be the maximum
aggregate amount (giving effect to any netting agreements) that the Parent or
such Subsidiary would be required to pay if such Swap Agreement were terminated
at such time.
 
 “Maturity Date” means August 1, 2016.
 
 “Medicaid” means that means-tested entitlement program under Title XIX,
P.L.  89-87, of the Social Security Act, which provides Federal grants to States
for medical assistance based on specific eligibility criteria, as set forth at
Section 1396, et seq. of Title 42 of the United States Code, as amended, and any
statute succeeding thereto.
 
 “Medicaid Regulations” means (a) all Federal statutes (whether set forth in
Title XIX of the Social Security Act or elsewhere) affecting the medical
assistance program established by Title XIX of the Social Security Act and any
statues succeeding thereto, (b) all applicable provisions of all Federal rules,
regulations, manuals and orders of all Governmental Authorities promulgated
pursuant to or in connection with the statues described in clause (a) above and
all Federal administrative, reimbursement and other guidelines of all
Governmental Authorities having the force of law promulgated pursuant to or in
connection with the statues described in clause (a) above, (c) all state
statutes and plans for medical assistance enacted in connection with the
statutes and provisions described in clauses (a) and (b) above,


  16
 

--------------------------------------------------------------------------------

 


and (d) all applicable provisions of all rules, regulations, manuals and orders
of all Governmental Authorities promulgated pursuant to or in connection with
the statutes described in clause (c) above and all state administrative,
reimbursement and other guidelines of all Governmental Authorities having the
force of law promulgated pursuant to or in connection with the statutes
described in clause (b) above, in each case as may be amended, supplemented or
otherwise modified from time to time.
 
 “Medical Reimbursement Programs” means, collectively, the Medicare, Medicaid,
CHAMPUS and TRICARE programs and any other health care program operated by or
financed in whole or in part by any foreign or domestic Federal, state or local
government and any other non-government funded third-party payor programs to
which the Parent or any Subsidiary is subject.
 
 “Medicare” means that government-sponsored entitlement program under Title
XVIII, P.L.  89-87, of the Social Security Act, which provides for a health
insurance system for eligible elderly and disabled individuals, as set forth at
Section 1395, et seq.  of Title 42 of the United States Code, as amended, and
any statute succeeding thereto.
 
 “Medicare Advantage Organization” means a public or private entity organized
and licensed by a State as a risk-bearing entity (with the exception of
provider-sponsored organizations receiving waivers) that is certified by CMS as
meeting the Medicare Advantage contract requirements.
 
 “Medicare Regulations” means, collectively, (a) all Federal statues (whether
set forth in Title XVIII of the Social Security Act or elsewhere) affecting the
health insurance program for the aged and disabled established by Title XVIII of
the Social Security Act and any statues succeeding thereto and (b) all
applicable provisions of all rules, regulations, manuals and orders and
administrative, reimbursement and other guidelines having the force of law of
all Governmental Authorities (including CMS, the OIG, HHS or any person
succeeding to the functions of any of the foregoing) promulgated pursuant to or
in connection with any of the foregoing having the force of law, as each may be
amended, supplemented or otherwise modified from time to time.
 
 “Moody’s” means Moody’s Investors Service, Inc.
 
 “Multiemployer Plan” means a multiemployer plan as defined in Section
4001(a)(3) of ERISA.
 
 “NAIC” means the National Association of Insurance Commissioners.
 
 “Necessary Regulatory Approval” means, as to any action taken or proposed to be
taken by the Administrative Agent under the Security Agreement, including but
not limited to any transfer of control, or exercise of voting control in respect
of, the Pledged Securities that constitute Equity Interests in any Designated
Insurance Subsidiary, Designated HMO Subsidiary, HMO Subsidiary or Insurance
Subsidiary, any approval that is required to be obtained prior to taking such
action from the insurance department or similar regulatory authority of any
jurisdiction in which the Parent or any of its subsidiaries that is a Designated
Insurance Subsidiary, Designated HMO Subsidiary, HMO Subsidiary or Insurance
Subsidiary is authorized or admitted to carry on or transact business.
 
 “Net Asset Sale Proceeds” means, with respect to any Asset Sales after the
Effective Date, the cash proceeds actually received by the Parent or any
Subsidiary (only as and when such proceeds are actually received) from such
Asset Sales (including any deferred payment of principal pursuant to a note or
installment receivable or purchase price adjustment, but excluding any interest
payments), minus (a) attorneys’ fees, accountants’ fees, investment banking
fees, and other bona fide fees, costs and expenses actually incurred by the
Parent or any of the Subsidiaries in connection therewith


17 
 

--------------------------------------------------------------------------------

 


and minus (b) taxes paid and the Parent’s reasonable and good faith estimate of
income, franchise, sales, and other applicable taxes required to be paid by the
Parent or any of its Subsidiaries in connection with such Asset Sale and minus
(c) the amount of all payments required to be made as a result of such event to
repay Indebtedness (other than Loans) secured by such asset or otherwise subject
to mandatory prepayment as a result of such Asset Sale and minus (d) the amount
of any reserves established to fund contingent liabilities reasonably estimated
to be payable that are directly attributable to such Asset Sale (as determined
reasonably and in good faith by a Financial Officer).
 
 “Net Debt Proceeds” means, with respect to any incurrence, sale or issuance
after the Effective Date by the Parent or any of its Subsidiaries (excluding any
Designated Insurance Subsidiary, Designated HMO Subsidiary, HMO Subsidiary or
Insurance Subsidiary) of any Indebtedness for borrowed money of the type
described in clauses (a) or (b) of the definition of Indebtedness, (a) the cash
proceeds actually received by the Parent or such Subsidiary from such
incurrence, sale or issuance, minus (b) all reasonable and customary
commissions, fees, costs and other expenses actually incurred by the Parent of
any of its Subsidiaries in connection with such incurrence, sale or issuance
which have not been paid to Affiliates of the Parent in connection therewith,
and minus (c) the amount of such proceeds received by the Parent from a
Subsidiary, or received by a Subsidiary from another Subsidiary or the Parent,
and minus (d) taxes paid and the Parent’s reasonable and good faith estimate of
income, franchise, sales, and other applicable taxes required to be paid by the
Parent or any of its Subsidiaries in connection with such incurrence, sale or
issuance and minus (e) the amount of all payments required to be made as a
result of such incurrence, sale or issuance to repay Indebtedness (other than
Loans) refinanced or replaced by such incurrence, sale or issuance and minus (f)
the amount of any reserves established to fund contingent liabilities reasonably
estimated to be payable that are directly attributable to such incurrence, sale
or issuance (as determined reasonably and in good faith by a Financial Officer).
 
 “Net Equity Proceeds” means, with respect to any sale or issuance after the
Effective Date by the Parent to any Person of any of its Equity Interests or the
exercise by any Person of any warrants or options in respect of Equity Interests
of the Parent, (a) the cash proceeds received by the Parent from such sale,
exercise or issuance, minus (b) all reasonable and customary commissions, fees,
costs and other expenses actually incurred by the Parent or any Subsidiary in
connection with such sale, exercise or issuance which have not been paid to
Affiliates of the Parent in connection therewith, and minus (c) the amount of
such proceeds received by the Parent from a Subsidiary, in connection with such
sale, exercise or issuance, and minus (d) taxes paid and the Parent’s reasonable
and good faith estimate of income, franchise, sales, and other applicable taxes
required to be paid by the Parent or any of its Subsidiaries in connection with
such sale, exercise or issuance and minus (e) the amount of any reserves
established to fund contingent liabilities reasonably estimated to be payable
that are directly attributable to such sale, exercise or issuance (as determined
reasonably and in good faith by a Financial Officer); provided, however, that
the proceeds of the following shall be excluded from this definition: (i)
options and equity grants made pursuant to any of the Parent’s 2004 equity
incentive plan, the Parent’s 2005 employee stock purchase plan , any stockholder
approved equity incentive plan and any other comparable employee benefit plan,
(ii) options and equity grants made to employees, officers and directors, (iii)
any Equity Interest of the Parent issued in exchange for the cancellation of
debt of the Parent or any of its Subsidiaries.
 
 “Obligations” means all unpaid principal of and accrued and unpaid interest on
the Loans, all LC Exposure, all accrued and unpaid fees and all expenses,
reimbursements, indemnities and other obligations and indebtedness (including
interest accruing during the pendency of any bankruptcy, insolvency,
receivership or other similar proceeding, regardless of whether allowed or
allowable in such proceeding), obligations and liabilities of any of the Parent
and its Subsidiaries to any of the Lenders, the Administrative Agent, the
Issuing Bank or any indemnified party, individually or collectively, existing on
the Effective Date or arising thereafter, direct or indirect, joint or several,
absolute or contingent, matured


18 
 

--------------------------------------------------------------------------------

 


or unmatured, liquidated or unliquidated, secured or unsecured, arising by
contract, operation of law or otherwise, arising or incurred under this Credit
Agreement or any of the other Loan Documents or in respect of any of the Loans
made or reimbursement or other obligations incurred or any of the Letters of
Credit or other instruments at any time evidencing any thereof.
 
 “OIG” means the Office of Inspector General of HHS and any successor thereof.
 
 “Other Taxes” means any and all present or future stamp or documentary taxes or
any other excise or property taxes, charges or similar levies arising from any
payment made hereunder or from the execution, delivery or enforcement of, or
otherwise with respect to, this Agreement or any other Loan Document.
 
 “Parent” means WellCare Health Plans, Inc., a Delaware corporation.
 
 “Participant” has the meaning set forth in Section 9.04.
 
 “Participant Register” has the meaning set forth in Section 9.04.
 
 “PBGC” means the Pension Benefit Guaranty Corporation referred to and defined
in ERISA and any successor entity performing similar functions.
 
 “Permitted Acquisition” shall have the meaning assigned to such term in clause
(h) of Section 6.04.
 
 “Permitted Investments” means:
 
 (a)           investments in cash;
 
 (b)           direct obligations of, or obligations the principal of and
interest on which are unconditionally guaranteed by, the United States of
America or any member State of the European Union (or by any agency thereof to
the extent such obligations are backed by the full faith and credit of the
United States of America or any member State of the European Union);
 
 (c)           marketable direct obligations issued by any state of the United
States of America or any political subdivision of any such state or any public
instrumentality thereof rated at the date of acquisition, at least “BBB-” by S&P
or at least “Baa3” by Moody’s and for which an active trading market exists and
price quotations are available;
 
 (d)           investments in (i) commercial paper maturing within 270 days from
the date of acquisition thereof and rated, at such date of acquisition, at least
“A1” by S&P or at least “P1” by Moody’s and (ii) other debt securities rated, at
the date of acquisition, at least “BBB” by S&P and at least “Baa2” by Moody’s
(provided that if any such debt security only has a rating by one of S&P or
Moody’s, such rating will apply) and for which an active trading market exists
and price quotations are available;
 
 (e)           demand deposit accounts, in certificates of deposit, banker’s
acceptances and time deposits maturing not more than one year from the date of
acquisition thereof issued or guaranteed by or placed with, and money market
deposit accounts issued or offered by, the Administrative Agent or any domestic
office of any commercial bank organized under the laws of the United States of
America or any State thereof or the District of Columbia;
 
19 
 

--------------------------------------------------------------------------------

 
        
(f)            fully collateralized repurchase agreements with a term of not
more than 30 days for securities described in clause (b) above and entered into
with a financial institution satisfying the criteria of clause (e) above;
 
(g)           investments in money market mutual funds compliant with Rule 2a-7
of the Investment Company Act of 1940, as amended; and
 
(h)           other short-term investments utilized by Foreign Subsidiaries in
accordance with normal investment practices for cash management in investments
of a type analogous to the foregoing.
 
(i)            investments by an HMO Subsidiary or Insurance Subsidiary in all
cases of the types and in the amounts (i) that qualify as “Admitted Assets” (or
the substantive equivalent thereof under the laws of the relevant jurisdiction)
as determined by such HMO Subsidiary or Insurance Subsidiary’s
Primary Regulator, (ii) in the case of jurisdictions outside the United States,
assets that are permissible investments for such HMO Subsidiary or Insurance
Subsidiary pursuant to the regulatory regime administered by the Primary
Regulator and (iii) that at the time such investment was made qualified as
“Admitted Assets” (or the substantive equivalent thereof under the laws of the
relevant jurisdiction) as determined by such HMO Subsidiary or Insurance
Subsidiary’s Primary Regulator at such time, but no longer qualify as “Admitted
Assets” (or the substantive equivalent thereof under the laws of the relevant
jurisdiction), provided that the aggregate value of Investments permitted to be
outstanding at any one time in reliance on this clause (iii) shall not exceed an
amount equal to ten percent (10%) of the aggregate total fair market value of
all “Admitted Assets” (or the substantive equivalent thereof under the laws of
the relevant jurisdiction) as determined by such HMO Subsidiary or Insurance
Subsidiary’s Primary Regulator, in each case measured as of the most recently
completed fiscal quarter for which financial statements prepared in accordance
with statutory accounting standards are available.
 
 “Permitted Litigation Bonds” means the tradable unsecured bonds in an aggregate
principal amount not to exceed $112,500,000 issued in connection with the
Stipulation Agreement, so long as such bonds (i) mature no earlier than December
31, 2016, (ii) do not require any scheduled amortization payments prior to such
date, (iii) are subordinated in right of payment to the Obligations and (iv)
bear interest at a rate not in excess of 6% per annum, and including any
refinancings, renewals and replacements of any such bonds that do not
(x) increase the outstanding principal amount thereof or (y) result in a
maturity date that is prior to, or decrease the weighted average life thereof
for the period ending before, the earlier of (1) the 180th day following the
Maturity Date and (2) the date on which such original Indebtedness matured.
 
 “Person” or “person” means any natural person, corporation, limited liability
company, trust, joint venture, association, company, partnership, Governmental
Authority or other entity.
 
 “Plan” means any employee pension benefit plan (other than a Multiemployer
Plan) subject to the provisions of Title IV of ERISA or Section 412 of the Code
or Section 302 of ERISA, and in respect of which the Parent or any ERISA
Affiliate is (or, if such plan were terminated, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.
 
 “Primary Regulator” means the state regulator having primary jurisdiction over
the relevant HMO Subsidiary or Insurance Subsidiary.
 
 “Prime Rate” means the rate of interest per annum publicly announced from time
to time by JPMorgan Chase Bank, N.A. as its prime rate in effect at its
principal office in New York City; each


20 
 

--------------------------------------------------------------------------------

 


change in the Prime Rate shall be effective from and including the date such
change is publicly announced as being effective.
 
 “Pro Forma Basis” means, with respect to compliance with any test or covenant
hereunder, compliance with such covenant or test after giving effect to (a) any
proposed Permitted Acquisition or (b) any Asset Sale of a Subsidiary or
operating entity for which historical financial statements for the relevant
period are available (including pro forma adjustments arising out of events
which are directly attributable to the proposed Permitted Acquisition or Asset
Sale, are factually supportable and are expected to have a continuing impact, in
each case as determined on a basis consistent with Article 11 of Regulation S-X
of the Securities Act of 1933, as amended, as interpreted by the Staff of the
Securities and Exchange Commission, and as certified by a Financial Officer of
the Parent) using, for purposes of determining such compliance, the historical
financial statements of all entities or assets so acquired or sold and the
consolidated financial statements of the Parent and the Subsidiaries which shall
be reformulated as if such Permitted Acquisitions or Asset Sale, and all other
Permitted Acquisitions or Asset Sales that have been consummated during the
period, and any Indebtedness or other liabilities incurred in connection with
any such Permitted Acquisitions had been consummated and incurred at the
beginning of such period.
 
 “Pro Forma Compliance” means, at any date of determination, that the Parent
shall be in pro forma compliance with the covenants set forth in Sections 6.11,
6.12, 6.13 and 6.14 as of the date of such determination or the last day of the
most recently completed fiscal quarter, as the case may be (computed by
reference to (a) balance sheet amounts as of the date of the most recent balance
sheet available and (b) income statement amounts for the most recently completed
period of four consecutive fiscal quarters for which financial statements shall
have been delivered to the Administrative Agent and calculated on a Pro Forma
Basis in respect of the event giving rise to such determination).
 
 “Register” has the meaning set forth in Section 9.04.
 
 “Regulation T” means Regulation T of the Board as from time to time in effect
and all official rulings and interpretations thereunder or thereof.
 
 “Regulation U” means Regulation U of the Board as from time to time in effect
and all official rulings and interpretations thereunder or thereof.
 
 “Regulation X” means Regulation X of the Board as from time to time in effect
and all official rulings and interpretations thereunder or thereof.
 
 “Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents and
advisors of such Person and such Person’s Affiliates.
 
 “Release” means any release, spill, emission, leaking, dumping, injection,
pouring, deposit, disposal, discharge, dispersal, leaching or migration into or
through the environment or within or upon any building, structure, facility or
fixture.
 
 “Required Advance” means an advance required by HMO Regulators to be made by
the Parent or any of its Subsidiaries to a Contract Provider.
 
 “Required Lenders” means, at any time, Lenders having Credit Exposures and
unused Commitments representing more than 50% of the sum of the total Credit
Exposures and unused Commitments at such time.


21 
 

--------------------------------------------------------------------------------

 


                                 “Requirement of Law” shall mean, collectively,
any and all requirements of any Governmental Authority including any and all
laws, judgments, orders, decrees, ordinances, rules, regulations, statutes or
case law (including all applicable HMO Regulations, Insurance Regulations,
Medicare Regulations and Medicaid Regulations).
 
 “Responsible Officer” of any person means any executive officer or Financial
Officer of such person and any other officer or similar official thereof
responsible for the administration of the obligations of such person in respect
of this Agreement.
 
 “Restricted Indebtedness” means Indebtedness of the Parent or any Subsidiary
the payment, prepayment, repurchase or defeasance of which is restricted under
Section 6.09.
 
 “Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interests in the Parent
or any Subsidiary, or any payment (whether in cash, securities or other
property), including any sinking fund or similar deposit, on account of the
purchase, redemption, retirement, acquisition, cancellation or termination of or
otherwise with respect to any Equity Interests in the Parent or any Subsidiary
or any option, warrant or other right to acquire any such Equity Interests in
the Parent or any Subsidiary.
 
 “Revolving Commitment” means, with respect to each Lender, the commitment, if
any, to make Revolving Loans and to acquire participations in Letters of Credit
and Swingline Loans hereunder, expressed as an amount representing the maximum
aggregate amount of such Lender’s Revolving Credit Exposure hereunder, as such
commitment may be (a) reduced or terminated from time to time pursuant to
Section 2.09, (b) increased from time to time pursuant to Section 2.21 and (c)
reduced or increased from time to time pursuant to assignments by or to such
Lender pursuant to Section 9.04.  The initial aggregate amount of the Revolving
Lenders’ Revolving Commitments is $150,000,000.
 
 “Revolving Credit Exposure” means, with respect to any Lender at any time, the
sum of the outstanding principal amount of such Lender’s Revolving Loans and its
LC Exposure and Swingline Exposure at such time.
 
 “Revolving Lender” means, as of any date of determination, each Lender that has
a Revolving Commitment or, if the Revolving Commitments have terminated or
expired, a Lender with Revolving Credit Exposure.
 
 “Revolving Loan” means a Loan made pursuant to Section 2.01(a).
 
 “S&P” means Standard & Poor’s Ratings Group, a division of The McGraw Hill
Corporation.
 
 “SAP” means, with respect to each HMO Subsidiary (other than a Designated HMO
Subsidiary), the statutory accounting principles and procedures prescribed or
permitted by applicable HMO Regulations for such HMO Subsidiary, applied on a
consistent basis as interpreted by the state in which the applicable HMO
Subsidiary operates and (ii) with respect to each Insurance Subsidiary (other
than a Designated Insurance Subsidiary), the statutory accounting principles and
procedures prescribed or permitted by applicable Insurance Regulations for such
Insurance Subsidiary, applied on a consistent basis, as interpreted by the state
in which the applicable Insurance Subsidiary operates.
 
 “SEC” means the United States Securities and Exchange Commission.


22 
 

--------------------------------------------------------------------------------

 


                                 “Secured Obligations” means all Obligations,
together with all Swap Obligations and Banking Services Obligations owing to one
or more Lenders or their respective Affiliates.
 
 “Secured Parties” means the holders of the Secured Obligations from time to
time and shall include (i) each Lender and the Issuing Bank in respect of its
Loans and LC Exposure respectively, (ii) the Administrative Agent, the Issuing
Bank and the Lenders in respect of all other present and future obligations and
liabilities of the Parent and each Subsidiary of every type and description
arising under or in connection with this Agreement or any other Loan Document,
(iii) each Lender and Affiliate of such Lender that is a party to Swap
Agreements or and Banking Services Agreements entered into with such Person by
the Parent or any Subsidiary, (iv) each indemnified party under Section 9.03 in
respect of the obligations and liabilities of the Borrowers to such Person
hereunder and under the other Loan Documents, and (v) their respective
successors and (in the case of a Lender, permitted) transferees and assigns.
 
 “Security Agreement” means that certain Pledge and Security Agreement
(including any and all supplements thereto), dated as of the date hereof,
between the Loan Parties and the Administrative Agent, for the benefit of the
Administrative Agent and the other Secured Parties, and any other pledge or
security agreement entered into, after the date of this Agreement by any other
Loan Party (as required by this Agreement or any other Loan Document), or any
other Person, as the same may be amended, restated or otherwise modified from
time to time.
 
 “Senior Officers” means the President, Chief Executive Officer, General
Counsel, Chief Compliance Officer, Executive Chairman, Chief Financial Officer,
Treasurer, Chief Accounting Officer and any other executive officer listed as
such in the Parent’s annual report on Form 10-K as most recently filed with the
SEC.
 
 “Social Security Act” means the Social Security Act of 1965 as set forth in
Title 42 of the United States Code, as amended, and any successor statute
thereto, as interpreted by the rules and regulations issued thereunder, in each
case as in effect from time to time.  References to sections of the Social
Security Act shall be construed to refer to any successor sections.
 
 “Statutory Net Worth” means, with respect to any HMO Subsidiary or any
Insurance Subsidiary (other than a Designated HMO Subsidiary or a Designated
Insurance Subsidiary), as of the end of any fiscal year, the difference between
(a) total admitted assets and (b) total liabilities, in each case as calculated
according to the applicable state’s interpretation of SAP in the applicable
jurisdiction as most recently reported to the applicable jurisdiction for such
fiscal year.
 
 “Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve, liquid asset, fees or similar
requirements (including any marginal, special, emergency or supplemental
reserves or other requirements) established by the Board to which the
Administrative Agent is subject for eurocurrency funding (currently referred to
as “Eurocurrency Liabilities” in Regulation D of the Board), expressed in the
case of each such requirement as a decimal.  Such reserve, liquid asset, fees or
similar requirements shall include those imposed pursuant to Regulation D of the
Board.  Eurodollar Loans shall be deemed to constitute eurocurrency funding and
to be subject to such reserve, liquid asset, fee or similar requirements without
benefit of or credit for proration, exemptions or offsets that may be available
from time to time to any Lender under any applicable law, rule or regulation,
including Regulation D of the Board.  The Statutory Reserve Rate shall be
adjusted automatically on and as of the effective date of any change in any
reserve, liquid asset or similar requirement.
 
23 
 

--------------------------------------------------------------------------------

 


                                 “Stipulation Agreement” means the Stipulation
and Agreement of Settlement dated December 17, 2010 entered into between and
among the New Mexico State Investment Council, the Public Employees
Retirement  Association of New Mexico, the Teachers’ Retirement System of
Louisiana, the Policeman’s Annuity and Benefit Fund of Chicago, and the Public
School Teachers’ Pension and Retirement Fund of Chicago, on behalf of themselves
and the other members of the Class (as defined therein) and WellCare Health
Plans, Inc.
 
 “subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of the parent in the
parent’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date, as well as any other
corporation, limited liability company, partnership, association or other entity
(a) of which securities or other ownership interests representing more than 50%
of the equity or more than 50% of the ordinary voting power or, in the case of a
partnership, more than 50% of the general partnership interests are, as of such
date, owned, Controlled or held, or (b) that is, as of such date, otherwise
Controlled, by the parent or one or more subsidiaries of the parent or by the
parent and one or more subsidiaries of the parent.
 
 “Subsidiary” means any subsidiary of the Parent.
 
 “Subsidiary Guarantor” means each Subsidiary, other than any Subsidiary that is
a Foreign Subsidiary, an Immaterial Subsidiary, Designated HMO Subsidiary, a
Designated Insurance Subsidiary, an Insurance Subsidiary or an HMO Subsidiary
(provided, that any HMO Subsidiary that has provided a Guarantee of any
Indebtedness of the Parent or any other Subsidiary shall, so long as such
Guarantee remains in effect, be a Subsidiary Guarantor).
 
 “Subsidiary Guaranty” means that certain Guaranty dated as of the Effective
Date (including any and all supplements thereto) and executed by each Subsidiary
Guarantor party thereto, as amended, restated, supplemented or otherwise
modified from time to time.
 
 “Swap Agreement” means any agreement with respect to any swap, forward, future
or derivative transaction or option or similar agreement involving, or settled
by reference to, one or more rates, currencies, commodities, equity or debt
instruments or securities, or economic, financial or pricing indices or measures
of economic, financial or pricing risk or value or any similar transaction or
any combination of these transactions; provided that, for the avoidance of
doubt, no employee benefit plan, phantom stock or similar plan or agreement
providing for payments only on account of services provided by current or former
directors, officers, employees or consultants of the Parent or the Subsidiaries
shall be a Swap Agreement.
 
 “Swap Obligations” means any and all obligations of the Parent or any
Subsidiary, whether absolute or contingent and howsoever and whensoever created,
arising, evidenced or acquired (including all renewals, extensions and
modifications thereof and substitutions therefor), under (a) any and all Swap
Agreements permitted hereunder with a Lender or an Affiliate of a Lender, and
(b) any and all cancellations, buy backs, reversals, terminations or assignments
of any such Swap Agreement transaction.
 
 “Swingline Exposure” means, at any time, the aggregate principal amount of all
Swingline Loans outstanding at such time.  The Swingline Exposure of any Lender
at any time shall be its Applicable Percentage of the total  Swingline Exposure
at such time.
 
 “Swingline Lender” means JPMorgan Chase Bank, N.A., in its capacity as lender
of Swingline Loans hereunder.
 


24 
 

--------------------------------------------------------------------------------

 


                                 “Swingline Loan” means a Loan made pursuant to
Section 2.05.
 
 “Syndication Agent” means Wells Fargo Bank, National Association in its
capacity as syndication agent for the credit facilities evidenced by this
Agreement.
 
 “Synthetic Lease” means, as to any person, any lease (including leases that may
be terminated by the lessee at any time) of any property (whether real, personal
or mixed) (a) that is accounted for as an operating lease under GAAP and (b) in
respect of which the lessee retains or obtains ownership of the property so
leased for U.S. federal income tax purposes, other than any such lease under
which such person is the lessor.
 
 “Synthetic Lease Obligations” means, as to any person, an amount equal to the
capitalized amount of the remaining lease payments under any Synthetic Lease
that would appear on a balance sheet of such person in accordance with GAAP if
such obligations were accounted for as Capital Lease Obligations.
 
 “Synthetic Purchase Agreement” means any swap, derivative or other agreement or
combination of agreements pursuant to which the Parent or any Subsidiary is or
may become obligated to make (a) any payment in connection with a purchase by
any third party from a person other than the Parent or any Subsidiary of any
Equity Interest or Restricted Indebtedness or (b) any payment (other than on
account of a permitted purchase by it of any Equity Interest or Restricted
Indebtedness) the amount of which is determined by reference to the price or
value at any time of any Equity Interest or Restricted Indebtedness; provided
that no phantom stock or similar plan providing for payments only to current or
former directors, officers or employees of the Parent or the Subsidiaries (or to
their heirs or estates) shall be deemed to be a Synthetic Purchase Agreement.
 
 “Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, fees, assessments, charges or withholdings imposed by any
Governmental Authority.
 
 “Term Lender” means, as of any date of determination, each Lender having a Term
Loan Commitment or that holds Term Loans.
 
 “Term Loan Commitment” means (a) as to any Term Lender, the aggregate
commitment of such Term Lender to make Term Loans as set forth on Schedule 2.01
or in the most recent Assignment Agreement or other documentation contemplated
hereby executed by such Term Lender and (b) as to all Term Lenders, the
aggregate commitment of all Term Lenders to make Term Loans, which aggregate
commitment shall be $150,000,000 on the date of this Agreement subject to
increase pursuant to Section 2.21.  After advancing the Term Loan, each
reference to a Term Lender’s Term Loan Commitment shall refer to that Term
Lender’s Applicable Percentage of the Term Loans.
 
 “Term Loans” means the term loans made by the Term Lenders to the Borrowers
pursuant to Section 2.01.
 
 “Total Debt” means, at any time, the total Indebtedness of the Parent and the
Subsidiaries determined on a consolidated basis in accordance with GAAP after
eliminating all intercompany items, at such time, excluding Indebtedness under
letters of credit to the extent such letters of credit are Cash Collateralized
and payments due under a settlement of any litigation existing on the Effective
Date and disclosed to the Administrative Agent; provided that Total Debt shall
include any Indebtedness in respect of the Permitted Litigation Bonds.
 


25 
 

--------------------------------------------------------------------------------

 


                                 “Transactions” means the execution, delivery
and performance by the Loan Parties of this Agreement and the other Loan
Documents, the borrowing of Loans and other credit extensions, the use of the
proceeds thereof and the issuance of Letters of Credit hereunder.
 
 “TRICARE” means the United States Department of Defense health care program for
service families, including TRICARE Prime, TRICARE Extra and TRICARE Standard,
and any successor to or predecessor thereof (including CHAMPUS).
 
 “Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate or the Alternate Base Rate.
 
 “UCC” means the Uniform Commercial Code as in effect from time to time in the
State of New York or any other state the laws of which are required to be
applied in connection with the issue of perfection of security interests.
 
 “Unliquidated Obligations” means, at any time, any Secured Obligations (or
portion thereof) that are contingent in nature or unliquidated at such time,
including any Secured Obligation that is: (i) an obligation to reimburse a bank
for drawings not yet made under a letter of credit issued by it; (ii) any other
obligation (including any guarantee) that is contingent in nature at such time;
or (iii) an obligation to provide collateral to secure any of the foregoing
types of obligations.
 
 “USA Patriot Act” means The Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001
(Title III of Pub. L. No. 107-56 (signed into law October 26, 2001)).
 
 “WCGHM” means WCG Health Management, Inc., a Delaware corporation.
 
 “Wholly-Owned” means, with respect to a Subsidiary of any Person, all of the
outstanding Equity Interests of which Subsidiary (other than any director’s
qualifying shares or shares owned by foreign nationals to the extent mandated by
applicable law) is owned by such Person or one or more Wholly-Owned Subsidiaries
of such Person.
 
 “Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.
 
 “WMG” means The WellCare Management Group, Inc., a New York corporation.
 
 SECTION 1.02.  Classification of Loans and Borrowings.  For purposes of this
Agreement, Loans may be classified and referred to by Class (e.g., a “Revolving
Loan”) or by Type (e.g., a “Eurodollar Loan”) or by Class and Type (e.g., a
“Eurodollar Revolving Loan”).  Borrowings also may be classified and referred to
by Class (e.g., a “Revolving Borrowing”) or by Type (e.g., a “Eurodollar
Borrowing”) or by Class and Type (e.g., a “Eurodollar Revolving Borrowing”).
 
 SECTION 1.03.  Terms Generally.  The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined.  Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms.  The words “include”, “includes” and “including”
shall be deemed to be followed by the phrase “without limitation”.  The word
“will” shall be construed to have the same meaning and effect as the word
“shall”.  The word “law” shall be construed as referring to all statutes, rules,
regulations, codes and other laws (including official rulings and
 


26 
 

--------------------------------------------------------------------------------

 


interpretations thereunder having the force of law or with which affected
Persons customarily comply), and all judgments, orders and decrees, of all
Governmental Authorities.  Unless the context requires otherwise (a) any
definition of or reference to any agreement, instrument or other document herein
shall be construed as referring to such agreement, instrument or other document
as from time to time amended, restated, supplemented or otherwise modified
(subject to any restrictions on such amendments, restatements, supplements or
modifications set forth herein), (b) any definition of or reference to any
statute, rule or regulation shall be construed as referring thereto as from time
to time amended, supplemented or otherwise modified (including by succession of
comparable successor laws), (c) any reference herein to any Person shall be
construed to include such Person’s successors and assigns (subject to any
restrictions on assignment set forth herein) and, in the case of any
Governmental Authority, any other Governmental Authority that shall have
succeeded to any or all functions thereof, (d) the words “herein”, “hereof” and
“hereunder”, and words of similar import, shall be construed to refer to this
Agreement in its entirety and not to any particular provision hereof, (e) all
references herein to Articles, Sections, Exhibits and Schedules shall be
construed to refer to Articles and Sections of, and Exhibits and Schedules to,
this Agreement and (f) the words “asset” and “property” shall be construed to
have the same meaning and effect and to refer to any and all tangible and
intangible assets and properties, including cash, securities, accounts and
contract rights.
 
 SECTION 1.04.  Accounting Terms; GAAP.  Except as otherwise expressly provided
herein, all terms of an accounting or financial nature shall be construed in
accordance with GAAP, as in effect from time to time; provided that, if the
Parent notifies the Administrative Agent that the Parent requests an amendment
to any provision hereof to eliminate the effect of any change occurring after
the date hereof in GAAP or in the application thereof on the operation of such
provision (or if the Administrative Agent notifies the Parent that the Required
Lenders request an amendment to any provision hereof for such purpose),
regardless of whether any such notice is given before or after such change in
GAAP or in the application thereof, then such provision shall be interpreted on
the basis of GAAP as in effect and applied immediately before such change shall
have become effective until such notice shall have been withdrawn or such
provision  amended in accordance herewith.  Notwithstanding any other provision
contained herein, all terms of an accounting or financial nature used herein
shall be construed, and all computations of amounts and ratios referred to
herein shall be made (i) without giving effect to any election under Accounting
Standards Codification 825-10-25 (or any other Accounting Standards Codification
or Financial Accounting Standard having a similar result or effect) to value any
Indebtedness or other liabilities of the Parent or any Subsidiary at “fair
value”, as defined therein, (ii) without giving effect to any treatment of
Indebtedness in respect of convertible debt instruments under Accounting
Standards Codification 470-20 (or any other Accounting Standards Codification or
Financial Accounting Standard having a similar result or effect) to value any
such Indebtedness in a reduced or bifurcated manner as described therein, and
such Indebtedness shall at all times be valued at the full stated principal
amount thereof and (iii) the accounting for operating leases and capital leases
under GAAP as in effect on the date hereof shall apply for the purposes of
determining compliance with the covenants set forth herein.
 
 SECTION 1.05.  Pro Forma and other Calculations.  With respect to any period
during which any Permitted Acquisition or Asset Sale of the type described in
clause (b) of the definition of the term “Pro Forma Basis” occurs as permitted
pursuant to the terms hereof, the Cash Flow Leverage Ratio and the Fixed Charge
Coverage Ratio shall be calculated with respect to such period (and, to the
extent applicable, subsequent periods) and such Permitted Acquisition or Asset
Sale on a Pro Forma Basis.  Calculations that involve the determination of
Consolidated Net Income, Consolidated EBITDA and consolidated shareholders’
equity shall be made in accordance with GAAP on the basis of the consolidated
balance sheet and income statement most recently available, subject to such
exceptions and adjustments permitted under Section 1.04.
 


27 
 

--------------------------------------------------------------------------------

 


ARTICLE II

 
The Credits
 
 SECTION 2.01.  Commitments.  Subject to the terms and conditions set forth
herein, (a) each Revolving Lender agrees to make Revolving Loans to the
Borrowers in Dollars from time to time during the Availability Period in an
aggregate principal amount that will not result in (i) the amount of such
Lender’s Revolving Credit Exposure exceeding such Lender’s Revolving Commitment
or (ii) the sum of the total Revolving Credit Exposures exceeding the aggregate
Revolving Commitments and (b) each Term Lender with a Term Loan Commitment
agrees to make a Term Loan to each Borrower in Dollars on the Effective Date, in
an aggregate amount equal to such Lender’s Term Loan Commitment by making
immediately available funds available to the Administrative Agent’s designated
account, not later than the time specified by the Administrative Agent.  Within
the foregoing limits and subject to the terms and conditions set forth herein,
the Borrowers may borrow, prepay and reborrow Revolving Loans.  Amounts repaid
or prepaid in respect of Term Loans may not be reborrowed.
 
 SECTION 2.02.  Loans and Borrowings.  (a)  Each Loan (other than a Swingline
Loan) shall be made as part of a Borrowing consisting of Loans of the same Class
and Type made by the Lenders ratably in accordance with their respective
Commitments of the applicable Class.  The failure of any Lender to make any Loan
required to be made by it shall not relieve any other Lender of its obligations
hereunder; provided that the Commitments of the Lenders are several and no
Lender shall be responsible for any other Lender’s failure to make Loans as
required.  Any Swingline Loan shall be made in accordance with the procedures
set forth in Section 2.05.    The Term Loans shall amortize as set forth in
Section 2.10.
 
 (b)  Subject to Section 2.14, each Revolving Borrowing and Term Loan Borrowing
shall be comprised entirely of ABR Loans or Eurodollar Loans as the relevant
Borrower may request in accordance herewith.  Each Swingline Loan shall be an
ABR Loan.  Each Lender at its option may make any Eurodollar Loan by causing any
domestic or foreign branch or Affiliate of such Lender to make such Loan (and in
the case of an Affiliate, the provisions of Sections 2.14, 2.15, 2.16 and 2.17
shall apply to such Affiliate to the same extent as to such Lender); provided
that any exercise of such option shall not affect the obligation of the relevant
Borrower to repay such Loan in accordance with the terms of this Agreement.
 
 (c)  Each Eurodollar Revolving Borrowing shall be in an aggregate amount that
is an integral multiple of $1,000,000 and not less than $5,000,000 and each ABR
Revolving Borrowing shall be in an aggregate amount that is an integral multiple
of $1,000,000 and not less than $5,000,000; provided that a Revolving Borrowing
may be in an aggregate amount that is equal to the entire unused balance of the
aggregate Revolving Commitments or that is required to finance the reimbursement
of an LC Disbursement as contemplated by Section 2.06(e).  Each Swingline Loan
shall be in an amount that is an integral multiple of $500,000 and not less than
$1,000,000 (or, if less, the entire unused balance of the aggregate Revolving
Commitments or the amount required to finance the reimbursement of an LC
Disbursement) Borrowings of more than one Type and Class may be outstanding at
the same time; provided that there shall not at any time be more than a total of
ten (10) Eurodollar Borrowings outstanding.
 
 (d)  Notwithstanding any other provision of this Agreement, no Borrower shall
be entitled to request, or to elect to convert or continue, any Borrowing if the
Interest Period requested with respect thereto would end after the Maturity
Date.


28 
 

--------------------------------------------------------------------------------

 


                                 SECTION 2.03.  Requests for Borrowings.  To
request a Borrowing, the applicable Borrower, or the Parent on behalf of the
applicable Borrower, shall notify the Administrative Agent of such request by
telephone (a) in the case of a Eurodollar Borrowing, not later than 1:00 p.m.,
New York City time, three (3) Business Days before the date of the proposed
Borrowing or (b) in the case of an ABR Borrowing, not later than 12:00 noon, New
York City time, one (1) Business Day before the date of the proposed Borrowing;
provided that any such notice of an ABR Revolving Borrowing to finance the
reimbursement of an LC Disbursement as contemplated by Section 2.06(e) may be
given not later than 10:00 a.m., New York City time, on the date of the proposed
Borrowing.  Each such telephonic Borrowing Request shall be irrevocable and
shall be confirmed promptly by hand delivery or telecopy to the Administrative
Agent of a written Borrowing Request substantially in the form of Exhibit B
hereto approved by the Administrative Agent and signed by the applicable
Borrower, or the Parent on behalf of the applicable Borrower.  Each such
telephonic and written Borrowing Request shall specify the following information
in compliance with Section 2.02:
 
 (i)  the aggregate amount of the requested Borrowing;
 
 (ii)  the date of such Borrowing, which shall be a Business Day;
 
 (iii)  whether such Borrowing is to be an ABR Borrowing or a Eurodollar
Borrowing;
 
 (iv)  in the case of a Eurodollar Borrowing, the initial Interest Period to be
applicable thereto, which shall be a period contemplated by the definition of
the term “Interest Period”; and
 
 (v)  the location and number of the applicable Borrower’s account to which
funds are to be disbursed, which shall comply with the requirements of Section
2.07.
 
If no election as to the Type of Revolving Borrowing is specified, then the
requested Revolving Borrowing shall be an ABR Borrowing.  If no Interest Period
is specified with respect to any requested Eurodollar Revolving Borrowing, then
the relevant Borrower shall be deemed to have selected an Interest Period of one
month’s duration.  Promptly following receipt of a Borrowing Request in
accordance with this Section, the Administrative Agent shall advise each Lender
of the details thereof and of the amount of such Lender’s Loan to be made as
part of the requested Borrowing.
 
 SECTION 2.04.  Intentionally Omitted.
 
 SECTION 2.05.  Swingline Loans.  (a)  Subject to the terms and conditions set
forth herein, the Swingline Lender agrees to make Swingline Loans in Dollars to
the Borrowers from time to time during the Availability Period, in an aggregate
principal amount at any time outstanding that will not result in (i) the
aggregate principal amount of outstanding Swingline Loans exceeding $15,000,000
or (ii) the sum of the total Revolving Credit Exposures exceeding the aggregate
Revolving Commitments; provided that the Swingline Lender shall not be required
to make a Swingline Loan to refinance an outstanding Swingline Loan.  Within the
foregoing limits and subject to the terms and conditions set forth herein, the
Borrowers may borrow, prepay and reborrow Swingline Loans.
 
 (b)  To request a Swingline Loan, the applicable Borrower shall notify the
Administrative Agent of such request by telephone (confirmed by telecopy), not
later than 1:00 p.m., New York City time, on the day of a proposed Swingline
Loan.  Each such notice shall be irrevocable and shall specify the requested
date (which shall be a Business Day) and amount of the requested Swingline
Loan.  The Administrative Agent will promptly advise the Swingline Lender of any
such notice received from a Borrower.  The Swingline Lender shall make each
Swingline Loan available to the applicable Borrower by means of a credit to the
general deposit account of such Borrower with the Swingline Lender (or, in
 


29 
 

--------------------------------------------------------------------------------

 


the case of a Swingline Loan made to finance the reimbursement of an LC
Disbursement as provided in Section 2.06(e), by remittance to the Issuing Bank)
by 3:00 p.m., New York City time, on the requested date of such Swingline Loan.
 
 (c)  The Swingline Lender may by written notice given to the Administrative
Agent not later than 10:00 a.m., New York City time, on any Business Day require
the Revolving Lenders to acquire participations on such Business Day in all or a
portion of the Swingline Loans outstanding.  Such notice shall specify the
aggregate amount of Swingline Loans in which Revolving Lenders will
participate.  Promptly upon receipt of such notice, the Administrative Agent
will give notice thereof to each Revolving Lender, specifying in such notice
such Lender’s Applicable Percentage of such Swingline Loan or Loans.  Each
Revolving Lender hereby absolutely and unconditionally agrees, upon receipt of
notice as provided above, to pay to the Administrative Agent, for the account of
the Swingline Lender, such Lender’s Applicable Percentage of such Swingline Loan
or Loans.  Each Revolving Lender acknowledges and agrees that its obligation to
acquire participations in Swingline Loans pursuant to this paragraph is absolute
and unconditional and shall not be affected by any circumstance whatsoever,
including the occurrence and continuance of a Default or reduction or
termination of the Commitments, and that each such payment shall be made without
any offset, abatement, withholding or reduction whatsoever.  Each Revolving
Lender shall comply with its obligation under this paragraph by wire transfer of
immediately available funds, in the same manner as provided in Section 2.07 with
respect to Loans made by such Lender (and Section 2.07 shall apply, mutatis
mutandis, to the payment obligations of the Lenders), and the Administrative
Agent shall promptly pay to the Swingline Lender the amounts so received by it
from the Revolving Lenders.  The Administrative Agent shall notify the Borrowers
of any participations in any Swingline Loan acquired pursuant to this paragraph,
and thereafter payments in respect of such Swingline Loan shall be made to the
Administrative Agent and not to the Swingline Lender.  Any amounts received by
the Swingline Lender from any Borrower (or other party on behalf of any
Borrower) in respect of a Swingline Loan after receipt by the Swingline Lender
of the proceeds of a sale of participations therein shall be promptly remitted
to the Administrative Agent; any such amounts received by the Administrative
Agent shall be promptly remitted by the Administrative Agent to the Revolving
Lenders that shall have made their payments pursuant to this paragraph and to
the Swingline Lender, as their interests may appear; provided that any such
payment so remitted shall be repaid to the Swingline Lender or to the
Administrative Agent, as applicable, if and to the extent such payment is
required to be refunded to any Borrower for any reason.  The purchase of
participations in a Swingline Loan pursuant to this paragraph shall not relieve
any Borrower of any default in the payment thereof.
 
 SECTION 2.06.  Letters of Credit.  (a) General.  Subject to the terms and
conditions set forth herein, the Borrowers may request the issuance of Letters
of Credit denominated in Dollars for their own account, or for the account of
any of their Subsidiaries, in a form reasonably acceptable to the Administrative
Agent and the Issuing Bank, at any time and from time to time during the
Availability Period.  In the event of any inconsistency between the terms and
conditions of this Agreement and the terms and conditions of any form of letter
of credit application or other agreement submitted by any Borrower to, or
entered into by any Borrower with, the Issuing Bank relating to any Letter of
Credit, the terms and conditions of this Agreement shall control.
 
 (b)  Notice of Issuance, Amendment, Renewal, Extension; Certain Conditions.  To
request the issuance of a Letter of Credit (or the amendment, renewal or
extension of an outstanding Letter of Credit), the applicable Borrower shall
hand deliver or telecopy (or transmit by electronic communication, if
arrangements for doing so have been approved by the Issuing Bank) to the Issuing
Bank and the Administrative Agent (reasonably in advance of the requested date
of issuance, amendment, renewal or extension) a notice requesting the issuance
of a Letter of Credit, or identifying the Letter of Credit to be amended,
renewed or extended, and specifying the date of issuance, amendment, renewal or
extension (which shall be a Business Day), the date on which such Letter of
Credit is to expire (which
 


30 
 

--------------------------------------------------------------------------------

 


shall comply with paragraph (c) of this Section), the amount of such Letter of
Credit, the name and address of the beneficiary thereof and such other
information as shall be necessary to prepare, amend, renew or extend such Letter
of Credit.  If requested by the Issuing Bank, the applicable Borrower also shall
submit a letter of credit application on the Issuing Bank’s standard form in
connection with any request for a Letter of Credit.  A Letter of Credit shall be
issued, amended, renewed or extended only if (and upon issuance, amendment,
renewal or extension of each Letter of Credit the applicable Borrower shall be
deemed to represent and warrant that), after giving effect to such issuance,
amendment, renewal or extension (i) the amount of the LC Exposure shall not
exceed $75,000,000 and (ii) the sum of the total Revolving Credit Exposures
shall not exceed the aggregate Revolving Commitments.
 
 (c)  Expiration Date.  Each Letter of Credit shall expire at or prior to the
close of business on the earlier of (i) the date one year after the date of the
issuance of such Letter of Credit (or, in the case of any renewal or extension
thereof, one year after such renewal or extension) and (ii) the date that is
five (5) Business Days prior to the Maturity Date; provided that any Letter of
Credit with a one-year tenor may expire on the date that is no later than twelve
months after the Maturity Date if the Company has cash collateralized 105% of
the LC Exposure pursuant to arrangements satisfactory to the Administrative
Agent at least fifteen (15) days prior to the Maturity Date.
 
 (d)  Participations.  By the issuance of a Letter of Credit (or an amendment to
a Letter of Credit increasing the amount thereof) and without any further action
on the part of the Issuing Bank or the Revolving Lenders, the Issuing Bank
hereby grants to each Revolving Lender, and each Revolving Lender hereby
acquires from the Issuing Bank, a participation in such Letter of Credit equal
to such Lender’s Applicable Percentage of the aggregate amount available to be
drawn under such Letter of Credit.  In consideration and in furtherance of the
foregoing, each Revolving Lender hereby absolutely and unconditionally agrees to
pay to the Administrative Agent, for the account of the Issuing Bank, such
Lender’s Applicable Percentage of each LC Disbursement made by the Issuing Bank
and not reimbursed by the applicable Borrower on the date due as provided in
paragraph (e) of this Section, or of any reimbursement payment required to be
refunded to the applicable Borrower for any reason.  Each Revolving Lender
acknowledges and agrees that its obligation to acquire participations pursuant
to this paragraph in respect of Letters of Credit is absolute and unconditional
and shall not be affected by any circumstance whatsoever, including any
amendment, renewal or extension of any Letter of Credit or the occurrence and
continuance of a Default or reduction or termination of the Commitments, and
that each such payment shall be made without any offset, abatement, withholding
or reduction whatsoever.
 
 (e)  Reimbursement.  If the Issuing Bank shall make any LC Disbursement in
respect of a Letter of Credit, the applicable Borrower shall reimburse such LC
Disbursement by paying to the Administrative Agent in Dollars the amount equal
to such LC Disbursement, calculated as of the date the Issuing Bank made such LC
Disbursement not later than 12:00 noon, New York City time, on the date that
such LC Disbursement is made, if such Borrower shall have received notice of
such LC Disbursement prior to 10:00 a.m., New York City time, on such date, or,
if such notice has not been received by such Borrower prior to such time on such
date, then not later than 12:00 noon, New York City time, on the Business Day
immediately following the day that such Borrower receives such notice; provided
that, if such LC Disbursement is not less than $1,000,000, such Borrower may,
subject to the conditions to borrowing set forth herein, request in accordance
with Section 2.03 or 2.05 that such payment be financed with an ABR Revolving
Borrowing or Swingline Loan in an equivalent amount of such LC Disbursement and,
to the extent so financed, such Borrower’s obligation to make such payment shall
be discharged and replaced by the resulting ABR Revolving Borrowing or Swingline
Loan.  If the applicable Borrower fails to make such payment when due, the
Administrative Agent shall notify each Revolving Lender of the applicable LC
Disbursement, the payment then due from such Borrower in respect thereof and
such Lender’s Applicable Percentage thereof.  Promptly following receipt of such
notice, each Revolving Lender shall pay to the Administrative Agent its
Applicable Percentage of the
 


31 
 

--------------------------------------------------------------------------------

 


payment then due from such Borrower, in the same manner as provided in Section
2.07 with respect to Loans made by such Lender (and Section 2.07 shall apply,
mutatis mutandis, to the payment obligations of the Revolving Lenders), and the
Administrative Agent shall promptly pay to the Issuing Bank the amounts so
received by it from the Revolving Lenders.  Promptly following receipt by the
Administrative Agent of any payment from any Borrower pursuant to this
paragraph, the Administrative Agent shall distribute such payment to the Issuing
Bank or, to the extent that Revolving Lenders have made payments pursuant to
this paragraph to reimburse the Issuing Bank, then to such Lenders and the
Issuing Bank as their interests may appear.  Any payment made by a Revolving
Lender pursuant to this paragraph to reimburse the Issuing Bank for any LC
Disbursement (other than the funding of ABR Revolving Loans or a Swingline Loan
as contemplated above) shall not constitute a Loan and shall not relieve
applicable Borrower of its obligation to reimburse such LC Disbursement.
 
 (f)  Obligations Absolute.  Each Borrower’s obligation to reimburse LC
Disbursements as provided in paragraph (e) of this Section shall be absolute,
unconditional and irrevocable, and shall be performed strictly in accordance
with the terms of this Agreement under any and all circumstances whatsoever and
irrespective of (i) any lack of validity or enforceability of any Letter of
Credit or this Agreement, or any term or provision therein, (ii) any draft or
other document presented under a Letter of Credit proving to be forged,
fraudulent or invalid in any respect or any statement therein being untrue or
inaccurate in any respect, (iii) payment by the Issuing Bank under a Letter of
Credit against presentation of a draft or other document that does not comply
with the terms of such Letter of Credit, or (iv) any other event or circumstance
whatsoever, whether or not similar to any of the foregoing, that might, but for
the provisions of this Section, constitute a legal or equitable discharge of, or
provide a right of setoff against, such Borrower’s obligations
hereunder.  Neither the Administrative Agent, the Revolving Lenders nor the
Issuing Bank, nor any of their Related Parties, shall have any liability or
responsibility by reason of or in connection with the issuance or transfer of
any Letter of Credit or any payment or failure to make any payment thereunder
(irrespective of any of the circumstances referred to in the preceding
sentence), or any error, omission, interruption, loss or delay in transmission
or delivery of any draft, notice or other communication under or relating to any
Letter of Credit (including any document required to make a drawing thereunder),
any error in interpretation of technical terms or any consequence arising from
causes beyond the control of the Issuing Bank; provided that the foregoing shall
not be construed to excuse the Issuing Bank from liability to the Borrowers to
the extent of any direct damages (as opposed to consequential damages, claims in
respect of which are hereby waived by the Borrowers to the extent permitted by
applicable law) suffered by the Borrowers that are caused by the Issuing Bank’s
failure to exercise care when determining whether drafts and other documents
presented under a Letter of Credit comply with the terms thereof.  The parties
hereto expressly agree that, in the absence of gross negligence or willful
misconduct on the part of the Issuing Bank (as finally determined by a court of
competent jurisdiction), the Issuing Bank shall be deemed to have exercised care
in each such determination.  In furtherance of the foregoing and without
limiting the generality thereof, the parties agree that, with respect to
documents presented which appear on their face to be in substantial compliance
with the terms of a Letter of Credit, the Issuing Bank may, in its sole
discretion, either accept and make payment upon such documents without
responsibility for further investigation, regardless of any notice or
information to the contrary, or refuse to accept and make payment upon such
documents if such documents are not in strict compliance with the terms of such
Letter of Credit.
 
 (g)  Disbursement Procedures.  The Issuing Bank shall, promptly following its
receipt thereof, examine all documents purporting to represent a demand for
payment under a Letter of Credit.  The Issuing Bank shall promptly notify the
Administrative Agent and the Borrowers by telephone (confirmed by telecopy) of
such demand for payment and whether the Issuing Bank has made or will make an LC
Disbursement thereunder; provided that any failure to give or delay in giving
such notice shall not relieve any Borrower of its obligation to reimburse the
Issuing Bank and the Revolving Lenders with respect to any such LC Disbursement.
 


32 
 

--------------------------------------------------------------------------------

 


                                (h)  Interim Interest.  If the Issuing Bank
shall make any LC Disbursement, then, unless the applicable Borrower shall
reimburse such LC Disbursement in full on the date such LC Disbursement is made,
the unpaid amount thereof shall bear interest, for each day from and including
the date such LC Disbursement is made to but excluding the date that such
Borrower reimburses such LC Disbursement, at the rate per annum then applicable
to ABR Revolving Loans; provided that, if such Borrower fails to reimburse such
LC Disbursement when due pursuant to paragraph (e) of this Section, then Section
2.13(c) shall apply.  Interest accrued pursuant to this paragraph shall be for
the account of the Issuing Bank, except that interest accrued on and after the
date of payment by any Revolving Lender pursuant to paragraph (e) of this
Section to reimburse the Issuing Bank shall be for the account of such Lender to
the extent of such payment.
 
 (i)  Replacement of the Issuing Bank.  The Issuing Bank may be replaced at any
time by written agreement among the Borrowers, the Administrative Agent, the
replaced Issuing Bank and the successor Issuing Bank.  The Administrative Agent
shall notify the Revolving Lenders of any such replacement of the Issuing
Bank.  At the time any such replacement shall become effective, the Borrowers
shall pay all unpaid fees accrued for the account of the replaced Issuing Bank
pursuant to Section 2.12(b).  From and after the effective date of any such
replacement, (i) the successor Issuing Bank shall have all the rights and
obligations of the Issuing Bank under this Agreement with respect to Letters of
Credit to be issued thereafter and (ii) references herein to the term “Issuing
Bank” shall be deemed to refer to such successor or to any previous Issuing
Bank, or to such successor and all previous Issuing Banks, as the context shall
require.  After the replacement of an Issuing Bank hereunder, the replaced
Issuing Bank shall remain a party hereto and shall continue to have all the
rights and obligations of an Issuing Bank under this Agreement with respect to
Letters of Credit then outstanding and issued by it prior to such replacement,
but shall not be required to issue additional Letters of Credit.
 
 (j)  Cash Collateralization.  If any Event of Default shall occur and be
continuing, on the Business Day that the Borrowers receive notice from the
Administrative Agent or the Required Lenders (or, if the maturity of the Loans
has been accelerated, Revolving Lenders with LC Exposure representing at least
66 2/3% of the total LC Exposure) demanding the deposit of cash collateral
pursuant to this paragraph, the Borrowers shall deposit in an account with the
Administrative Agent, in the name of the Administrative Agent and for the
benefit of the Revolving Lenders (the “LC Collateral Account”), an amount in
cash equal to 105% of the amount of the LC Exposure as of such date plus any
accrued and unpaid interest thereon; provided that the obligation to deposit
such cash collateral shall become effective immediately, and such deposit shall
become immediately due and payable, without demand or other notice of any kind,
upon the occurrence of any Event of Default with respect to any Borrower
described in clause (g) or (h) of Section 7.01.  Such deposit shall be held by
the Administrative Agent as collateral for the payment and performance of the
Secured Obligations.  The Administrative Agent shall have exclusive dominion and
control, including the exclusive right of withdrawal, over such account and the
Borrowers hereby grant the Administrative Agent a security interest in the LC
Collateral Account.  Other than any interest earned on the investment of such
deposits, which investments shall be made at the option and sole discretion of
the Administrative Agent and at the Borrowers’ risk and expense, such deposits
shall not bear interest.  Interest or profits, if any, on such investments shall
accumulate in such account.  Moneys in such account shall be applied by the
Administrative Agent to reimburse the Issuing Bank for LC Disbursements for
which it has not been reimbursed and, to the extent not so applied, shall be
held for the satisfaction of the reimbursement obligations of the Borrowers for
the LC Exposure at such time or, if the maturity of the Loans has been
accelerated (but subject to the consent of Revolving Lenders with LC Exposure
representing at least 66 2/3% of the total LC Exposure), be applied to satisfy
other Secured Obligations.  If the Borrowers are required to provide an amount
of cash collateral hereunder as a result of the occurrence of an Event of
Default, such amount (to the extent not applied as aforesaid) shall be returned
to the Borrowers within three (3) Business Days after all Events of Default have
been cured or waived.
 


33 
 

--------------------------------------------------------------------------------

 


                                 SECTION 2.07.  Funding of
Borrowings.  (a)  Each Lender shall make each Loan to be made by it hereunder on
the proposed date thereof by wire transfer of immediately available funds by
12:00 noon, New York City time, to the account of the Administrative Agent most
recently designated by it for such purpose by notice to the Lenders in an amount
equal to such Lender’s Applicable Percentage; provided that Term Loans shall be
made as provided in Section 2.01(b); provided further that Swingline Loans shall
be made as provided in Section 2.05.  The Administrative Agent will make such
Loans available to the relevant Borrower by promptly crediting the amounts so
received, in like funds, to an account of such Borrower designated by such
Borrower in the applicable Borrowing Request; provided that ABR Revolving Loans
made to finance the reimbursement of an LC Disbursement as provided in Section
2.06(e) shall be remitted by the Administrative Agent to the Issuing Bank.
 
 (b)  Unless the Administrative Agent shall have received notice from a Lender
prior to the proposed date of any Borrowing that such Lender will not make
available to the Administrative Agent such Lender’s share of such Borrowing, the
Administrative Agent may assume that such Lender has made such share available
on such date in accordance with paragraph (a) of this Section and may, in
reliance upon such assumption, make available to the relevant Borrower a
corresponding amount.  In such event, if a Lender has not in fact made its share
of the applicable Borrowing available to the Administrative Agent, then the
applicable Lender and such Borrower severally agree to pay to the Administrative
Agent forthwith on demand such corresponding amount with interest thereon, for
each day from and including the date such amount is made available to such
Borrower to but excluding the date of payment to the Administrative Agent, at
(i) in the case of such Lender, the greater of the Federal Funds Effective Rate
and a rate determined by the Administrative Agent in accordance with banking
industry rules on interbank compensation or (ii) in the case of such Borrower,
the interest rate applicable to ABR Loans.  If such Lender pays such amount to
the Administrative Agent, then such amount shall constitute such Lender’s Loan
included in such Borrowing.
 
 SECTION 2.08.  Interest Elections.  (a)  Each Borrowing initially shall be of
the Type specified in the applicable Borrowing Request and, in the case of a
Eurodollar Borrowing, shall have an initial Interest Period as specified in such
Borrowing Request.  Thereafter, the relevant Borrower may elect to convert such
Borrowing to a different Type or to continue such Borrowing and, in the case of
a Eurodollar Borrowing, may elect Interest Periods therefor, all as provided in
this Section.  A Borrower may elect different options with respect to different
portions of the affected Borrowing, in which case each such portion shall be
allocated ratably among the Lenders holding the Loans comprising such Borrowing,
and the Loans comprising each such portion shall be considered a separate
Borrowing.  This Section shall not apply to Swingline Borrowings, which may not
be converted or continued.
 
 (b)  To make an election pursuant to this Section, a Borrower, or the Parent on
its behalf, shall notify the Administrative Agent of such election by telephone
by the time that a Borrowing Request would be required under Section 2.03 if
such Borrower were requesting a Revolving Borrowing of the Type resulting from
such election to be made on the effective date of such election.  Each such
telephonic Interest Election Request shall be irrevocable and shall be confirmed
promptly by hand delivery or telecopy to the Administrative Agent of a written
Interest Election Request in a form approved by the Administrative Agent and
signed by the relevant Borrower, or the Parent on its behalf.  Notwithstanding
any contrary provision herein, this Section shall not be construed to permit any
Borrower to elect (i) an Interest Period for Eurodollar Loans that does not
comply with Section 2.02(d) or (ii) convert any Borrowing to a Borrowing of a
Type not available under the Class of Commitments pursuant to which such
Borrowing was made.
 
 (c)  Each telephonic and written Interest Election Request shall specify the
following information in compliance with Section 2.02:
 


  34
 

--------------------------------------------------------------------------------

 


                                 (i)  the Borrowing to which such Interest
Election Request applies and, if different options are being elected with
respect to different portions thereof, the portions thereof to be allocated to
each resulting Borrowing (in which case the information to be specified pursuant
to clauses (iii) and (iv) below shall be specified for each resulting
Borrowing);
 
 (ii)  the effective date of the election made pursuant to such Interest
Election Request, which shall be a Business Day;
 
 (iii)  whether the resulting Borrowing is to be an ABR Borrowing or a
Eurodollar Borrowing; and
 
 (iv)  if the resulting Borrowing is a Eurodollar Borrowing, the Interest Period
to be applicable thereto after giving effect to such election, which Interest
Period shall be a period contemplated by the definition of the term “Interest
Period”.
 
If any such Interest Election Request requests a Eurodollar Borrowing but does
not specify an Interest Period, then the applicable Borrower shall be deemed to
have selected an Interest Period of one month’s duration.
 
 (d)  Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each Lender of the details thereof and of such
Lender’s portion of each resulting Borrowing.
 
 (e)  If the relevant Borrower fails to deliver a timely Interest Election
Request with respect to a Eurodollar Borrowing prior to the end of the Interest
Period applicable thereto, then, unless such Borrowing is repaid as provided
herein, at the end of such Interest Period such Borrowing shall be converted to
an ABR Borrowing.  Notwithstanding any contrary provision hereof, if an Event of
Default has occurred and is continuing and the Administrative Agent, at the
request of the Required Lenders, so notifies the Borrowers, then, so long as an
Event of Default is continuing (i) no outstanding Borrowing may be converted to
or continued as a Eurodollar Borrowing and (ii) unless repaid, each Eurodollar
Borrowing shall be converted to an ABR Borrowing at the end of the Interest
Period applicable thereto.
 
 SECTION 2.09.  Termination and Reduction of Commitments.  (a)  Unless
previously terminated, (i) the Term Loan Commitments shall terminate at 3:00
p.m. (New York City time) on the Effective Date and any Incremental Term Loan
commitment shall terminate after such loan is extended and (ii) all other
Commitments shall terminate on the Maturity Date.
 
 (b)  The Parent may at any time terminate, or from time to time reduce, the
Revolving Commitments; provided that (i) each reduction of the Revolving
Commitments shall be in an amount that is an integral multiple of $1,000,000 and
not less than $5,000,000 or if less the entire unused balance of the aggregate
Revolving Commitments as of such date and (ii) the Parent shall not terminate or
reduce the Revolving Commitments if, after giving effect to any concurrent
prepayment of the Loans in accordance with Section 2.11, the sum of the
Revolving Credit Exposures would exceed the aggregate Revolving Commitments.
 
 (c)  The Parent shall notify the Administrative Agent of any election to
terminate or reduce the Commitments under paragraph (b) of this Section at least
three Business Days prior to the effective date of such termination or
reduction, specifying such election and the effective date thereof.  Promptly
following receipt of any notice, the Administrative Agent shall advise the
Lenders of the contents thereof.  Each notice delivered by the Parent pursuant
to this Section shall be irrevocable; provided that a notice of termination of
the Commitments delivered by the Parent may state that such notice is
conditioned upon the effectiveness of other credit facilities, in which case
such notice may be
 


 
35 

--------------------------------------------------------------------------------

 


revoked by the Parent (by notice to the Administrative Agent on or prior to the
specified effective date) if such condition is not satisfied.  Any termination
or reduction of the Commitments shall be permanent.  Each reduction of the
Commitments shall be made ratably among the Lenders in accordance with their
respective Commitments.
 
 SECTION 2.10.  Repayment and Amortization of Loans; Evidence of Debt.  (a) Each
Borrower hereby unconditionally promises to pay (i) to the Administrative Agent
for the account of each Revolving Lender the then unpaid principal amount of
each Revolving Loan made to such  Borrower on the Maturity Date and (ii) to the
Swingline Lender the then unpaid principal amount of each Swingline Loan on the
earlier of the Maturity Date and the first date after such Swingline Loan is
made that is the 15th or last day of a calendar month and is at least five
Business Days after such Swingline Loan is made; provided that on each date that
a Revolving Borrowing is made, the Borrowers shall repay all Swingline Loans
then outstanding.    The Borrowers shall repay Term Loans on each date set forth
below in the aggregate principal amount set forth opposite such date (as
adjusted from time to time pursuant to Section 2.11(a) and Section 2.11(c)):
 
Date
 
Amount
September 30, 2011
$1,875,000
December 31, 2011
$1,875,000
March 31, 2012
$1,875,000
June 30, 2012
$1,875,000
September 30, 2012
$3,750,000
December 31, 2012
$3,750,000
March 31, 2013
$3,750,000
June 30, 2013
$3,750,000
September 30, 2013
$3,750,000
December 31, 2013
$3,750,000
March 31, 2014
$3,750,000
June 30, 2014
$3,750,000
September 30, 2014
$5,625,000
December 31, 2014
$5,625,000
March 31, 2015
$5,625,000
June 30, 2015
$5,625,000
September 30, 2015
$7,500,000
December 31, 2015
$7,500,000
March 31, 2016
$7,500,000



To the extent not previously repaid, all unpaid Term Loans shall be paid in full
in Dollars by the Borrowers on the Maturity Date.  For the avoidance of doubt,
any Incremental Term Loan is not a Term Loan for the purposes of this Section
2.10.
 


 (b)  Each Lender shall maintain in accordance with its usual practice an
account or accounts evidencing the indebtedness of each Borrower to such Lender
resulting from each Loan made by such Lender, including the amounts of principal
and interest payable and paid to such Lender from time to time hereunder.
 
 (c)  The Administrative Agent shall maintain accounts in which it shall record
(i) the amount of each Loan made hereunder, the Class and Type thereof and the
Interest Period applicable
 


36 
 

--------------------------------------------------------------------------------

 


thereto, (ii) the amount of any principal or interest due and payable or to
become due and payable from each Borrower to each Lender hereunder and (iii) the
amount of any sum received by the Administrative Agent hereunder for the account
of the Lenders and each Lender’s share thereof.
 
 (d)  The entries made in the accounts maintained pursuant to paragraph (b) or
(c) of this Section shall be prima facie evidence of the existence and amounts
of the obligations recorded therein; provided that the failure of any Lender or
the Administrative Agent to maintain such accounts or any error therein shall
not in any manner affect the obligation of any Borrower to repay the Loans in
accordance with the terms of this Agreement.
 
 (e)  Any Lender may request that Loans made by it to any Borrower be evidenced
by a promissory note.  In such event, the relevant Borrower shall prepare,
execute and deliver to such Lender a promissory note payable to the order of
such Lender (or, if requested by such Lender, to such Lender and its registered
assigns) and in a form approved by the Administrative Agent.  Thereafter, the
Loans evidenced by such promissory note and interest thereon shall at all times
(including after assignment pursuant to Section 9.04) be represented by one or
more promissory notes in such form payable to the order of the payee named
therein (or, if any such promissory note is a registered note, to such payee and
its registered assigns).
 
 SECTION 2.11.  Prepayment of Loans.  (a) Any Borrower shall have the right at
any time and from time to time to prepay any Borrowing in whole or in part,
subject to prior notice in accordance with the provisions of this Section
2.11(a).  The applicable Borrower, or the Parent on behalf of the applicable
Borrower, shall notify the Administrative Agent (and, in the case of prepayment
of a Swingline Loan, the Swingline Lender) by telephone (confirmed by telecopy)
of any prepayment hereunder (i) in the case of prepayment of a Eurodollar
Revolving Borrowing, not later than 11:00 a.m., New York City time, three (3)
Business Days before the date of prepayment, (ii) in the case of prepayment of
an ABR Borrowing, not later than 11:00 a.m., New York City time, on the date of
prepayment or (iii) in the case of prepayment of a Swingline Loan, not later
than 12:00 noon, New York City time, on the date of prepayment.  Each such
notice shall be irrevocable and shall specify the prepayment date and the
principal amount of each Borrowing or portion thereof to be prepaid; provided
that, if a notice of prepayment is given in connection with a conditional notice
of termination of the Commitments as contemplated by Section 2.09, then such
notice of prepayment may be revoked if such notice of termination is revoked in
accordance with Section 2.09.  Promptly following receipt of any such notice
relating to a Borrowing, the Administrative Agent shall advise the Lenders of
the contents thereof.  Each partial prepayment of any Borrowing shall be in an
amount that would be permitted in the case of an advance of a Borrowing of the
same Type as provided in Section 2.02.  Each prepayment of a Revolving Borrowing
shall be applied ratably to the Revolving Loans included in the prepaid
Revolving Borrowing, each voluntary prepayment of a Term Loan Borrowing shall be
applied ratably to the Term Loans included in the prepaid Term Loan Borrowing in
such order of application as directed by the Borrowers and each mandatory
prepayment of a Term Loan Borrowing shall be applied in accordance with the
terms hereof.  Prepayments shall be accompanied by (i) accrued interest to the
extent required by Section 2.13 and (ii) break funding payments pursuant to
Section 2.16.
 
 (b)  In the event and on each occasion that any Net Asset Sale Proceeds are
received by or on behalf of the Parent or any of its Subsidiaries in respect of
(i) any Asset Sale, other than dispositions described in Section 6.05(a), or
(ii) any Casualty Event, the Borrowers shall, immediately after such Net Asset
Sale Proceeds are received, prepay the Obligations as set forth in Section
2.11(e) below in an aggregate amount equal to 100% of such Net Asset Sale
Proceeds; provided that, if the Parent shall deliver to the Administrative Agent
a certificate of a Financial Officer to the effect that the Parent or its
relevant Subsidiaries intend to apply the Net Asset Sale Proceeds from such
event (or a portion thereof specified in such certificate), within 180 days
after receipt of such Net Asset Sale Proceeds, to acquire (or
 


37 
 

--------------------------------------------------------------------------------

 


replace or rebuild) real property, equipment or other tangible assets (excluding
inventory) to be used in the business of the Parent and/or its Subsidiaries, and
certifying that no Default has occurred and is continuing, then no prepayment
shall be required pursuant to this paragraph in respect of the Net Asset Sales
Proceeds specified in such certificate; provided further that to the extent of
any such Net Asset Sales Proceeds therefrom that have not been so applied by the
end of such 180 day period, at which time a prepayment shall be required in an
amount equal to such Net Asset Sales Proceeds that have not been so applied.
 
 (c)  In the event and on each occasion that any Net Debt Proceeds are received
by or on behalf of the Parent or any of its Subsidiaries in respect of the
incurrence by the Parent or any Subsidiary of any Indebtedness (other than
Loans), other than Indebtedness permitted under Section 6.01 or permitted by the
Required Lenders pursuant to Section 9.02, the Borrowers shall, immediately
after such Net Debt Proceeds are received, prepay the Obligations as set forth
in Section 2.11(e) below in an aggregate amount equal to 50% of such Net Debt
Proceeds so long as the Cash Flow Leverage Ratio is greater than 1.50 to 1.00 at
the time of and after giving effect (including pro forma effect) to such
incurrence of Indebtedness by the Parent or any Subsidiary.
 
 (d)  In the event and on each occasion that any Net Equity Proceeds are
received by or on behalf of the Parent, the Parent shall, immediately after such
Net Equity Proceeds are received, prepay the Obligations as set forth in Section
2.11(e) below in an aggregate amount equal to the Applicable Mandatory
Prepayment Percentage of such Net Equity Proceeds in an amount in excess of an
aggregate total amount of such Net Equity Proceeds of $100,000,000 during the
term of this Agreement.
 
 (e)  All such amounts pursuant to Section 2.11(b), (c) or (d) shall be applied
to prepay the Term Loans in the inverse order of maturity.
 
 (f)  If, at any time, the sum of the aggregate amount of all of the Revolving
Credit Exposures exceeds the aggregate Revolving Commitments, the Borrowers
shall immediately repay Borrowings or cash collateralize LC Exposure in an
account with the Administrative Agent pursuant to Section 2.06(j), as
applicable, in an aggregate principal amount sufficient to cause the aggregate
amount of all Revolving Credit Exposures to be less than or equal to the
aggregate Revolving Commitments.
 
 SECTION 2.12.  Fees.  (a)  The Borrowers agree to pay to the Administrative
Agent for the account of each Revolving Lender a commitment fee, which shall
accrue at the Applicable Rate on the average daily amount of the Available
Revolving Commitment of such Lender during the period from and including the
Effective Date to but excluding the date on which such Commitment terminates;
provided that, if such Lender continues to have any Revolving Credit Exposure
after its Revolving Commitment terminates, then such commitment fee shall
continue to accrue on the daily amount of such Lender’s Revolving Credit
Exposure from and including the date on which its Revolving Commitment
terminates to but excluding the date on which such Lender ceases to have any
Revolving Credit Exposure.  Accrued commitment fees shall be payable in arrears
on the last Business Day of March, June, September and December of each year and
on the date on which the Commitments terminate, commencing on the first such
date to occur after the date hereof; provided that any commitment fees accruing
after the date on which the Revolving Commitments terminate shall be payable on
demand.  All commitment fees shall be computed on the basis of a year of 360
days and shall be payable for the actual number of days elapsed (including the
first day but excluding the last day).
 
(b)  The Borrowers agree to pay (i) to the Administrative Agent for the account
of each Revolving Lender a participation fee with respect to its participations
in Letters of Credit, which shall accrue at the same Applicable Rate used to
determine the interest rate applicable to Eurodollar Revolving Loans on the
average daily amount of such Lender’s LC Exposure (excluding any portion thereof
 


38 
 

--------------------------------------------------------------------------------

 


attributable to unreimbursed LC Disbursements) during the period from and
including the Effective Date to but excluding the later of the date on which
such Revolving Lender’s Revolving Commitment terminates and the date on which
such Lender ceases to have any LC Exposure, and (ii) to the Issuing Bank for its
own account a fronting fee, which shall accrue at the rate of 0.125% per annum
on the average daily amount of the LC Exposure (excluding any portion thereof
attributable to unreimbursed LC Disbursements) attributable to Letters of Credit
issued by the Issuing Bank during the period from and including the Effective
Date to but excluding the later of the date of termination of the Revolving
Commitments and the date on which there ceases to be any LC Exposure, as well as
the Issuing Bank’s standard fees and commissions with respect to the issuance,
amendment, cancellation, negotiation, transfer, presentment, renewal or
extension of any Letter of Credit or processing of drawings thereunder.  Unless
otherwise specified above, participation fees and fronting fees accrued through
and including the last day of March, June, September and December of each year
shall be payable on the third (3rd) Business Day following such last day,
commencing on the first such date to occur after the Effective Date; provided
that all such fees shall be payable on the date on which the Revolving
Commitments terminate and any such fees accruing after the date on which the
Revolving Commitments terminate shall be payable on demand.  Any other fees
payable to the Issuing Bank pursuant to this paragraph shall be payable within
ten (10) days after demand.  All participation fees and fronting fees shall be
computed on the basis of a year of 360 days and shall be payable for the actual
number of days elapsed (including the first day but excluding the last day).
 
 (c)  The Parent agrees to pay to the Administrative Agent, for its own account,
fees payable in the amounts and at the times separately agreed upon between the
Parent and the Administrative Agent.
 
 (d)  All fees payable hereunder shall be paid on the dates due, in immediately
available funds, to the Administrative Agent (or to the Issuing Bank, in the
case of fees payable to it) for distribution, in the case of commitment fees and
participation fees, to the applicable Lenders.  Fees paid shall not be
refundable under any circumstances.
 
 SECTION 2.13.  Interest.  (a)  The Loans comprising each ABR Borrowing
(including each Swingline Loan) shall bear interest at the Alternate Base Rate
plus the Applicable Rate.
 
 (b)  The Loans comprising each Eurodollar Borrowing shall bear interest at the
Adjusted LIBO Rate for the Interest Period in effect for such Borrowing plus the
Applicable Rate.
 
 (c)  Notwithstanding the foregoing, if any principal of or interest on any Loan
or any fee or other amount payable by any Borrower hereunder is not paid when
due, whether at stated maturity, upon acceleration or otherwise, such overdue
amount shall bear interest, after as well as before judgment, at a rate per
annum equal to (i) in the case of overdue principal of any Loan, 2% plus the
rate otherwise applicable to such Loan as provided in the preceding paragraphs
of this Section or (ii) in the case of any other amount, 2% plus the rate
applicable to ABR Loans as provided in paragraph (a) of this Section.
 
 (d)  Accrued interest on each Loan shall be payable in arrears on each Interest
Payment Date for such Loan and, in the case of Revolving Loans, upon termination
of the Revolving Commitments; provided that (i) interest accrued pursuant to
paragraph (c) of this Section shall be payable on demand, (ii) in the event of
any repayment or prepayment of any Loan (other than a prepayment of an ABR
Revolving Loan prior to the end of the Availability Period), accrued interest on
the principal amount repaid or prepaid shall be payable on the date of such
repayment or prepayment and (iii) in the event of any conversion of any
Eurodollar Loan prior to the end of the current Interest Period therefor,
accrued interest on such Loan shall be payable on the effective date of such
conversion.
 


39 
 

--------------------------------------------------------------------------------

 


                                 (e)  All interest hereunder shall be computed
on the basis of a year of 360 days, except that interest computed by reference
to the Alternate Base Rate at times when the Alternate Base Rate is based on the
Prime Rate shall be computed on the basis of a year of 365 days (or 366 days in
a leap year), and in each case shall be payable for the actual number of days
elapsed (including the first day but excluding the last day).  The applicable
Alternate Base Rate, Adjusted LIBO Rate or LIBO Rate shall be determined by the
Administrative Agent, and such determination shall be conclusive absent manifest
error.
 
 SECTION 2.14.  Alternate Rate of Interest.  If prior to the commencement of any
Interest Period for a Eurodollar Borrowing:
 
 (a)  the Administrative Agent determines (which determination shall be
conclusive absent manifest error) that adequate and reasonable means do not
exist for ascertaining the Adjusted LIBO Rate or the LIBO Rate, as applicable,
for such Interest Period; or
 
 (b)  the Administrative Agent is advised by the Required Lenders that the
Adjusted LIBO Rate or the LIBO Rate, as applicable, for such Interest Period
will not adequately and fairly reflect the cost to such Lenders (or Lender) of
making or maintaining their Loans (or its Loan) included in such Borrowing for
such Interest Period;
 
then the Administrative Agent shall give notice thereof to the applicable
Borrower and the Lenders by telephone or telecopy as promptly as practicable
thereafter and, until the Administrative Agent notifies the applicable Borrower
and the Lenders that the circumstances giving rise to such notice no longer
exist, (i) any Interest Election Request that requests the conversion of any
Borrowing to, or continuation of any Borrowing as, a Eurodollar Borrowing shall
be ineffective and any such Eurodollar Borrowing shall be repaid on the last day
of the then current Interest Period applicable thereto and (ii) if any Borrowing
Request requests a Eurodollar Borrowing, such Borrowing shall be made as an ABR
Borrowing; provided that if the circumstances giving rise to such notice affect
only one Type of Borrowings, then the other Type of Borrowings shall be
permitted.
 
 SECTION 2.15.  Increased Costs.  (a)  If any Change in Law shall:
 
 (i)  impose, modify or deem applicable any reserve, special deposit or similar
requirement against assets of, deposits with or for the account of, or credit
extended by, any Lender (except any such reserve requirement reflected in the
Adjusted LIBO Rate) or the Issuing Bank;
 
 (ii)  impose on any Lender or the Issuing Bank or the London interbank market
any other condition affecting this Agreement or Eurodollar Loans made by such
Lender or any Letter of Credit or participation therein; or
 
 (iii)  subject the Administrative Agent, any Lender, the Issuing Bank or any
other recipient of any payments to be made by or on account of any obligation of
a Borrower hereunder to any Taxes on its loans, loan principal, letters of
credit, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto (other than (A) Indemnified Taxes,
(B) Excluded Taxes or (C) Other Taxes);
 
and the result of any of the foregoing shall be to increase the cost to such
Person of making or maintaining any Loan or of maintaining its obligation to
make any such Loan or to increase the cost to such Person of participating in,
issuing or maintaining any Letter of Credit or to reduce the amount of any sum
received or receivable by such Person hereunder, whether of principal, interest
or otherwise, then the
 


40 
 

--------------------------------------------------------------------------------

 


applicable Borrower will pay to such Person such additional amount or amounts as
will compensate such Person for such additional costs incurred or reduction
suffered.
 
 (b)  If any Lender or the Issuing Bank determines that any Change in Law
regarding capital requirements has or would have the effect of reducing the rate
of return on such Lender’s or the Issuing Bank’s capital or on the capital of
such Lender’s or the Issuing Bank’s holding company, if any, as a consequence of
this Agreement or the Loans made by, or participations in Letters of Credit held
by, such Lender, or the Letters of Credit issued by the Issuing Bank, to a level
below that which such Lender or the Issuing Bank or such Lender’s or the Issuing
Bank’s holding company could have achieved but for such Change in Law (taking
into consideration such Lender’s or the Issuing Bank’s policies and the policies
of such Lender’s or the Issuing Bank’s holding company with respect to capital
adequacy), then from time to time the applicable Borrower will pay to such
Lender or the Issuing Bank, as the case may be, such additional amount or
amounts as will compensate such Lender or the Issuing Bank or such Lender’s or
the Issuing Bank’s holding company for any such reduction suffered.
 
 (c)  A certificate of a Lender or the Issuing Bank setting forth the amount or
amounts necessary to compensate such Lender or the Issuing Bank or its holding
company, as the case may be, as specified in paragraph (a) or (b) of this
Section shall be delivered to the Parent and shall be conclusive absent manifest
error.  The Parent shall pay, or cause the other Borrowers to pay, such Lender
or the Issuing Bank, as the case may be, the amount shown as due on any such
certificate within 10 days after receipt thereof.
 
 (d)  Failure or delay on the part of any Lender or the Issuing Bank to demand
compensation pursuant to this Section shall not constitute a waiver of such
Lender’s or the Issuing Bank’s right to demand such compensation; provided that
the Borrowers shall not be required to compensate a Lender or the Issuing Bank
pursuant to this Section for any increased costs or reductions incurred more
than 270 days prior to the date that such Lender or the Issuing Bank, as the
case may be, notifies the Parent of the Change in Law giving rise to such
increased costs or reductions and of such Lender’s or the Issuing Bank’s
intention to claim compensation therefor; provided further that, if the Change
in Law giving rise to such increased costs or reductions is retroactive, then
the 270-day period referred to above shall be extended to include the period of
retroactive effect thereof.
 
 SECTION 2.16.  Break Funding Payments.  In the event of (a) the payment of any
principal of any Eurodollar Loan other than on the last day of an Interest
Period applicable thereto (including as a result of an Event of Default or as a
result of any prepayment pursuant to Section 2.11), (b) the conversion of any
Eurodollar Loan other than on the last day of the Interest Period applicable
thereto, (c) the failure to borrow, convert, continue or prepay any Eurodollar
Loan on the date specified in any notice delivered pursuant hereto (regardless
of whether such notice may be revoked under Section 2.11 and is revoked in
accordance therewith) or (d) the assignment of any Eurodollar Loan other than on
the last day of the Interest Period applicable thereto as a result of a request
by the Parent pursuant to Section 2.19, then, in any such event, the Borrowers
shall compensate each Lender for the loss, cost and expense attributable to such
event.  Such loss, cost or expense to any Lender shall be deemed to include an
amount determined by such Lender to be the excess, if any, of (i) the amount of
interest which would have accrued on the principal amount of such Loan had such
event not occurred, at the Adjusted LIBO Rate that would have been applicable to
such Loan, for the period from the date of such event to the last day of the
then current Interest Period therefor (or, in the case of a failure to borrow,
convert or continue, for the period that would have been the Interest Period for
such Loan), over (ii) the amount of interest which would accrue on such
principal amount for such period at the interest rate which such Lender would
bid were it to bid, at the commencement of such period, for deposits in Dollars
of a comparable amount and period from other banks in the eurodollar market.  A
certificate of any Lender setting forth any amount or amounts that such Lender
is entitled to receive pursuant to this Section shall be delivered
 


  41
 

--------------------------------------------------------------------------------

 


to the applicable Borrower and shall be conclusive absent manifest error.  The
applicable Borrower shall pay such Lender the amount shown as due on any such
certificate within ten (10) days after receipt thereof.
 
 SECTION 2.17.  Taxes.  (a)  Any and all payments by or on account of any
obligation of each Borrower hereunder shall be made free and clear of and
without deduction for any Indemnified Taxes or Other Taxes; provided that if any
Borrower shall be required to deduct any Indemnified Taxes or Other Taxes from
such payments, then (i) the sum payable shall be increased as necessary so that
after making all required deductions (including deductions applicable to
additional sums payable under this Section) the Administrative Agent, Lender or
Issuing Bank (as the case may be) receives an amount equal to the sum it would
have received had no such deductions been made, (ii) such Borrower shall make
such deductions and (iii) such Borrower shall pay the full amount deducted to
the relevant Governmental Authority in accordance with applicable law.
 
 (b)  In addition, each Borrower shall pay any Other Taxes related to such
Borrower and imposed on or incurred by the Administrative Agent, a Lender or the
Issuing Bank to the relevant Governmental Authority in accordance with
applicable law.
 
 (c)  The relevant Borrower shall indemnify the Administrative Agent, each
Lender and the Issuing Bank, within fifteen (15) days after written demand
therefor, for the full amount of any Indemnified Taxes or Other Taxes paid by
the Administrative Agent, such Lender or the Issuing Bank, as the case may be,
on or with respect to any payment by or on account of any obligation of such
Borrower hereunder (including Indemnified Taxes or Other Taxes imposed or
asserted on or attributable to amounts payable under this Section) and any
penalties, interest and reasonable expenses arising therefrom or with respect
thereto, whether or not such Indemnified Taxes or Other Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority.  A
certificate as to the amount of such payment or liability delivered to the
Parent by a Lender or the Issuing Bank, or by the Administrative Agent on its
own behalf or on behalf of a Lender or the Issuing Bank, shall be conclusive
absent manifest error.
 
 (d)  As soon as practicable after any payment of Indemnified Taxes or Other
Taxes by any Borrower to a Governmental Authority, such Borrower shall deliver
to the Administrative Agent the original or a certified copy of a receipt issued
by such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Administrative Agent.
 
 (e)  Any Foreign Lender that is entitled to an exemption from or reduction of
withholding tax under the law of the jurisdiction in which a Borrower is
resident for tax purposes, or any treaty to which such jurisdiction is a party,
with respect to payments under this Agreement shall deliver to such Borrower
(with a copy to the Administrative Agent), at the time or times prescribed by
applicable law, such properly completed and executed documentation prescribed by
applicable law or reasonably requested by such Borrower as will permit such
payments to be made without withholding or at a reduced rate.
 
 (f)  If the Administrative Agent or a Lender determines, in its sole
discretion, that it has received a refund of any Taxes or Other Taxes as to
which it has been indemnified by the Borrowers or with respect to which a
Borrower has paid additional amounts pursuant to this Section 2.17, it shall pay
over such refund to such Borrower (but only to the extent of indemnity payments
made, or additional amounts paid, by such Borrower under this Section 2.17 with
respect to the Taxes or Other Taxes giving rise to such refund), net of all
out-of-pocket expenses of the Administrative Agent or such Lender and without
interest (other than any interest paid by the relevant Governmental Authority
with respect to such refund); provided, that such Borrower, upon the request of
the Administrative Agent or such Lender,
 


42 
 

--------------------------------------------------------------------------------

 


agrees to repay the amount paid over to such Borrower (plus any penalties,
interest or other charges imposed by the relevant Governmental Authority) to the
Administrative Agent or such Lender in the event the Administrative Agent or
such Lender is required to repay such refund to such Governmental Authority.
This Section shall not be construed to require the Administrative Agent or any
Lender to make available its tax returns (or any other information relating to
its taxes which it deems confidential) to any Borrower or any other Person.
 
 (g)  If a payment made to a Lender or an Issuing Bank under this Agreement
would be subject to U.S. federal withholding tax imposed by FATCA if such Lender
or Issuing Bank were to fail to comply with the applicable reporting
requirements of FATCA (including those contained in Section 1471(b) or 1472(b)
of the Code, as applicable), such Lender or Issuing Bank shall deliver to the
applicable Borrower and the Administrative Agent, at the time or times
prescribed by law and at such time or times reasonably requested by such
Borrower or the Administrative Agent, such documentation prescribed by
applicable law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code)
and such additional documentation reasonably requested by such Borrower or the
Administrative Agent as may be necessary for such Borrower and the
Administrative Agent to comply with its obligations under FATCA, to determine
that such Lender or Issuing Bank has or has not complied with such Lender’s or
Issuing Bank’s obligations under FATCA and, as necessary, to determine the
amount to deduct and withhold from such payment.  Solely for purposes of this
paragraph, “FATCA” shall include any amendments made to FATCA after the date of
this Agreement.
 
 (h)  Each Lender and Issuing Bank shall severally indemnify the Administrative
Agent for any Taxes (but, in the case of any Indemnified Taxes or Other Taxes,
only to the extent that a Borrower has not already indemnified the
Administrative Agent for such Indemnified Taxes or Other Taxes and without
limiting the obligation of the Borrowers to do so) attributable to such Lender
or Issuing Bank that are paid or payable by the Administrative Agent in
connection with this Agreement or any Loan Documents and any reasonable expenses
arising therefrom or with respect thereto, whether or not such amounts were
correctly or legally imposed or asserted by the relevant Governmental
Authority.  The indemnity under this Section 2.17(h) shall be paid within
fifteen (15) days after the Administrative Agent delivers to the applicable
Lender or Issuing Bank a certificate stating the amount so paid or payable by
the Administrative Agent.  Such certificate shall be conclusive of the amount so
paid or payable absent manifest error.
 
 SECTION 2.18.  Payments Generally; Allocations of Proceeds; Pro Rata Treatment;
Sharing of Set-offs.
 
 (a)  Each Borrower shall make each payment required to be made by it hereunder
(whether of principal, interest, fees or reimbursement of LC Disbursements, or
of amounts payable under Section 2.15, 2.16 or 2.17, or otherwise) prior to
12:00 noon, New York City time, on the date when due, in immediately available
funds, without set-off or counterclaim.  Any amounts received after such time on
any date may, in the discretion of the Administrative Agent, be deemed to have
been received on the next succeeding Business Day for purposes of calculating
interest thereon.  All such payments shall be made to the Administrative Agent
at its offices at 10 South Dearborn Street, Chicago, Illinois 60603, except
payments to be made directly to the Issuing Bank or Swingline Lender as
expressly provided herein and except that payments pursuant to Sections 2.15,
2.16, 2.17 and 9.03 shall be made directly to the Persons entitled thereto.  The
Administrative Agent shall distribute any such payments received by it for the
account of any other Person to the appropriate recipient promptly following
receipt thereof.  If any payment hereunder shall be due on a day that is not a
Business Day, the date for payment shall be extended to the next succeeding
Business Day, and, in the case of any payment accruing interest, interest
thereon shall be payable for the period of such extension.  All payments
hereunder shall be made in Dollars.
 


43 
 

--------------------------------------------------------------------------------

 


                                 (b)  Any proceeds of Collateral received by the
Administrative Agent (i) not constituting (A) a specific payment of principal,
interest, fees or other sum payable under the Loan Documents (which shall be
applied as specified by the Parent) or (B) a mandatory prepayment (which shall
be applied in accordance with Section 2.11) or (ii) after an Event of Default
has occurred and is continuing and the Administrative Agent so elects or the
Required Lenders so direct, such funds shall be applied ratably first, to pay
any fees, indemnities, or expense reimbursements including amounts then due to
the Administrative Agent and the Issuing Bank from any Borrower, second, to pay
any fees or expense reimbursements then due to the Lenders from any Borrower,
third, to pay interest then due and payable on the Loans ratably, fourth, to
prepay principal on the Loans, unreimbursed LC Disbursements, Banking Services
Obligations and Swap Obligations ratably, fifth, to pay an amount to the
Administrative Agent equal to one hundred two percent (102%) of the aggregate
undrawn face amount of all outstanding Letters of Credit and the aggregate
amount of any unpaid LC Disbursements, to be held as cash collateral for such
Obligations, and sixth, to the payment of any other Secured Obligation due to
the Administrative Agent or any Lender by any Borrower.  Notwithstanding
anything to the contrary contained in this Agreement, unless so directed by the
Parent, or unless a Default is in existence, none of the Administrative Agent or
any Lender shall apply any payment which it receives to any Eurodollar Loan of a
Class, except (a) on the expiration date of the Interest Period applicable to
any such Eurodollar Loan or (b) in the event, and only to the extent, that there
are no outstanding ABR Loans of the same Class and, in any event, the Borrowers
shall pay the break funding payment required in accordance with
Section 2.16.  The Administrative Agent and the Lenders shall have the
continuing and exclusive right to apply and reverse and reapply any and all such
proceeds and payments to any portion of the Secured Obligations.
 
 (c)  At the election of the Administrative Agent, all payments of principal,
interest, LC Disbursements, fees, premiums, reimbursable expenses (including,
without limitation, all reimbursement for fees and expenses pursuant to Section
9.03), and other sums payable under the Loan Documents, may be paid from the
proceeds of Borrowings made hereunder whether made following a request by a
Borrower (or the Parent on behalf of a Borrower) pursuant to Section 2.03 or a
deemed request as provided in this Section or may be deducted from any deposit
account of such Borrower maintained with the Administrative Agent.  Each
Borrower hereby irrevocably authorizes (i) the Administrative Agent to make a
Borrowing for the purpose of paying each payment of principal, interest and fees
as it becomes due hereunder or any other amount due under the Loan Documents and
agrees that all such amounts charged shall constitute Loans (including Swingline
Loans) and that all such Borrowings shall be deemed to have been requested
pursuant to Sections 2.03 or 2.05, as applicable and (ii) the Administrative
Agent to charge any deposit account of the relevant Borrower maintained with the
Administrative Agent for each payment of principal, interest and fees as it
becomes due hereunder or any other amount due under the Loan Documents.
 
 (d)  If any Lender shall, by exercising any right of set-off or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
its Loans or participations in LC Disbursements or Swingline Loans resulting in
such Lender receiving payment of a greater proportion of the aggregate amount of
its Loans and participations in LC Disbursements and Swingline Loans and accrued
interest thereon than the proportion received by any other Lender, then the
Lender receiving such greater proportion shall purchase (for cash at face value)
participations in the Loans and participations in LC Disbursements and Swingline
Loans of other Lenders to the extent necessary so that the benefit of all such
payments shall be shared by the Lenders ratably in accordance with the aggregate
amount of principal of and accrued interest on their respective Loans and
participations in LC Disbursements and Swingline Loans; provided that (i) if any
such participations are purchased and all or any portion of the payment giving
rise thereto is recovered, such participations shall be rescinded and the
purchase price restored to the extent of such recovery, without interest, and
(ii) the provisions of this paragraph shall not be construed to apply to any
payment made by any Borrower pursuant to and in accordance with the express
terms of this Agreement or any payment obtained by a Lender as consideration for
the assignment
 


44 
 

--------------------------------------------------------------------------------

 


of or sale of a participation in any of its Loans or participations in LC
Disbursements and Swingline Loans to any assignee or participant, other than to
the Parent or any Subsidiary or Affiliate thereof (as to which the provisions of
this paragraph shall apply).  Each Borrower consents to the foregoing and
agrees, to the extent it may effectively do so under applicable law, that any
Lender acquiring a participation pursuant to the foregoing arrangements may
exercise against such Borrower rights of set-off and counterclaim with respect
to such participation as fully as if such Lender were a direct creditor of such
Borrower in the amount of such participation.
 
 (e)  Unless the Administrative Agent shall have received notice from the
relevant Borrower prior to the date on which any payment is due to the
Administrative Agent for the account of the relevant Lenders or the Issuing Bank
hereunder that such Borrower will not make such payment, the Administrative
Agent may assume that such Borrower has made such payment on such date in
accordance herewith and may, in reliance upon such assumption, distribute to the
relevant Lenders or the Issuing Bank, as the case may be, the amount due.  In
such event, if such Borrower has not in fact made such payment, then each of the
relevant Lenders or the Issuing Bank, as the case may be, severally agrees to
repay to the Administrative Agent forthwith on demand the amount so distributed
to such Lender or Issuing Bank with interest thereon, for each day from and
including the date such amount is distributed to it to but excluding the date of
payment to the Administrative Agent, at the greater of the Federal Funds
Effective Rate and a rate determined by the Administrative Agent in accordance
with banking industry rules on interbank compensation.
 
 (f)  If any Lender shall fail to make any payment required to be made by it
pursuant to Section 2.05(c), 2.06(d) or (e), 2.07(b), 2.18(e) or 9.03(c), then
the Administrative Agent may, in its discretion (notwithstanding any contrary
provision hereof), (i) apply any amounts thereafter received by the
Administrative Agent for the account of such Lender and for the benefit of the
Administrative Agent, the Swingline Lender or the Issuing Bank to satisfy such
Lender’s obligations under such Sections until all such unsatisfied obligations
are fully paid and/or (ii) hold any such amounts in a segregated account as cash
collateral for, and application to, any future funding obligations of such
Lender under such Sections; in the case of each of (i) and (ii) above, in any
order as determined by the Administrative Agent in its discretion.
 
 SECTION 2.19.  Mitigation Obligations; Replacement of Lenders.  (a)  If (i) any
Lender requests compensation under Section 2.15, (ii) any Borrower is required
to pay any additional amount to any Lender or any Governmental Authority for the
account of any Lender pursuant to Section 2.17 or (iii) any Lender becomes a
Defaulting Lender, then such Lender shall use reasonable efforts to designate a
different lending office for funding or booking its Loans hereunder or to assign
its rights and obligations hereunder to another of its offices, branches or
affiliates, if, in the judgment of such Lender, such designation or assignment
(i) would eliminate or reduce amounts payable pursuant to Section 2.15 or 2.17,
as the case may be, in the future and (ii) would not subject such Lender to any
unreimbursed cost or expense and would not otherwise be disadvantageous to such
Lender.  The Borrowers hereby agree to pay all reasonable costs and expenses
incurred by any Lender in connection with any such designation or assignment.
 
 (b)  If any Lender requests compensation under Section 2.15, or if any Borrower
is required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 2.17, or if any
Lender becomes a Defaulting Lender, then the Parent may, at its sole expense and
effort, upon notice to such Lender and the Administrative Agent, require such
Lender to assign and delegate, without recourse (in accordance with and subject
to the restrictions contained in Section 9.04), all its interests, rights and
obligations under the Loan Documents to an assignee that shall assume such
obligations (which assignee may be another Lender, if a Lender accepts such
assignment); provided that (i) the Parent shall have received the prior written
consent of the
 


  45
 

--------------------------------------------------------------------------------

 


Administrative Agent (and if a Revolving Commitment is being assigned, the
Issuing Bank), which consent shall not unreasonably be withheld, (ii) such
Lender shall have received payment of an amount equal to the outstanding
principal of its Loans and participations in LC Disbursements and Swingline
Loans, accrued interest thereon, accrued fees and all other amounts payable to
it hereunder, from the assignee (to the extent of such outstanding principal and
accrued interest and fees) or the Parent (in the case of all other amounts) and
(iii) in the case of any such assignment resulting from a claim for compensation
under Section 2.15 or payments required to be made pursuant to Section 2.17,
such assignment will result in a reduction in such compensation or payments.  A
Lender shall not be required to make any such assignment and delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Parent to require such  assignment and delegation
cease to apply.
 
 SECTION 2.20.  Defaulting Lenders.  Notwithstanding any provision of this
Agreement to the contrary, if any Lender becomes a Defaulting Lender, then the
following provisions shall apply for so long as such Lender is a Defaulting
Lender:
 
 (a)  fees shall cease to accrue on the unfunded portion of the Commitment of
such Defaulting Lender pursuant to Section 2.12(a);
 
 (b)  the Commitment and Revolving Credit Exposure of such Defaulting Lender
shall not be included in determining whether all Lenders or the Required Lenders
have taken or may take any action hereunder (including any consent to any
amendment or waiver pursuant to Section 9.02); provided that (i) any waiver,
amendment or modification requiring the consent of all Lenders or each affected
Lender which affects such Defaulting Lender differently than other affected
Lenders shall require the consent of such Defaulting Lender and (ii) the
Commitment and Loans of any Defaulting Lender may not be increased or extended
without the consent of such Defaulting Lender;
 
 (c)  if any Swingline Exposure or LC Exposure exists at the time a Lender
becomes a Defaulting Lender then:
 
 (i)  all or any part of such Swingline Exposure and LC Exposure shall be
reallocated among the non-Defaulting Lenders in accordance with their respective
Applicable Percentages  but only to the extent (x) the sum of all non-Defaulting
Lenders’ Revolving Credit Exposures plus such Defaulting Lender’s Swingline
Exposure and LC Exposure does not exceed the total of all non-Defaulting
Lenders’ Revolving Commitments and (y) the conditions set forth in Section 4.02
are satisfied at such time;
 
 (ii)  if the reallocation described in clause (i) above cannot, or can only
partially, be effected, the Parent shall within one (1) Business Day following
notice by the Administrative Agent (x) first, prepay such Swingline Exposure and
(y) second, cash collateralize for the benefit of the Issuing Bank only the
Borrowers’ obligations corresponding to such Defaulting Lender’s LC Exposure
(after giving effect to any partial reallocation pursuant to clause (i) above)
in accordance with the procedures set forth in Section 2.06(j) for so long as
such LC Exposure is outstanding;
 
 (iii)  if the Parent cash collateralizes any portion of such Defaulting
Lender’s LC Exposure pursuant to clause (ii) above, the Parent shall not be
required to pay any fees to such Defaulting Lender pursuant to Section 2.12(b)
with respect to such Defaulting Lender’s LC Exposure during the period such
Defaulting Lender’s LC Exposure is cash collateralized;
 


46 
 

--------------------------------------------------------------------------------

 


                                
 
 
(iv)  if the LC Exposure of the non-Defaulting Lenders is reallocated pursuant
to clause (i) above, then the fees payable to the Lenders pursuant to Sections
2.12(a) and 2.12(b) shall be adjusted in accordance with such non-Defaulting
Lenders’ Applicable Percentages; or
 
 (v)  if any Defaulting Lender’s LC Exposure is neither cash collateralized nor
reallocated pursuant to this Section 2.20(c), then, without prejudice to any
rights or remedies of the Issuing Bank or any Lender hereunder, all letter of
credit fees payable under Section 2.12(b) with respect to such Defaulting
Lender’s LC Exposure shall be payable to the Issuing Bank until such LC Exposure
is cash collateralized and/or reallocated; and
 
 (d)  so long as any Lender is a Defaulting Lender, the Swingline Lender shall
not be required to fund any Swingline Loan and the Issuing Bank shall not be
required to issue, amend or increase any Letter of Credit, unless it is
satisfied that the related exposure will be 100% covered by the Revolving
Commitments of the non-Defaulting Lenders and/or cash collateral will be
provided by the Parent in accordance with Section 2.20(c), and participating
interests in any such newly issued or increased Letter of Credit or newly made
Swingline Loan shall be allocated among non-Defaulting Lenders in a manner
consistent with Section 2.20(c)(i) (and Defaulting Lenders shall not participate
therein).
 
If (i) a Bankruptcy Event with respect to a Lender Parent of any Lender shall
occur following the date hereof and for so long as such event shall continue or
(ii) the Swingline Lender or the Issuing Bank has a good faith belief that any
Lender has defaulted in fulfilling its obligations under one or more other
agreements in which such Lender commits to extend credit, the Swingline Lender
shall not be required to fund any Swingline Loan and the Issuing Bank shall not
be required to issue, amend or increase any Letter of Credit, unless the
Swingline Lender or the Issuing Bank, as the case may be, shall have entered
into arrangements with the Parent or such Lender, satisfactory to the Swingline
Lender or the Issuing Bank, as the case may be, to defease any risk to it in
respect of such Lender hereunder.
 
In the event that the Administrative Agent, the Parent, the Issuing Bank and the
Swingline Lender each agrees that a Defaulting Lender has adequately remedied
all matters that caused such Lender to be a Defaulting Lender, then the
Swingline Exposure and LC Exposure of the Lenders shall be readjusted to reflect
the inclusion of such Lender’s Commitment and on such date such Lender shall
purchase at par such of the Loans of the other Lenders (other than Swingline
Loans) as the Administrative Agent shall determine may be necessary in order for
such Lender to hold such Loans in accordance with its Applicable Percentage.


 SECTION 2.21.  Expansion Option.  The Parent may from time to time elect to
increase the Revolving Commitments or enter into one or more tranches of term
loans (each an “Incremental Term Loan”), in each case in minimum increments of
$10,000,000 so long as, after giving effect thereto, the aggregate amount of
such increases and all such Incremental Term Loans does not exceed
$125,000,000.  The Parent may arrange for any such increase or tranche to be
provided by one or more Lenders (each Lender so agreeing to an increase in its
Revolving Commitment, or to participate in such Incremental Term Loans, an
“Increasing Lender”), or by one or more new banks, financial institutions or
other entities (each such new bank, financial institution or other entity, an
“Augmenting Lender”), to increase their existing Revolving Commitments, or to
participate in such Incremental Term Loans, or extend Revolving Commitments, as
the case may be; provided that (i) each Augmenting Lender, shall be subject to
the approval of the Parent and the Administrative Agent and (ii) (x) in the case
of an Increasing Lender, the Parent and such Increasing Lender execute an
agreement substantially in the form of Exhibit D hereto, and (y) in the case of
an Augmenting Lender, the Parent and such Augmenting Lender execute an agreement
substantially in the form of Exhibit E hereto.  No consent of any Lender (other
than the Lenders participating in the increase or any Incremental Term Loan)
shall be required for any increase in
 


47 
 

--------------------------------------------------------------------------------

 


Revolving Commitments or Incremental Term Loans pursuant to this Section
2.21.  Increases and new Revolving Commitments and Incremental Term Loans
created pursuant to this Section 2.21 shall become effective on the date agreed
by the Parent, the Administrative Agent and the relevant Increasing Lenders or
Augmenting Lenders, and the Administrative Agent shall notify each Lender
thereof.  Notwithstanding the foregoing, no increase in the Revolving
Commitments (or in the Revolving Commitment of any Lender) or tranche of
Incremental Term Loans shall become effective under this Section 2.21 unless,
(i) on the proposed date of the effectiveness of such increase or Incremental
Term Loans, (A) the conditions set forth in paragraphs (a) and (b) of Section
4.02 shall be satisfied or waived by the Required Lenders and the Administrative
Agent shall have received a certificate to that effect dated such date and
executed by a Financial Officer of the Parent and (B) the Borrowers shall be in
compliance (on a Pro Forma Basis reasonably acceptable to the Administrative
Agent) with the covenants contained in Sections 6.11, 6.12, 6.13 and 6.14 and
(ii) the Administrative Agent shall have received documents consistent with
those delivered on the Effective Date as to the corporate power and authority of
the Borrowers to borrow hereunder after giving effect to such increase.  On the
effective date of any increase in the Revolving Commitments or any Incremental
Term Loans being made, (i) each relevant Increasing Lender and Augmenting Lender
shall make available to the Administrative Agent such amounts in immediately
available funds as the Administrative Agent shall determine, for the benefit of
the other Lenders, as being required in order to cause, after giving effect to
such increase and the use of such amounts to make payments to such other
Lenders, each Lender’s portion of the outstanding Revolving Loans of all the
Lenders to equal its Applicable Percentage of such outstanding Revolving Loans,
and (ii) except in the case of any Incremental Term Loans, the Borrower shall be
deemed to have repaid and reborrowed all outstanding Revolving Loans as of the
date of any increase in the Revolving Commitments (with such reborrowing to
consist of the Types of Revolving Loans, with related Interest Periods if
applicable, specified in a notice delivered by the Parent, in accordance with
the requirements of Section 2.03).  The deemed payments made pursuant to clause
(ii) of the immediately preceding sentence shall be accompanied by payment of
all accrued interest on the amount prepaid and, in respect of each Eurodollar
Loan, shall be subject to indemnification by the Borrowers pursuant to the
provisions of Section 2.16 if the deemed payment occurs other than on the last
day of the related Interest Periods.  The Incremental Term Loans (a) shall rank
pari passu in right of payment with the Revolving Loans and the initial Term
Loans, (b) shall not mature earlier than the Maturity Date (but may have
amortization prior to such date) and (c) shall be treated substantially the same
as (and in any event no more favorably than) the Revolving Loans and the initial
Term Loans; provided that (i) the terms and conditions applicable to any tranche
of Incremental Term Loans maturing after the Maturity Date may provide for
material additional or different financial or other covenants or prepayment
requirements applicable only during periods after the Maturity Date and (ii) the
Incremental Term Loans may be priced differently than the Revolving Loans and
the initial Term Loans.  Incremental Term Loans may be made hereunder pursuant
to an amendment or restatement (an “Incremental Term Loan Amendment”) of this
Agreement and, as appropriate, the other Loan Documents, executed by the
Borrowers, each Increasing Lender participating in such tranche, each Augmenting
Lender participating in such tranche, if any, and the Administrative Agent.  The
Incremental Term Loan Amendment may, without the consent of any other Lenders,
effect such amendments to this Agreement and the other Loan Documents as may be
necessary or appropriate, in the reasonable opinion of the Administrative Agent,
to effect the provisions of this Section 2.21.  Nothing contained in this
Section 2.21 shall constitute, or otherwise be deemed to be, a commitment on the
part of any Lender to increase its Revolving Commitment hereunder, or provide
Incremental Term Loans, at any time.
 


48 
 

--------------------------------------------------------------------------------

 


ARTICLE III
 
 
Representations and Warranties
 
 Each of the Borrowers represents and warrants to the Administrative Agent, the
Issuing Bank and each Lender that:
 
 SECTION 3.01.  Organization; Powers.  The Parent and each Subsidiary (a) is
duly organized, validly existing and in good standing under the laws of the
jurisdiction of its organization, (b) has all requisite corporate, partnership
or limited liability company (as applicable) power and authority to own its
property and assets and to carry on its business as now conducted and as
proposed to be conducted, (c) is qualified to do business in, and is in good
standing in, every jurisdiction where such qualification is required, except
where the failure so to qualify could not reasonably be expected to result in a
Material Adverse Effect, and (d) has the power and authority to execute, deliver
and perform its obligations under each of the Loan Documents to which it is a
party and each other agreement or instrument contemplated thereby to which it is
or will be a party and, in the case of any Borrower, to borrow hereunder.
 
 SECTION 3.02.  Authorization.  The execution, delivery and performance by each
Loan Party of each of the Loan Documents to which it is a Party and the
transactions contemplated thereby (including the borrowings hereunder) (a) have
been duly authorized by all requisite corporate (or other organizational) and
(b) will not (i) violate (A) the certificate or articles of incorporation, any
membership or operating agreement, or other constitutive documents or by-laws of
the Parent or any Subsidiary, (B) any provision of law, statute, rule or
regulation applicable to the Loan Parties, or any order of any Governmental
Authority or (C) any provision of any indenture, material agreement or other
material instrument to which the Parent or any Subsidiary is a party or by which
any of them or any of their property is or may be bound (other than any
indenture, material agreement or other material instrument that will be
terminated on or prior to the Effective Date) except, in the case of clause (B)
and (C) above as related to Subsidiaries that are not Loan Parties to the extent
such violation could not reasonably be expected to have a Material Adverse
Effect, (ii) be in conflict with, result in a breach of or constitute (alone or
with notice or lapse of time or both) a default under, or give rise to any right
to accelerate or to require the prepayment, repurchase or redemption of any
obligation under any such indenture, material agreement or other material
instrument (other than any indenture, material agreement or other material
instrument that will be terminated on or prior to the Effective Date) except, as
related to Subsidiaries that are not Loan Parties, to the extent such conflict
or breach could not reasonably be expected to have a Material Adverse Effect,
(iii) result in the creation or imposition of any Lien upon or with respect to
any property or assets now owned or hereafter acquired by the Parent or any
Subsidiary (other than Liens permitted pursuant to Section 6.02 and any Lien
created hereunder or under the Collateral Documents) or (iv) result in a
suspension or revocation of, or limitation on, any material certificate of
authority, license, permit, authorization or other approval applicable to the
business, operations or properties of the Parent or any Subsidiary to the extent
such suspension, revocation or limitation is material to the business of the
Parent and its Subsidiaries, taken as a whole, or materially adversely affect
the ability of the Parent and its Subsidiaries, taken as a whole, to participate
in, or contract with, any material Medical Reimbursement Program.
 
 SECTION 3.03.  Enforceability.  This Agreement has been duly executed and
delivered by each Borrower and constitutes, and each other Loan Document when
executed and delivered by the each Loan Party party thereto will constitute, a
legal, valid and binding obligation of such Loan Party enforceable against such
Loan Party in accordance with its terms except as such enforceability may be
limited by bankruptcy, insolvency, moratorium, reorganization or other similar
laws affecting creditors
 


49 
 

--------------------------------------------------------------------------------

 


rights generally and except as enforceability may be limited by general
principle of equity and an implied covenant of good faith.
 
 SECTION 3.04.  Governmental Approvals.  No action, consent or approval of,
registration or filing with or any other action by any Governmental Authority is
or will be required in connection with the execution, delivery or performance
by, or enforcement against, the Borrowers of this Agreement or any other Loan
Document, except for (a) the filing of UCC financing statements and filings with
the United States Patent and Trademark Office and the United States Copyright
Office, (b) approvals, consents, exemptions, authorizations, other actions by,
or notices to, or filings with, any Governmental Authority of competent
jurisdiction or any other Person that have been given, taken, or made or are in
full force and effect and (c) any Necessary Regulatory Approvals.
 
 SECTION 3.05.  Financial Condition; No Material Adverse Change.  The Parent has
heretofore furnished to the Lenders its consolidated balance sheet and
statements of income, stockholders equity and cash flows as of and for the
fiscal year ended December 31, 2010 reported on by Deloitte & Touche, LLP,
independent public accountants.  Such financial statements present fairly, in
all material respects, the financial position and results of operations and cash
flows of the Parent and its consolidated Subsidiaries as of such dates and for
such periods in accordance with GAAP.
 
 SECTION 3.06.  No Material Adverse Change.  Other than as set forth in Schedule
3.06 with respect to matters in effect on the Effective Date, no event, change
or condition has occurred that has had, or could reasonably be expected to have,
a material adverse effect on the business, assets, operations, financial
condition of the Parent and the Subsidiaries, taken as a whole, since December
31, 2010.
 
 SECTION 3.07.  Title to Properties; Possession Under Leases.  (a) Each of the
Parent and its Subsidiaries has good and legal title to, or valid leasehold
interests in, or valid licensed rights in, all its material properties and
assets, except for minor defects in title that do not interfere with its ability
to conduct its business as currently conducted or to utilize such properties and
assets for their intended purposes.  All such material properties and assets are
free and clear of Liens, other than Liens expressly permitted by Section 6.02.
 
 (b)  Each of the Parent and the Subsidiaries has complied in all material
respects with all obligations under all material leases to which it is a party
and all such leases are in full force and effect.
 
 SECTION 3.08.  Subsidiaries.  Schedule 3.08 sets forth as of the Effective Date
a list of all Subsidiaries and the percentage ownership interest of the Parent
and each Subsidiary therein.  The Subsidiary Guarantors, the Insurance
Subsidiaries, the Immaterial Subsidiaries and the HMO Subsidiaries listed on
Schedule 3.08 are designated as such.  The shares of capital stock or other
ownership interests in the Subsidiaries set forth on Schedule 3.08 are fully
paid and non-assessable and are owned by the Parent or a Subsidiary, directly or
indirectly, free and clear of all Liens (other than non-consensual Liens
permitted under this Agreement).
 
 SECTION 3.09.  Litigation; Compliance with Laws.  (a) Except as set forth on
Schedule 3.09, there are no actions, suits; investigations or proceedings at law
or in equity or by or before any Governmental Authority now pending or, to the
knowledge of any Borrower, threatened against or affecting the Parent or any
Subsidiary or any business, property or rights of any such person (i) that
involve any Loan Document or the Transactions or (ii) that could reasonably be
expected, individually or in the aggregate, to result in a Material Adverse
Effect.
 


 
50 

--------------------------------------------------------------------------------

 


                                 (b)  Since the date of this Agreement, there
has been no change in the status of the matters disclosed on Schedule 3.09 that,
individually or in the aggregate, has resulted in, or have materially increased
the likelihood of, a Material Adverse Effect.
 
 (c)  None of the Parent or any Subsidiary or any of their respective material
properties or assets is in violation of, nor will the continued operation of
their material properties and assets as currently conducted violate, any law,
rule or regulation applicable to the Parent or any Subsidiary (including any
zoning, building, ordinance, code or approval or any building permits where such
violation or default would be material to the Parent and its Subsidiaries, taken
as a whole), or is in default with respect to any judgment, writ, injunction,
decree or order applicable to the Parent or any Subsidiary of any Governmental
Authority, in each case where such violation or default could reasonably be
expected to result in a Material Adverse Effect.  Without limiting the
foregoing, (i) none of the Parent or any Subsidiary currently participating in
any Medical Reimbursement Program, nor, to the knowledge of any Borrower, any
individual currently employed by any of the foregoing, could reasonably be
expected to have criminal culpability or to be excluded from participation in
any Medical Reimbursement Program for corporate or, to the best of the Parent’s
knowledge, individual, act or omission to act, (ii) to the best of the Parent’s
knowledge, no executive officer continues to be employed by the Parent or any
Subsidiary who could reasonably be expected to have individual culpability for
matters under investigation by the OIG or any other Governmental Authority
unless such officer has been, within a reasonable period of time after discovery
of such actual or potential culpability, either suspended or removed from
positions of responsibility related to those activities under challenge by the
OIG or such other Governmental Authority, and (iii) current billing policies,
arrangements, protocols and instructions of each of the Parent and the
Subsidiaries comply in all material respects with requirements of Medical
Reimbursement Programs and are currently administered by properly trained
personnel.  To the knowledge of the Senior Officers of the Parent , none of the
Parent or any Subsidiary, nor any of their current respective officers,
directors or employees, have engaged in any material activities that constitute
prohibited acts of fraud under Medicare Regulations or under Medicaid
Regulations where such activities have resulted, or the Parent has reasonably
determined in good faith it could reasonably be expected to result, in a
Material Adverse Effect and the Parent has not taken action within a reasonable
period of time after discovery of such activities, to suspend or remove such
persons from responsibilities relating to such activities or to ensure that such
activities are no longer reasonably expected to result in a Material Adverse
Effect.
 
 SECTION 3.10.  Agreements.  None of the Parent or any Subsidiary is in default
in any manner under any provision of any indenture or other agreement or
instrument evidencing Indebtedness, or any other material agreement or
instrument to which it is a party or by which it or any of its properties or
assets are or may be bound, where such default could reasonably be expected to
result in a Material Adverse Effect.
 
 SECTION 3.11.  Federal Reserve Regulations.  (a) None of the Parent or any
Subsidiary is engaged principally, or as one of its important activities, in the
business of extending credit for the purpose of buying or carrying Margin Stock.
 
 (b)  No part of the proceeds of any Loan or any Letter of Credit will be used,
whether directly or indirectly, and whether immediately, incidentally or
ultimately, for any purpose that entails a violation of, the provisions of the
Regulations of the Board, including Regulation T, U or X.
 
 SECTION 3.12.  Investment Company Act .  None of the Parent or any Subsidiary
is required to register as an “investment company” as defined in the Investment
Company Act of 1940, as amended.
 


51 
 

--------------------------------------------------------------------------------

 


                                 SECTION 3.13.  Tax Returns.  Each of the Parent
and the Subsidiaries has filed or caused to be filed all Federal and material
state, local and foreign tax returns and has paid or caused to be paid all taxes
due and payable by it and all assessments received by it, except taxes or
assessments that are being contested in good faith by appropriate proceedings
and for which the Parent or such Subsidiary, as applicable, shall have set aside
on its books adequate reserves.
 
 SECTION 3.14.  No Material Misstatements.  None of any information, report,
financial statement, exhibit or schedule (other than forward-looking statements
and projections) furnished by any Borrower to the Administrative Agent or any
Lender in connection with the negotiation of any Loan Document or included
therein or delivered pursuant thereto when taken together contained, contains
any material misstatement of fact or omitted, omits to state any material fact
necessary to make the statements contained herein or therein, in the light of
the circumstances under which they were made, not misleading; provided that
neither the Parent nor any of its Subsidiaries shall be deemed to have knowledge
of any information in the possession of such federal and state agencies and
other regulatory agencies and organizations regarding the Investigation, in each
case, unless and until such time as such information has been communicated or
otherwise delivered by such federal or state agency, or other regulatory agency
or organization, as applicable, to the Parent or any of its Subsidiaries
(whether to the board of directors of the Parent, the management of the Parent
or otherwise); provided that to the extent any such information, report,
financial statement, exhibit or schedule was based upon or constitutes a
forecast or projection, each of the Borrowers represents only that it acted in
good faith and utilized reasonable assumptions and due care in the preparation
of such information, report, financial statement, exhibit or schedule.
 
 SECTION 3.15.  Employee Benefit Plans.  Each of the Parent and its ERISA
Affiliates is in compliance with the applicable provisions of ERISA and the Code
and the regulations and published interpretations thereunder, except to the
extent the failure to comply could not, individually or in the aggregate,
reasonably be expected to result in a Material Adverse Effect.  No ERISA Event
has occurred or is reasonably expected to occur that, when taken together with
all other such ERISA Events, could reasonably be expected to result in a
Material Adverse Effect.  The present value of all benefit liabilities under
each Plan (based on the assumptions used for purposes of Statement of Financial
Accounting Standards No. 87) did not, as of the last annual valuation date
applicable thereto, exceed by more than $3,000,000 the fair market value of the
assets of such Plan, and the present value of all benefit liabilities of all
underfunded Plans (based on the assumptions used for purposes of Statement of
Financial Accounting Standards No. 87) did not, as of the last annual valuation
dates applicable thereto, exceed by more than $8,000,000 the fair market value
of the assets of all such underfunded Plans.
 
 SECTION 3.16.  Environmental Matters.  (a) Except as set forth in Schedule 3.16
and except with respect to any other matters that, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect, none of the Parent or any Subsidiary (i) has failed to comply with any
Environmental Law or to obtain, maintain or comply with any permit, license or
other approval required under any Environmental Law, (ii) has become subject to
any Environmental Liability, (iii) has received notice of any claim with respect
to any Environmental Liability or (iv) knows of any basis for any Environmental
Liability.
 
 (b)  Since the date of this Agreement, there has been no change in the status
of the matters disclosed on Schedule 3.16 that, individually or in the
aggregate, has resulted in, or materially increased the likelihood of, a
Material Adverse Effect.
 
 SECTION 3.17.  Insurance.  Schedule 3.17 sets forth a true, complete and
correct description of all material insurance maintained by or on behalf of the
Parent and the Subsidiaries as of the Effective Date.  As of the Effective Date,
such insurance is in full force and effect and all premiums have been duly
paid.  Except for self-insurance on terms consistent with industry practice, the
properties
 


52 
 

--------------------------------------------------------------------------------

 


of the Parent and the Subsidiaries are adequately insured in all material
respects with financially sound and reputable insurance companies not Affiliates
of the Parent, but only to the extent and in such amounts, and with such
deductibles and covering such risks, as are customarily carried by companies
engaged in similar businesses and owning similar properties in localities where
the Parent or the applicable Subsidiary operates.
 
 SECTION 3.18.  Collateral Documents.  Except as otherwise contemplated by the
Security Agreement, (a) the Security Agreement, upon execution and delivery
thereof by the parties thereto, will create in favor of the Administrative
Agent, for the ratable benefit of the Secured Parties, a valid security interest
in the Collateral (as defined in the Security Agreement) and (i) when the Pledge
Securities (as defined in the Security Agreement) pledged pursuant to the
Security Agreement are delivered to the Administrative Agent, the Lien created
under the Security Agreement shall constitute a fully perfected first priority
Lien on, and security interest in, all right, title and interest of the Loan
Parties in such Pledge Securities, and (ii) when financing statements in
appropriate form are filed in the offices specified on Schedule 3.18(a), the
Lien created under the Security Agreement will constitute a fully perfected Lien
on, and security interest in, all right, title and interest of the Loan Parties
in such Collateral (other than Intellectual Property, as defined in the Security
Agreement), to the extent a Lien thereon can be perfected by filing pursuant to
the UCC, other than with respect to Liens expressly permitted by Section 6.02.
 
 (b)  Upon the appropriate recordation with the United States Patent and
Trademark Office and the United States Copyright Office, as applicable, of the
intellectual property confirmatory grants being entered into on the Effective
Date, together with the financing statements in appropriate form filed in the
offices specified on Schedule 3.18(a), the security interest created thereunder
shall constitute a fully perfected security interest in, all right, title and
interest of the Loan Parties in the Intellectual Property (as defined in the
Security Agreement) in which a security interest may be perfected by making such
filings in the offices specified on Schedule 3.18(a) and in the United States
Patent and Trademark Office and the United States Copyright Office
 
 SECTION 3.19.  Location of Real Property and Leased Premises.  (a)
Schedule 3.19(a) lists completely and correctly as of the Effective Date all
real property owned by the Parent and the Subsidiaries and the addresses
thereof.  The Parent and the Subsidiaries own in fee all the real property set
forth on Schedule 3.19(a).
 
 (b)  Schedule 3.19(b) lists completely and correctly as of the Effective Date
all material real property leased by the Parent and the Subsidiaries and the
addresses thereof.  The Parent and the Subsidiaries have valid leases in all the
real property set forth on Schedule 3.19(b).
 
 SECTION 3.20.  Labor Matters.  As of the Effective Date there is (i) no unfair
labor practice complaint pending or, to the best of any Borrower’s knowledge,
threatened against any Loan Party before any Governmental Authority and no
grievance or arbitration proceeding pending or, to the best of such Borrower’s
knowledge, threatened against any Loan Party which arises out of or under any
collective bargaining agreement, and (ii) no strike, labor dispute, slowdown,
stoppage or similar action or grievance pending or, to the best of such
Borrower’s knowledge, threatened against any Loan Party that, in the case of
clause (i) or (ii) could, if determined adversely, reasonably be expected to
have a Material Adverse Effect.
 
 SECTION 3.21.  Solvency.  Immediately after the consummation of the
Transactions to occur on the Effective Date and immediately following the making
of each Loan and after giving effect to the application of the proceeds of each
Loan, (a) the fair value of the property and assets of the Parent and its
Subsidiaries (on a consolidated basis) (including goodwill and other
intangibles) is greater than the
 


53 
 

--------------------------------------------------------------------------------

 


liabilities, subordinated, contingent or otherwise of the Parent and its
Subsidiaries (on a consolidated basis); (b) the present fair saleable value of
the property of the Parent and its Subsidiaries (on a consolidated basis)
(including goodwill and other intangibles) is not less than the amount that will
be required to pay the probable liability of the Parent and its Subsidiaries (on
a consolidated basis) of their debts as they become absolute and matured; (c)
the Parent and its Subsidiaries (on a consolidated basis) have not incurred, or
believe that they will incur, debts or liabilities beyond the ability of the
Parent and its Subsidiaries (on a consolidated basis) to pay such debts and
liabilities as they mature; and (d) the Parent and its Subsidiaries (on a
consolidated basis) do not have unreasonably small capital with which to conduct
the business in which they are engaged.
 
 SECTION 3.22.  Licensing and Accreditation.  Except where the failure to do so
could not reasonably be expected to have a Material Adverse Effect, each of the
Parent and the Subsidiaries (i) has obtained and maintains accreditation from
one or more generally recognized accreditation agencies where such accreditation
is customary in the industry in which it is engaged; (ii) in the case of each
HMO Subsidiary, has entered into and maintains in good standing its contract
with the Centers for Medicare and Medicaid Services to be a Medicare Advantage
Organization or such other agreement to be able to provide managed health care
services to Medicare or Medicaid; and (iii) has taken all necessary action to
obtain, preserve and maintain each certificate of authority, license, permit,
authorization and other approval of any Governmental Authority required for the
conduct of its business and material to the business of the Company and its
Subsidiaries taken as a whole, and all of such certificates, licenses, permits,
authorizations or approvals are in full force and effect and have not been
revoked or suspended or otherwise limited, including action to obtain, preserve
and maintain with respect to each HMO Subsidiary all certificates of authority,
licenses, permits, authorizations and other approvals required under the HMO
Regulations or other regulations issued by the applicable Governmental
Authority, including approvals required to ensure that such HMO Subsidiary and
Insurance Subsidiary is eligible for all reimbursements available under the HMO
Regulations or other regulations issued by the applicable Governmental
Authority, and all of such certificates, licenses, permits, authorizations or
approvals are in full force and effect and have not been revoked or suspended or
otherwise limited.
 
 SECTION 3.23.  Medicare and Medicaid Notices and Filings Related to
Business.  Except where the failure to do so could not reasonably be expected to
have a Material Adverse Effect, each of the Parent and the HMO Subsidiaries has
timely filed (a) all reports and other filings required to be filed in
connection with the Medicare and Medicaid programs in which they participate,
and all such reports and filings are true and complete in all material respects,
and (b) all material reports, data and other information required by any other
Governmental Authority with authority to regulate it or its business or
operations in any manner.  Except to the extent any such action could not
reasonably be expected to result in a Material Adverse Effect, (i) there are no
claims, actions, proceedings or appeals pending (and none of the Parent or any
Subsidiary has made any filing that would result in any claims, actions,
proceedings or appeals) before any Governmental Authority with respect to any
Medicare or Medicaid reports or claims filed by the Parent or any Subsidiary on
or before the date hereof, or with respect to any adjustments, denials,
recoupments or disallowances by any intermediary, carrier, other insurer,
commission, board or agency in connection with any cost reports or claims, and
(ii) no validation review, survey, inspection, audit, investigation or program
integrity review related to the Parent or any Subsidiary has been conducted by
any Governmental Authority or government contractor in connection with the
Medicare or Medicaid programs, and no such reviews are scheduled, pending or, to
the knowledge of the Parent or any Borrower, threatened against or affecting the
Parent or any Subsidiary.
 


54 
 

--------------------------------------------------------------------------------

 
 
ARTICLE IV
 
Conditions
 
 SECTION 4.01.  Effective Date.  The obligations of the Lenders to make Loans
and of the Issuing Bank to issue Letters of Credit hereunder shall not become
effective until the date on which each of the following conditions is satisfied
(or waived in accordance with Section 9.02):
 
 (a)  The Administrative Agent (or its counsel) shall have received from (i)
each Loan Party either (A) a counterpart of this Agreement signed on behalf of
such Loan Party or (B) written evidence satisfactory to the Administrative Agent
(which may include telecopy or electronic transmission of a signed signature
page of this Agreement) that such Loan Party has signed a counterpart of this
Agreement and (ii) duly executed copies of the Loan Documents and such other
legal opinions, certificates, documents, instruments and agreements as the
Administrative Agent shall reasonably request in connection with the
Transactions, all in form and substance reasonably satisfactory to the
Administrative Agent and its counsel and as further described in the list of
closing documents attached as Exhibit C.
 
 (b)  The Administrative Agent shall have received a favorable written opinion
(addressed to the Administrative Agent and the Lenders and dated the Effective
Date) of Sullivan & Cromwell LLP, counsel for the Loan Parties, and covering
such other matters relating to the Loan Parties, the Loan Documents or the
Transactions as the Administrative Agent shall reasonably request.  The
Borrowers hereby request such counsel to deliver such opinion.
 
 (c)  The Lenders shall have received (i) audited consolidated financial
statements of the Parent for the period ended December 31, 2010 and (ii)
consolidated financial statement projections through and including the Parent’s
2016 fiscal year, together with such information as the Administrative Agent and
the Lenders shall reasonably request (including, without limitation, a detailed
description of the assumptions used in preparing such projections consistent
with the Parent’s past practices).
 
 (d)  The Administrative Agent shall have received such documents and
certificates as the Administrative Agent or its counsel may reasonably request
relating to the organization, existence and good standing of the initial Loan
Parties, the authorization of the Transactions and any other legal matters
relating to such Loan Parties, the Loan Documents or the Transactions, all in
form and substance satisfactory to the Administrative Agent and its counsel and
as further described in the list of closing documents attached as Exhibit C.
 
 (e)  The Administrative Agent shall have received a certificate, dated the
Effective Date and signed by the President, a Vice President or a Financial
Officer of the Parent, confirming compliance with the conditions set forth in
paragraphs (a) and (b) of Section 4.02.
 
 (f)  The Administrative Agent shall have received evidence reasonably
satisfactory to it that each of the Credit Agreement dated May 12, 2010 among
the Borrowers, the lenders from time to time party thereto and JPMorgan Chase
Bank, N.A., as administrative agent, and any other credit facility currently in
effect other than as set forth on Schedule 4.01(f) for the Parent and its
Subsidiaries, shall have been terminated and cancelled and all indebtedness
thereunder shall have been fully repaid (except to the extent being so repaid
with the initial Revolving Loans) and any and all liens thereunder shall have
been terminated.  For the avoidance of doubt, “credit facility” as used in the
immediately preceding sentence shall not include any inter-company Indebtedness
(e.g., Indebtedness payable from one Subsidiary of the Parent to another
 


55 
 

--------------------------------------------------------------------------------

 


or any inter-company accounts payable arising due to one Subsidiary advancing
payment for the expenses of other Subsidiaries of the Parent in the ordinary
course of business).
 
 (g)  The Administrative Agent shall have received evidence reasonably
satisfactory to it that all governmental and third party approvals necessary in
connection with the Transactions have been obtained and are in full force and
effect.
 
 (h)  The Administrative Agent shall have received all fees and other amounts
due and payable on or prior to the Effective Date, including, to the extent
invoiced, reimbursement or payment of all reasonable, documented out-of-pocket
expenses required to be reimbursed or paid by the Parent hereunder.
 
 (i)  The Administrative Agent shall have received the results of a recent lien
search in each of the jurisdictions where the Loan Parties are organized, and
such search shall reveal no liens on any of the assets of the Loan Parties
except for liens permitted by Section 6.02 or discharged on or prior to the
Effective Date pursuant to a pay-off letter or other documentation satisfactory
to the Administrative Agent.
 
 (j)  To the extent not previously delivered in connection with the Existing
Credit Agreement, the Administrative Agent shall have received (i) the
certificates representing the shares of Equity Interests pledged pursuant to the
Security Agreement, together with an undated stock power for each such
certificate executed in blank by a duly authorized officer of the pledgor
thereof and (ii) each promissory note (if any) pledged to the Administrative
Agent pursuant to the Security Agreement endorsed (without recourse) in blank
(or accompanied by an executed transfer form in blank) by the pledgor thereof.
 
 (k)   Each document (including any UCC financing statement) required by the
Collateral Documents or under law or reasonably requested by the Administrative
Agent to be filed, registered or recorded in order to create in favor of the
Administrative Agent, for the benefit of the Secured Parties, a first priority
perfected Lien on the Collateral described therein (other than with respect to
Liens expressly permitted by Section 6.02), shall be in proper form for filing,
registration or recordation.
 
 (l)  The Guarantee and Collateral Requirement shall have been satisfied.
 
The Administrative Agent shall notify the Borrowers and the Lenders of the
Effective Date, and such notice shall be conclusive and binding.
 
 SECTION 4.02.  Each Credit Event.  The obligation of each Lender to make a Loan
on the occasion of any Borrowing, and of the Issuing Bank to issue, amend, renew
or extend any Letter of Credit, is subject to the satisfaction of the following
conditions:
 
 (a)  The representations and warranties of the Borrowers set forth in this
Agreement shall be true and correct in all material respects on and as of the
date of such Borrowing or the date of issuance, amendment, renewal or extension
of such Letter of Credit, as applicable except to the extent such
representations and warranties specifically relate to an earlier date, in which
case such representations and warranties shall have been true and correct in all
material respects on and as of such earlier date; provided that, in each case,
such materiality qualifier shall not be applicable to any representations and
warranties that already are qualified or modified by materiality in the text
thereof.
 


56 
 

--------------------------------------------------------------------------------

 

 
(b) At the time of and immediately after giving effect to such Borrowing or the
issuance, amendment, renewal or extension of such Letter of Credit, as
applicable, no Default shall have occurred and be continuing. 
 
Each request for a Borrowing (but not any Interest Election Request) and each
issuance, amendment, renewal or extension of a Letter of Credit shall be deemed
to constitute a representation and warranty by the Borrowers on the date thereof
as to the matters specified in paragraphs (a) and (b) of this Section.
 
ARTICLE V
 
Affirmative Covenants
 
 Each of the Borrowers covenants and agrees with each Lender that so long as
this Agreement shall remain in effect and until the Commitments have been
terminated and the principal of and interest on each Loan, all fees and all
other expenses or amounts payable under any Loan Document shall have been paid
in full and all Letters of Credit have been canceled or have expired and all
amounts drawn thereunder have been reimbursed in full, unless the Required
Lenders shall otherwise consent in writing, each of the Borrowers will, and will
cause each of the Subsidiaries to:
 
 SECTION 5.01.  Existence; Businesses and Properties.  (a) Preserve, renew and
maintain in full force and effect its legal existence and good standing under
the laws of the jurisdiction of its organization, except as otherwise expressly
permitted under Section 6.05 and except where the failure to be in good standing
could not reasonably be expected to have a Material Adverse Effect; provided
that any Subsidiary (other than any Borrower) may dissolve, liquidate or wind up
its affairs at any time if such dissolution, liquidation or winding up, as
applicable, could not reasonably be expected to have a Material Adverse Effect.
 
 (b)  Take all action to obtain, preserve, renew and maintain in full force and
effect all rights, privileges, permits, licenses and franchises necessary or
desirable in the normal conduct of its business and to preserve, renew and
maintain all of its registered patents, trademarks, trade names and services
marks, except, in each case, to the extent the failure to do so could not
reasonably be expected to have a Material Adverse Effect; and maintain and
preserve all property material to the conduct of its business and keep such
property in good repair, working order and condition and from time to time make,
or cause to be made, all needful and proper repairs, renewals, additions,
improvements and replacements thereto necessary in order that the business
carried on in connection therewith may be properly conducted at all times.
 
 SECTION 5.02.  Insurance. Maintain in full force and effect (i) except to the
extent the Parent and the Subsidiaries are self-insured on terms consistent with
industry practice, adequate insurance (including workers’ compensation
insurance, liability insurance, casualty insurance and business interruption
insurance) with financially sound and reputable insurance companies, in such
amounts, with such deductibles and covering such risks as are customarily
carried by companies engaged in similar businesses and owning similar properties
in localities where the Parent or the applicable Subsidiary operates, (ii) all
insurance required to be maintained by the Collateral Documents and (iii) such
other insurance as may be required by law.
 
 SECTION 5.03.  Obligations and Taxes.  Pay and discharge as the same shall
become due and payable its Indebtedness and other obligations and all material
taxes, assessments and governmental charges or levies imposed upon it or upon
its income or profits or in respect of its property, before the same shall
become delinquent or in default, as well as all material lawful claims that, if
unpaid,


57 
 

--------------------------------------------------------------------------------

 


might give rise to a Lien upon such properties or any part thereof; provided,
however, that such payment and discharge shall not be required with respect to
any such tax, assessment, charge, levy or claim so long as the validity or
amount thereof shall be contested in good faith by appropriate proceedings
diligently conducted and the Parent and the Subsidiaries shall have set aside on
their books adequate reserves with respect thereto in accordance with GAAP and
SAP, as applicable, and such contest operates to suspend collection of the
contested obligation, tax, assessment or charge and enforcement of a Lien.
 
 SECTION 5.04.  Financial Statements, Reports, etc.  Furnish to the
Administrative Agent, who will make it available to each Lender:
 
 (a)  within 90 days after the end of each fiscal year of the Parent, its
audited consolidated balance sheet and related statements of income, changes in
members’ or stockholders’ equity, as applicable, and cash flows showing the
financial condition of the Parent and its consolidated Subsidiaries as of the
close of such fiscal year and the results of its operations and the operations
of such Subsidiaries during such year, together with comparative figures for the
immediately preceding fiscal year, together with an Audit Report of Deloitte &
Touche, LLP, or other independent public accountants of recognized national
standing and accompanied by an opinion of such accountants (which opinion shall
be without a “going concern” or like qualification or exception and without any
qualification or exception as to the scope of such audit) to the effect that
such consolidated financial statements fairly present the financial condition
and results of operations of the Parent and its consolidated Subsidiaries on a
consolidated basis in accordance with GAAP;
 
 (b)  within 45 days after the end of each of the first three fiscal quarters of
each fiscal year of the Parent, its consolidated balance sheet and related
statements of income and cash flows showing the financial condition of the
Parent and its consolidated Subsidiaries as of the close of such fiscal quarter
and the results of its operations and the operations of such Subsidiaries during
such fiscal quarter and the then elapsed portion of the fiscal year, and
comparative figures for the same periods in the immediately preceding fiscal
year, all certified by a Financial Officer of the Parent as fairly presenting
the financial condition and results of operations of the Parent and its
consolidated Subsidiaries on a consolidated basis in accordance with GAAP,
subject to normal year-end audit adjustments and the absence of footnotes;
 
 (c)  [intentionally omitted];
 
 (d)  concurrently with any delivery of financial statements under clause (a) or
(b) of this Section, a certificate of a Financial Officer of the Parent opining
on or certifying such statements certifying that no Default or Event of Default
has occurred or, if such a Default or an Event of Default has occurred,
specifying the nature and extent thereof and any corrective action taken or
proposed to be taken with respect thereto;
 
 (e)  within 15 days following the filing of a 10-K with the SEC by the Parent,
an annual consolidated budget for the succeeding fiscal year (including a
projected consolidated balance sheet and related statements of projected
operations and cash flows as of the end of and for such succeeding fiscal year
and each quarter thereof and setting forth the assumptions used for purposes of
preparing such budget) as reviewed by the Parent’s board of directors and,
promptly when available, any significant revisions of such budget;
 
 (f)  promptly after the same become publicly available, copies of all periodic
and other reports, proxy statements and other materials filed by the Parent or
any Subsidiary with the Securities and Exchange Commission, or any Governmental
Authority succeeding to any or all of
 


58 
 

--------------------------------------------------------------------------------

 


 the functions of said Commission, or with any national securities exchange, or
distributed to its shareholders, as the case may be;
 
 (g)  promptly after the written request by the Administrative Agent, all
documentation and other information that the Administrative Agent reasonably
requests in order to comply with ongoing obligations under applicable “know your
customer” and anti-money laundering rules and regulations, including the USA
Patriot Act; and
 
 (h)  promptly upon written request from the Administrative Agent, from time to
time, such other information regarding any of the operations, business affairs
and financial condition of the Parent or any Subsidiary, or compliance with the
terms of any Loan Document, as the Administrative Agent or any Lender may
reasonably request, including a summary of unregulated cash flow items of the
Parent substantially in the form agreed to between the Parent and the
Administrative Agent as of the Effective Date.
 
Information required to be delivered pursuant to Sections 5.04(a), 5.04(b) and
5.04(f) shall be deemed to have been delivered if such information, or one or
more annual, quarterly or other periodic reports containing such information,
shall have been posted by the Administrative Agent on an IntraLinks or similar
site to which the Lenders have been granted access or shall be available on the
website of the SEC at http://www.sec.gov; provided that, for the avoidance of
doubt, the Borrowers shall be required to provide copies of the compliance
certificates required by clause (d) of this Section 5.04 to the Administrative
Agent.  Information required to be delivered pursuant to this Section may also
be delivered by electronic communications pursuant to procedures approved by the
Administrative Agent.  In the event any financial statements delivered under
clause (a) or (b) above shall be restated, the Borrowers shall deliver, promptly
after such restated financial statements become available, revised compliance
certificates required by clause (d) of this Section 5.04 with respect to the
periods covered thereby that give effect to such restatement, signed by a
Financial Officer of the Parent.
 
 SECTION 5.05.  Litigation and Other Notices.  Furnish to the Administrative
Agent, the Issuing Bank and each Lender, promptly after any Responsible Officer
of the Parent or any Subsidiary obtains knowledge thereof, written notice of the
following:
 
 (a)  any Default or Event of Default, specifying the nature and extent thereof
and the corrective action, if any, taken or proposed to be taken with respect
thereto;
 
 (b)  not later than five (5) Business Days after receipt of official written
notice, the filing or commencement of, or (to the extent permitted by law, rule
or regulation) any threat or notice of intention of any person to file or
commence, any investigation, action, suit or proceeding, whether at law or in
equity or by or before any Governmental Authority, against the Parent or any
Affiliate thereof that could reasonably be expected to result in a Material
Adverse Effect;
 
 (c)  within five (5) Business Days thereof, the occurrence of any ERISA Event
that, alone or together with any other ERISA Events that have occurred, could
reasonably be expected to have a Material Adverse Effect;
 
 (d)  not later than five (5) Business Days after receipt of official written
notice, any development that has resulted in, or could reasonably be expected to
result in, an Exclusion Event, including any notice by the OIG of exclusion or
proposed exclusion of the Parent or any Subsidiary from any Medical
Reimbursement Program in which it participates, and any other development that
has resulted in, or could reasonably be expected to result in, a Material
Adverse Effect;
 


59 
 

--------------------------------------------------------------------------------

 

 
(e)  not later than five (5) Business Days after receipt of official written
notice, commencement of any material audit of the Parent or any Subsidiary by
any regulatory authority, including any HMO Regulator, and commencement of any
proceeding or other action against the Parent or any
Subsidiary, in each case, that could reasonably be expected to result in a
suspension, revocation or termination of any material contract of the Parent or
any Subsidiary with respect to Medicaid or Medicare, including any such contract
to be a Medicare Advantage Organization, in each case to the extent such
suspension, revocation or termination is material to the Parent and its
Subsidiaries taken as a whole; and
 
 (f)  receipt by the Parent or any Subsidiary of (i) any notice of suspension or
forfeiture of any material certificate of authority or similar license of any
HMO Subsidiary to the extent such suspension or forfeiture is material to the
Parent and its Subsidiaries, taken as a whole and (ii) to the extent permitted
by law, rule or regulation, any other material notice of deficiency, compliance
order or adverse report issued by any regulatory authority, including any HMO
Regulator, or private insurance company pursuant to a material provider
agreement that, if not promptly complied with or cured, could reasonably be
expected to result in the suspension or forfeiture of any certification,
license, permit, authorization or other approval necessary for such HMO
Subsidiary to carry on its business as then conducted or in the termination of
any insurance or reimbursement program then available to any HMO Subsidiary, in
each case to the extent such suspension, termination or forfeiture is material
to the Parent and its Subsidiaries, taken as a whole.
 
 SECTION 5.06.  Information Regarding Collateral.  (a) Furnish to the
Administrative Agent prompt written notice of any change (i) in any Loan Party’s
corporate name, (ii) in the jurisdiction of organization or formation of any
Loan Party, (iii) in any Loan Party’s identity or corporate structure or (iv) in
any Loan Party’s Federal Taxpayer Identification Number.  Each Borrower agrees
not to effect or permit any change referred to in the preceding sentence unless
all filings have been made under the UCC or otherwise that are required in order
for the Administrative Agent to continue at all times following such change to
have a valid, legal and perfected security interest in all the Collateral as
contemplated in the Collateral Documents.  Each Borrower also agrees promptly to
notify the Administrative Agent if any material portion of the Collateral is
damaged or destroyed.
 
 SECTION 5.07.  Maintaining Records; Access to Properties and Inspections.  (a)
Maintain (i) proper books of record and account, in which true, complete and
correct entries in conformity with GAAP or SAP, as applicable, shall be made of
all material financial transactions and matters involving the material assets
and business of the Parent and the Subsidiaries and (ii) such books of record
and account in material conformity with all applicable requirements of any
Governmental Authority having regulatory jurisdiction over the Parent and the
Subsidiaries.
 
 (b)  Permit representatives designated by, and independent contractors of, the
Administrative Agent or any Lender to visit and inspect any of its properties,
to examine (subject to applicable laws of Governmental Authorities regarding
confidentiality of patient health information and other confidentiality
restrictions of Governmental Authorities to which the Parent and its
Subsidiaries are bound) its corporate, financial and operating records, and make
copies thereof or abstracts therefrom, and to discuss its affairs, finances and
accounts with its directors, officers and independent public accountants
(provided that so long as no Event of Default exists, a representative of the
Parent shall be permitted to be present in such discussions), all at the expense
of the Borrowers and at such reasonable times during normal business hours and
as often as may be reasonably desired, upon reasonable advance notice to the
Parent (which notice shall not be required at any time after the occurrence and
during the continuance of an Event of Default); provided, however, that so long
as no Event of Default has occurred and is continuing, the Borrowers shall be
obligated to pay the expenses of only one such visit in any calendar


60 
 

--------------------------------------------------------------------------------

 


year.  Notwithstanding the foregoing, no Loan Party shall be required to
disclose (i) any materials subject to a confidentiality obligation binding upon
such Loan Party (provided that such Loan Party shall, at the request of the
Administrative Agent or any Lender, use commercially reasonable efforts to
obtain permission for such disclosure and, in the event permission cannot be
obtained, furnish some information regarding the matters to which such materials
relate as can reasonably be furnished without violation of such confidentiality
obligations) or (ii) any communications protected by attorney-client privilege
the disclosure or inspection of which would waive such privilege.
 
 SECTION 5.08.  Use of Proceeds.  In the case of the Borrowers, use (a) the
proceeds of the Loans solely for general corporate purposes, including, without
limitation, for Permitted Investments, Permitted Acquisitions, settlement
payments and the payment of any fees and expenses in connection with the
settlement of any litigation or investigation to which the Parent or any of its
Subsidiaries is a party; and (b) Letters of Credit solely to support payment
obligations incurred in the ordinary course of business by the Borrowers and
their subsidiaries or in connection with any litigation or investigation to
which the Parent or any of its Subsidiary is a party.
 
 SECTION 5.09.  Compliance with Laws
 
 (a)  Comply with all applicable laws, rules, regulations, orders, writs,
injunctions and decrees of any Governmental Authority (including, without
limitation, Environmental Laws, Titles XVIII and XIX of the Social Security Act,
Medicare Regulations, Medicaid Regulations, the Anti-Kickback Statute, HMO
Regulations and Health Insurance Portability and Accountability Act of 1996),
whether now existing or hereafter enacted, except where the failure to comply
therewith, individually or in the aggregate, could not reasonably be expected to
result in a Material Adverse Effect.
 
 (b)  Obtain and maintain all material certifications, licenses, permits,
authorizations and approvals of all applicable Governmental Authorities as are
required for the conduct of its material business as currently conducted and as
proposed to be conducted, including material licenses and contracts with
Medicare and Medicaid to the extent such certifications, licenses, permits,
authorizations and contracts are material to the conduct of the business of the
Company and the Subsidiaries taken as a whole.
 
 (c)  Use commercially reasonable efforts to ensure that billing policies,
arrangements, protocols and instructions comply in all material respects with
reimbursement requirements under Medicare, Medicaid and other Medical
Reimbursement Programs in which it participates and are administered by properly
trained personnel.
 
 (d)  Maintain a compliance program for the Parent and the Subsidiaries that
(i) satisfies the material requirements therefor applicable to Medicare
Advantage Organizations and (ii) is reasonably designed to provide internal
controls effective to promote adherence to, and prevent and detect any material
violation of, any applicable material laws, rules and regulations and, in any
event, includes regular internal audits and monitoring to ensure compliance
therewith and with all material applicable laws, rules and regulations.
 
 SECTION 5.10.  Further Assurances.  Execute any and all further documents,
financing statements, agreements and instruments, and take all further action
(including filing UCC and other financing statements, fixture filings, mortgages
and deeds of trust and preparation of all documentation relating to filings
under the Assignment of Claims Act) that may be required under applicable law,
or that the Required Lenders or the Administrative Agent may reasonably request,
to cause the Guarantee and Collateral Requirement to be and remain satisfied and
to effectuate the other transactions contemplated by the Loan Documents, all at
the reasonable expense of the Loan Parties.  Without limiting the foregoing,


61 
 

--------------------------------------------------------------------------------

 


each Borrower will cause the Guarantee and Collateral Requirement to be
satisfied with respect to (a)each Subsidiary acquired or organized subsequent to
the date hereof (other than any such Subsidiary that is a Foreign Subsidiary, an
Immaterial Subsidiary, an Insurance Subsidiary, a Designated Insurance
Subsidiary, a HMO Subsidiary or a Designated HMO Subsidiary that has not
Guaranteed any Indebtedness of any Loan Party), (b) each Subsidiary that ceases
to be an Immaterial Subsidiary, an Insurance Subsidiary, a Designated Insurance
Subsidiary, a HMO Subsidiary or a Designated HMO Subsidiary and (c) each HMO
Subsidiary, Designated HMO Subsidiary, Insurance Subsidiary and Designated
Insurance Subsidiary that has Guaranteed any Indebtedness of the Parent or any
Subsidiary (and which Guarantee, at the time of determination, is in
effect).  In addition, from time to time, each Borrower will, at their cost and
expense, take all such actions as the Administrative Agent may reasonably
request from time to time to ensure the Secured Obligations are secured by
perfected security interests with respect to such of its assets and properties
as contemplated pursuant to the Collateral Documents (it being understood that
it is the intent of the parties that the Secured Obligations shall be secured,
except to the extent set forth in the definition of the term “Guarantee and
Collateral Requirement,” by substantially all of the existing and hereafter
acquired personal property assets of the Loan Parties).  Each Borrower agrees to
provide such evidence as the Administrative Agent shall reasonably request as to
the perfection and priority status of each security interest and Lien created or
intended to be created under the Collateral Documents.
 
 SECTION 5.11.  Designation of Obligations.  In the event that the Parent or any
Subsidiary shall at any time issue or have outstanding any Indebtedness that by
its terms is subordinated to any other Indebtedness of the Parent or such
Subsidiary, take all actions as shall be necessary to cause the Secured
Obligations to constitute senior indebtedness (however denominated) in respect
of such subordinated Indebtedness and to enable the Lenders to have and exercise
any payment blockage or other remedies available or potentially available to
holders of senior indebtedness under the terms of such subordinated
Indebtedness.  In furtherance of the foregoing, the Secured Obligations are
hereby designated as “senior indebtedness” and, if relevant, as “designated
senior indebtedness” in respect of all such subordinated Indebtedness
(including, for the avoidance of doubt, the Permitted Litigation Bonds) and are
further given all such other designations as shall be required under the terms
of any such subordinated Indebtedness in order that the Lenders may have and
exercise any payment blockage or other remedies available or potentially
available to holders of senior Indebtedness under the terms of such subordinated
Indebtedness.
 
ARTICLE VI
 
Negative Covenants
 
 Each of the Borrowers covenants and agrees with each Lender that, so long as
this Agreement shall remain in effect and until the Commitments have been
terminated and the principal of and interest on each Loan, all fees and all
other expenses or amounts payable under any Loan Document have been paid in full
and all Letters of Credit have been cancelled or have expired and all amounts
drawn thereunder have been reimbursed in full, unless the Required Lenders shall
otherwise consent in writing, neither Borrower will, nor will they cause or
permit any of the Subsidiaries to:
 
 SECTION 6.01.  Indebtedness.  Incur, create, assume or permit to exist any
Indebtedness, except:
 
 (a)  Indebtedness existing on the Effective Date and, to the extent in excess
of $500,000, set forth in Schedule 6.01 (and any refinancings, renewals and
replacements of any such Indebtedness that do not (i) increase the outstanding
principal amount thereof or (ii) result in a
 
 


62 
 

--------------------------------------------------------------------------------

 


                maturity date that is prior to, or decrease the weighted average
life thereof for the period ending before, the earlier of (x) the 180th day
following the Maturity Date and (y) the date on which such original Indebtedness
matured);
 
 (b)  Indebtedness created hereunder and under the other Loan Documents and the
other Secured Obligations;
 
 (c)  Indebtedness of the Parent to any Subsidiary and of any Subsidiary to the
Parent or any other Subsidiary; provided that (i) Indebtedness of any Subsidiary
that is not a Loan Party (other than an HMO Subsidiary or an Insurance
Subsidiary) to any Loan Party shall be subject to the limitation set forth in
clause (a) of Section 6.04 and (ii) Indebtedness of any Loan Party to any
Subsidiary that is not a Loan Party (other than an HMO Subsidiary or an
Insurance Subsidiary) shall be subordinated to the Secured Obligations pursuant
to the Loan Documents;
 
 (d)  Indebtedness of the Parent or any of its Subsidiaries arising under any
Swap Agreement, provided that such Swap Agreement was entered into by such
person in the ordinary course of business for the purpose of managing risks
associated with liabilities, commitments, investments, assets or property held
or reasonably anticipated by such person or interest rate, foreign currency
exchange rate exposure, and not for purposes of speculation or taking a “market
view”;
 
 (e)  Purchase money indebtedness, Synthetic Lease Obligations and Capital Lease
Obligations of the Parent and its Subsidiaries incurred to finance the
acquisition, construction or improvement of any fixed or capital assets,
including IT Assets, and extensions, renewals and replacements of any such
Indebtedness that do not increase the outstanding principal amount thereof;
provided that (i) the aggregate amount of all such Indebtedness does not exceed
$60,000,000 at any time outstanding, (ii) the Indebtedness when incurred shall
not be more than 100% of the lesser of the cost or fair market value as of the
time of acquisition of the asset financed, (iii) such Indebtedness is issued and
any Liens securing such Indebtedness are created concurrently or within 90 days
after such acquisition or the completion of such construction or improvement and
(iv) no Lien securing such Indebtedness shall extend to or cover any property or
asset of any Loan Party other than the asset so financed;
 
 (f)  contingent liabilities in respect of any indemnification, adjustment of
purchase price, earn-out, non-compete, consulting, deferred compensation and
similar obligations of the Parent and its Subsidiaries incurred in connection
with any Asset Sale or Excluded Asset Sales permitted hereunder;
 
 (g)  letters of credit of any Designated HMO Subsidiary, HMO Subsidiary,
Designated Insurance Subsidiary or Insurance Subsidiary that are Cash
Collateralized in an aggregate principal amount at any one time outstanding not
to exceed an amount equal to 2.0% of the total consolidated revenue of the
Parent and its Subsidiaries for the four-quarter period ended as of the last day
of the most recent fiscal quarter for which financial statements of the Parent
have been delivered in accordance with Section 5.04 (or, prior to the delivery
of such financial statements, as of December 31, 2010);
 
 (h)  Indebtedness incurred in connection with the financing of insurance
premiums in an aggregate amount at any time outstanding not to exceed $5,000,000
and Indebtedness incurred in the ordinary course of business and owed to any
Person providing property, casualty or liability insurance to the Parent or its
Subsidiaries, so long as such Indebtedness shall not be in excess of the amount
of the unpaid cost of and shall be incurred only to defer the cost of, such
insurance for
 


63 
 

--------------------------------------------------------------------------------

 


                the year in which such Indebtedness is incurred and such
Indebtedness shall only be outstanding during such year;
 
 (i)  Guarantees by either Borrower of Indebtedness of any Subsidiary and by any
Subsidiary of Indebtedness of the Parent or any other Subsidiary (other than, in
each case, Indebtedness referred to in clause (i) of this Section); provided
that (i) a Subsidiary shall not Guarantee any obligation unless such Subsidiary
also has Guaranteed the Secured Obligations (except that any Subsidiary that is
not a Loan Party may Guarantee Indebtedness of any other Subsidiary that is not
a Loan Party) and (ii) Guarantees by any Loan Party of Indebtedness of any
Subsidiary (other than an HMO Subsidiary or an Insurance Subsidiary) that is not
a Loan Party shall be subject to the limitation set forth in clause (a) of
Section 6.04;
 
 (j)  unsecured Indebtedness incurred by any Loan Party in connection with a
Permitted Acquisition; provided that (i) at the time of the incurrence of such
Indebtedness, both before and after giving effect thereto, no Default or Event
of Default shall have occurred and be continuing, (ii) the aggregate principal
amount of the Indebtedness permitted by this clause shall not exceed $25,000,000
at any time outstanding, (iii) such Indebtedness shall be expressly subordinated
to the Secured Obligations on terms reasonably satisfactory to the
Administrative Agent, (iv) such Indebtedness shall have a maturity date at least
91 days after the Maturity Date and shall require no scheduled or other
mandatory payment of principal (including any payment at the option of the
holders of such Indebtedness and any payment pursuant to a sinking fund
obligation, but excluding any payment required upon the occurrence of a change
in control, however defined in the documents governing such Indebtedness) prior
to the 91st day following the Maturity Date, (v) on or prior to the date of such
incurrence, the Parent shall have delivered a certificate of a Financial Officer
of the Parent confirming compliance with this clause, together with reasonably
detailed calculations demonstrating satisfaction of the requirement set forth in
this section; and any refinancings, renewals and replacements of any such
Indebtedness that do not (x) increase the outstanding principal amount thereof
or (y) result in a maturity date that is prior to, or decrease the weighted
average life thereof for the period ending before, the earlier of (A) 180th day
following the Maturity Date and (B) the date on which such original Indebtedness
matured);
 
 (k)  Indebtedness of any person that becomes a Subsidiary after the date hereof
(provided that (i) such Indebtedness exists at the time such person becomes a
Subsidiary and is not created in contemplation of or in connection with such
person becoming a Subsidiary and (ii) the aggregate principal amount of
Indebtedness permitted by this clause shall not exceed $15,000,000 at any time
outstanding) and any refinancings, renewals and replacements of any such
Indebtedness that do not (x) increase the outstanding principal amount thereof
or (y) result in a maturity date that is prior to, or decrease the weighted
average life thereof for the period ending before, the earlier of (A) 180th day
following the Maturity Date and (B) the date on which such original Indebtedness
matured);
 
 (l)  Indebtedness deemed to exist pursuant to any guaranties, surety bonds or
with respect to workers’ compensation claims statutory, appeal or similar
obligations, in each case incurred in the ordinary course of business;
 
 (m)  other unsecured Indebtedness of the Loan Parties in an aggregate principal
amount (which, in the case of any Indebtedness issued with original issue
discount shall mean the accreted value of such Indebtedness) not exceeding
$10,000,000 at any time outstanding;
 
 (n)  other secured Indebtedness of the Loan Parties in an aggregate principal
amount not exceeding $10,000,000 at any time outstanding;
 


64 
 

--------------------------------------------------------------------------------

 
 
 (o)  Indebtedness under the Existing Letters of Credit; provided, that such
letters of credit may not be renewed (other than pursuant to the auto-renewal
provisions thereof), extended or replaced other than with Letters of Credit
issued under this Agreement or letters of credit that are Cash Collateralized;
 
 (p)  Indebtedness of the Parent and its Subsidiaries under letters of credit
(i) in an aggregate amount not to exceed $20,000,000 at any one time outstanding
plus (ii) additional amounts as may be required pursuant to Requirements of Law
to satisfy regulatory obligations of Designated HMO Subsidiaries, Designated
Insurance Subsidiaries, HMO Subsidiaries and Insurance Subsidiaries;
 
 (q)  Indebtedness in respect of netting services, overdraft protections and
otherwise in connection with deposit accounts; provided, such Indebtedness shall
be extinguished within twenty (20) days after the incurrence thereof;
 
 (r)  guaranties in the ordinary course of business of the obligations of
suppliers, customers, franchisees and licensees of the Parent and its
Subsidiaries;
 
 (s)  Indebtedness of the HMO Subsidiaries and Insurance Subsidiaries under
letter of credit incurred in the ordinary course of business or as may otherwise
be required from time to time pursuant to Requirements of Law, in an aggregate
amount at any one time outstanding, together with any outstanding Indebtedness
incurred pursuant to Section 6.01(p), not to exceed an amount equal to 5.0% of
the total consolidated revenue of the Parent and its Subsidiaries for the
four-quarter period ended as of the last day of the most recent fiscal quarter
for which financial statements of the Parent have been delivered in accordance
with Section 5.04 (or, prior to the delivery of any such financial statements,
as of December 31, 2010);
 
 (t)  guaranties (i) in favor of one or more Governmental Authorities by any
Borrower or a Subsidiary Guarantor of Indebtedness of any HMO Subsidiary or an
Insurance Subsidiary otherwise permitted to be incurred by such HMO Subsidiary
or Insurance Subsidiary under this Section 6.01 to the extent that such
guaranties are required pursuant to applicable Requirements of Law or (ii) by a
Borrower or a Subsidiary Guarantor of commercial obligations of an HMO
subsidiary or an Insurance Subsidiary incurred in the ordinary course of
business; and
 
 (u)  the Permitted Litigation Bonds.
 
SECTION 6.02.  Liens.  Create, incur, assume or permit to exist any Lien on any
property or assets (including Equity Interests or other securities of any
person, including any Subsidiary) now owned or hereafter acquired by it or on
any income or revenues or rights in respect of any thereof, except:
 
 (a)  Liens on property or assets of the Parent and the Subsidiaries existing on
the date hereof and, in the case of liens securing obligations in excess of
$500,000 on the date hereof, set forth in Schedule 6.02; provided that such
Liens (i) shall not apply to any other property or asset of the Parent or any
Subsidiary not subject to such lien as of the Effective Date and (ii) shall
secure only those obligations which they secure on the date hereof and, other
than in the case of judgments, extensions, renewals and replacements thereof
permitted hereunder;
 
 (b)  any Lien created under the Loan Documents;
 
 


65 
 

--------------------------------------------------------------------------------

 
 
 
 (c)  Liens for taxes that are not due and payable or which are being contested
in good faith by appropriate proceedings diligently conducted;
 
 (d)  statutory Liens of banks (and rights of set-off) landlords and carriers,
warehousemen, mechanics, materialmen, repairmen, workmen; or other like Liens
arising in the ordinary course of business and securing obligations that are not
due and payable or which are being contested in good faith by appropriate
proceedings diligently conducted;
 
 (e)  Liens, pledges or deposits in the ordinary course of business in
connection with workers’ compensation, unemployment insurance and other social
security laws or regulations;
 
 (f)  Liens, pledges or deposits to secure the performance of tenders, bids,
trade contracts (other than for Indebtedness), leases (other than Capital Lease
Obligations), statutory obligations, government contracts, surety and appeal
bonds, performance bonds and other obligations of a like nature incurred in the
ordinary course of business;
 
 (g)  easements, zoning restrictions, rights-of-way, encroachments,
restrictions, minor defects or irregularities in title and other similar
encumbrances which, in the aggregate, do not materially detract from the value
of the property subject thereto or materially interfere with the ordinary
conduct of the business of the Parent or any Subsidiary;
 
 (h)  Liens securing judgments, decrees or attachments (or appeal or other
surety bonds relating to such judgments), provided that no such judgment
constitutes an Event of Default under clause (i) of Section 7.01 or Liens
securing appeal or surety bonds related thereto;
 
 (i)   purchase money security interests in IT Assets, real property,
improvements thereto or equipment now owned or hereafter acquired (or, in the
case of improvements, constructed) by the Parent or any Subsidiary; provided
that (i) such security interests secure Indebtedness permitted by clause (e) of
Section 6.01, (ii) such security interests are incurred, and the Indebtedness
secured thereby is created, within 90 days after such acquisition (or
construction), (iii) the Indebtedness secured thereby does not exceed the cost
of such real property, improvements or equipment at the time of such acquisition
(or construction) and (iv) such security interests do not apply to any other
property or assets of the Parent or any Subsidiary;
 
 (j)   any Lien existing on any property or asset prior to the acquisition
thereof by the Parent or any Subsidiary or existing on any property or asset of
any person that becomes a Subsidiary after the date hereof prior to the time
such person becomes a Subsidiary; provided that (i) such Lien is not created in
contemplation of or in connection with such acquisition or such person becoming
a Subsidiary, as the case may be, (ii) such Lien does not apply to any other
property or asset of the Parent or any Subsidiary and (iii) such Lien secures
only those obligations which it secures on the date of such acquisition or the
date such person becomes a Subsidiary, as the case may be, and extensions,
renewals and replacements thereof permitted by this Agreement;
 
 (k)  licenses, leases or subleases and other intellectual property rights
granted to others not interfering in any material respect with the business of
the Parent or any Subsidiary;
 
 (l)  any interest or title of a lessor or sublessor under, and Liens arising
from UCC financing statements (or equivalent filings, registrations or
agreements in foreign jurisdictions) relating to, leases permitted by this
Agreement;
 
66 
 

--------------------------------------------------------------------------------

 
 
 
 (m)  normal and customary rights of setoff upon deposits of cash in favor of
banks or other depository institutions;

 (n)  Liens of a collection bank arising in the ordinary course of business
under Section 4-210 of the UCC in effect in the relevant jurisdiction covering
only the items being collected upon;
 
 (o)  Liens of sellers of goods to the Parent and any Subsidiary arising under
Article 2 of the UCC in effect in the relevant jurisdiction or similar
provisions of applicable law in the ordinary course of business, covering only
the goods sold and securing only the unpaid purchase price for such goods and
related expenses;
 
 (p)  Liens in the nature of municipal ordinances, zoning, entitlement, land use
and environmental regulation;
 
 (q)  [intentionally omitted];
 
 (r)  Liens to secure Indebtedness of the type referred to in clause (p) of
Section 6.01;
 
 (s)  Liens to secure the Existing Letters of Credit and any renewals,
extensions and replacements thereof permitted pursuant to Section 6.01(o);
 
 (t)  Liens arising under or existing as a result of any federal, state or
foreign securities or insurance regulatory law, in each case, that are generally
applicable to Persons that are similarly situated to the Parent or its
Subsidiaries and that are not unique to the Parent or its Subsidiaries.
 
 (u)  Liens solely on any cash earnest money deposits made by the Parent or any
of its Subsidiaries in connection with any letter of intent or purchase
agreement permitted hereunder;
 
 (v)  Liens in favor of customs and revenue authorities arising as a matter of
law to secure payment of customs duties in connection with the importation of
goods;
 
 (w)  Liens securing Indebtedness permitted pursuant to Section 6.01(h);
provided any such Lien shall encumber only the rights and interests under the
insurance policy that secures such Indebtedness;
 
 (x)  Liens on assets of a Borrower or any of the Guarantor Subsidiaries
securing Indebtedness permitted pursuant to Section 6.01(n);
 
 (y)  Liens on assets of any of the HMO Subsidiaries and Insurance Subsidiaries
securing Indebtedness permitted pursuant to Section 6.01(t);
 
 (z)  (i) Liens securing Swap Obligations to the extent they are Cash
Collateralized and (ii) Liens securing letters of credit to the extent they are
Cash Collateralized as permitted pursuant to clause (g) of Section 6.01; and
 
 (aa)  other Liens on assets other than the Collateral securing Indebtedness in
an aggregate amount not to exceed $1,000,000 at any time outstanding.
 
 SECTION 6.03.  Sale and Lease-Back Transactions.  Enter into any arrangement,
directly or indirectly, with any person whereby it shall sell or transfer any
property, real or personal, used or useful in its business, whether now owned or
hereafter acquired, and thereafter rent or lease such property


67 
 

--------------------------------------------------------------------------------

 
 
 
or other property which it intends to use for substantially the same purpose or
purposes as the property being sold or transferred unless (a) the sale of such
property is permitted by Section 6.05 and (b) any Capital Lease Obligations,
Synthetic Lease Obligations or Liens arising in connection therewith are
permitted by Sections 6.01 and 6.02, as the case may be.
 
 SECTION 6.04.  Investments, Loans, Advances and Guarantees.  Purchase, hold or
acquire any Equity Interests, evidences of indebtedness or other securities of,
make or permit to exist any loans or advances to, or any investment or any other
interest in, or Guarantee any obligation of, any other person, except:
 
 (a)  (i) investments by the Parent and the Subsidiaries existing on the date
hereof in the Equity Interests of the Subsidiaries and (ii) additional
investments by the Parent and the Subsidiaries in the Equity Interests of
persons that are Subsidiaries at the time such investments are made (including
Subsidiaries organized after the date hereof by the Parent or existing
Subsidiaries); provided that (A) any such Equity Interests held by a Loan Party
shall, subject to the limitations applicable to Equity Interests of a Foreign
Subsidiary referred to in the definition of the term “Guarantee and Collateral
Requirement”, be pledged as required by the Security Agreement and (B) the
aggregate amount of investments by Loan Parties in, loans and advances by Loan
Parties to, and Guarantees by Loan Parties of Indebtedness or other obligations
of, Subsidiaries (other than Designated HMO Subsidiaries, Designated Insurance
Subsidiaries, HMO Subsidiaries and Insurance Subsidiaries) that are not Loan
Parties (determined without regard to any write-downs or write-offs of such
investments, loans and advances) shall not exceed $25,000,000 at any time
outstanding;
 
 (b)  Permitted Investments;
 
 (c)  loans or advances made by the Parent to any Subsidiary and made by any
Subsidiary to the Parent or to any other Subsidiary; provided that (i) any such
loans and advances to any Subsidiary (other than Designated HMO Subsidiaries,
Designated Insurance Subsidiaries, HMO Subsidiaries and Insurance Subsidiaries)
made by a Loan Party shall be evidenced by a promissory note pledged pursuant to
the Security Agreement and (ii) the amount of such loans and advances made by
Loan Parties to Subsidiaries (other than Designated HMO Subsidiaries, Designated
Insurance Subsidiaries, HMO Subsidiaries and Insurance Subsidiaries) that are
not Loan Parties shall be subject to the limitation set forth in clause (a) of
this Section;
 
 (d)  investments consisting of extensions of credit in the nature of accounts
receivable or notes receivable arising from the grant of trade credit, in each
case in the ordinary course of business;
 
 (e)  Indebtedness permitted by Section 6.01;
 
 (f)  the Parent and the Subsidiaries may make loans and advances in the
ordinary course of business to their respective directors, officers and
employees so long as the aggregate principal amount thereof at any time
outstanding (determined without regard to any write-downs or write-offs of such
loans and advances) shall not exceed $5,000,000;
 
 (g)  investments in the form of Swap Agreements, provided that such Swap
Agreements meet the requirements set forth in clause (d) of Section 6.01;
 
 (h)  any Loan Party may acquire all or substantially all the assets of a person
or line of business of such person, or greater than 50% of the Equity Interests
of a person (referred to herein 
 
68 
 

--------------------------------------------------------------------------------

 
 
as the “Acquired Entity”); provided that (i) such acquisition was not preceded
by an unsolicited tender offer for such Equity Interests by, or proxy contest
initiated by, Parent or any Subsidiary; (ii) the Acquired Entity shall
constitute a business permitted by Section 6.08; (iii) the Acquired Entity, if
any, is organized under the laws of the United States of America or any State
thereof or Puerto Rico or the District of Columbia and at least 80% of the
consolidated gross operating revenues of such Acquired Entity for the most
recently completed period of twelve months were derived from domestic operations
in the United States of America, any State thereof or Puerto Rico or the
District of Columbia; and (iv) at the time of such acquisition (A) both before
and after giving effect thereto, no Default or Event of Default shall have
occurred and be continuing and the sum of (x) unrestricted and unencumbered cash
maintained by the Loan Parties and (y) the aggregate Available Revolving
Commitments shall not be less than $50,000,000; (B) the Parent would be in Pro
Forma Compliance; (C) the Cash Flow Leverage Ratio at the time of and after
giving effect (including giving effect on a Pro Forma Basis) to such acquisition
shall be at least 0.25 to 1.00 less than the maximum Cash Flow Leverage Ratio
then permitted by Section 6.12; and (D) the consolidated EBITDA of the Acquired
Entity (determined in a manner substantially similar to the manner of
determination of the Consolidated EBITDA of the Parent) for the most recently
completed period of four consecutive fiscal quarters ending prior to such
acquisition shall not exceed the amount equal to the quotient obtained by
dividing (x) Consolidated EBITDA of the Parent for the most recently completed
period of four consecutive fiscal quarters for which financial statements shall
have been delivered to the Administrative Agent, calculated on a Pro Forma Basis
in respect of such acquisition, by (y) four; and (iv) the Parent shall have
delivered to the Administrative Agent a certificate of a Financial Officer of
the Parent confirming compliance with subclauses (i) through (iii) above,
together with all relevant financial information for the Acquired Entity and
reasonably detailed calculations demonstrating satisfaction of the requirements
set forth in subclause (iii) above (any acquisition of an Acquired Entity
meeting all the criteria of this clause being referred to herein as a “Permitted
Acquisition”);
 
 (i)  in addition to investments permitted by clauses (a) through (h) of this
Section, additional investments, loans and advances by the Parent and the
Subsidiaries (other than investments, loans and advances to Subsidiaries that
are not Loan Parties) so long as the aggregate amount invested, loaned or
advanced pursuant to this clause (determined without regard to any write-downs
or write-offs of such investments, loans and advances) does not exceed
$10,000,000 in the aggregate;
 
 (j)  investments in existence on the Effective Date and, to the extent such
investment is in excess of $500,000 on the Effective Date, set forth on Schedule
6.04;
 
 (k)  investments (i) in any securities received in satisfaction or partial
satisfaction thereof from financially troubled account debtors and (ii)
deposits, prepayments and other credits to suppliers made in the ordinary course
of business consistent with the past practices of the Parent and its
Subsidiaries;
 
 (l)  investments in any HMO Subsidiary or any Insurance Subsidiary (other than
any Designated HMO Subsidiary or any Designated Insurance Subsidiary) in an
aggregate amount reasonably necessary to ensure that such HMO Subsidiary or
Insurance Subsidiary maintains (i) the minimum Statutory Net Worth threshold
required pursuant to applicable Requirements of Law and (ii) a minimum threshold
of Statutory Net Worth in compliance with Section 6.11);
 
 (m)  investments in any Designated HMO Subsidiary or any Designated Insurance
Subsidiary in an aggregate amount necessary to ensure that such HMO Subsidiary
or Insurance Subsidiary maintains the minimum amount of capital as required
pursuant to applicable


69 
 

--------------------------------------------------------------------------------

 
 
Requirements of Law; provided that such investments may not be made at any time
after the occurrence and during the continuance of a Default or Event of
Default;

 
 (n)  Capital Expenditures with respect to the Parent and its Subsidiaries
permitted by Section 6.10;
 
 (o)  investments in prepaid expenses, negotiable instruments held for
collection and lease, and workers’ compensation, performance and similar
deposits entered into as a result of the operations of the business in the
ordinary course of business;
 
 (p)  investments described in Schedule 6.04;
 
 (q)  purchases of inventory, machinery, equipment and other tangible assets in
the ordinary course of business;
 
 (r)  investments made by any Loan Party as a result of consideration received
in connection with (i) an Asset Sale made in compliance with Section 6.05 or
(ii) an Excluded Asset Sale or (iii) any casualty or other insured damage to, or
any taking under the power of eminent domain or by condemnation or similar
proceeding of, any property or assets of the Parent or any Subsidiary;
 
 (s)  (i) Required Advances and (ii) other advances to Contract Providers in an
amount not to exceed (A) with respect to any Contract Provider (and its
Affiliates) individually, $20,000,000 in the aggregate at any time outstanding
and (B) with respect to Contract Providers collectively, the dollar equivalent
of two percent (2.0%) of the aggregate annual consolidated medical expenses of
the Borrower and its Subsidiaries on a consolidated basis for the immediately
preceding fiscal year;
 
 (t)  investments by any Subsidiary that is not a Subsidiary Guarantor in any
Wholly Owned Subsidiary that is not a Subsidiary Guarantor; provided that such
Investments may not be made at any time after the occurrence and during the
continuance of a Default or Event of Default;
 
 (u)  investments permitted under Section 6.01(k); and
 
 (v)  deposits in the ordinary course of business to secure the performance of
Leases;
 
 (w)  receivables owing to the Parent or any of its Subsidiaries in connection
with deferred premium obligations or endorsements for collection or deposit, in
each case created or acquired in the ordinary course of business and payable or
dischargeable in accordance with customary terms; and
 
 (x)  (i) investments consisting of, or made pursuant to, capital support or
other similar keep-well agreements, or Guarantees thereof, Guaranteed by the
Parent or any HMO Subsidiary or Insurance Subsidiary that constitute insurance
contracts, or Guarantees of insurance products written by, or the performance
of, any HMO or Insurance Subsidiary of the Parent, in each case in the ordinary
course of business consistent with business practices in effect on the date
hereof.
 
 SECTION 6.05.  Mergers, Consolidations, Sales of Assets and Acquisitions.  (a)
Merge into or consolidate with any other person, or permit any other person to
merge into or consolidate with it, or sell, transfer, lease or otherwise dispose
of (in one transaction or in a series of transactions) all or
 
70 
 

--------------------------------------------------------------------------------

 
substantially all the assets (whether now owned or hereafter acquired) of the
Parent or any Borrower, or any Equity Interests of any Borrower, or less than
all the Equity Interests of any Subsidiary (other than a Borrower), or purchase,
lease or otherwise acquire (in one transaction or a series of transactions) all
or any substantial part of the assets of any other person, except that (i) the
Parent and any Subsidiary may purchase and sell inventory machinery, equipment
and other tangible assets and Permitted Investments in the ordinary course of
business, (ii) if at the time thereof and immediately after giving effect
thereto no Default or Event of Default shall have occurred and be continuing
(1) any Subsidiary (other than a Borrower) may merge consolidate, amalgamate, or
purchase or acquire the assets of (or engage in a disposition to) a Loan Party
in a transaction in which such Loan Party is the surviving corporation, (2) any
Subsidiary (other than a Borrower) may merge into or consolidate with any other
Subsidiary in a transaction in which the surviving entity is a Wholly-Owned
Subsidiary and no person other than the Parent or a Wholly-Owned Subsidiary
receives any consideration other than in connection with any director’s
qualifying shares or shares owned by foreign nationals (provided that if any
party to any such transaction is a Loan Party, the surviving entity of such
transaction shall be a Loan Party) and (3) the Loan Parties may make Permitted
Acquisitions, (iii) the HMO Subsidiaries and the Insurance Subsidiaries may
merge, consolidate, amalgamate, or purchase or acquire the assets of (or engage
in a disposition to) any other HMO Subsidiary or Insurance Subsidiary and (iv)
any Subsidiary that is not a Loan Party may merge, consolidate, amalgamate or
purchase or acquire the assets of (or engage in a disposition to) any Subsidiary
that is not a Loan Party.
 
 (b)  Except as permitted pursuant to Section 6.05(a), engage in any Asset Sale
except:
 
 (i)  Asset Sales that satisfy each of the following conditions: (1)
consideration at least 75% of which is cash, (2) such consideration is at least
equal to the fair market value of the assets being sold, transferred, leased or
disposed of and (3) the fair market value of all assets sold, transferred,
leased or disposed of pursuant to this clause (i) shall not exceed $10,000,000
in the aggregate; and (ii) Asset Sales by any Borrower or any Subsidiary
Guarantor to any Subsidiary that is not a Subsidiary Guarantor; provided (1) the
consideration received for such assets shall be in an amount at least equal to
the fair market value thereof and (2) no less than 90% thereof shall be paid in
cash;
 
 (ii)  Asset Sales made in connection with Sale-Leaseback Transactions, the
proceeds of which, when taken together with the proceeds of all other Asset
Sales made under this Section 6.05(c), do not exceed $20,000,000; provided
(1) the consideration received for such assets shall be in an amount at least
equal to the fair market value thereof (determined in good faith by the board of
directors of Borrower (or similar governing body)) and (2) no less than 100% of
such consideration shall be paid in Cash on the date of such sale; and
 
 (iii)  Asset Sales from (1) Loan Parties to Loan Parties, (2) Subsidiaries that
are not Loan Parties to other Subsidiaries that are not Loan Parties and (3) any
Subsidiary to any Loan Party.
 
 SECTION 6.06.  Restricted Payments; Restrictive Agreements.  (a) Declare or
make, or agree to declare or make, directly or indirectly, any Restricted
Payment (including pursuant to any Synthetic Purchase Agreement), or incur any
obligation (contingent or otherwise) to do so; provided, however, that (i) any
Subsidiary may declare and pay dividends or make other distributions ratably to
its equityholders, (ii) the Parent may declare and pay dividends and other
payments solely in common shares of the Parent, (iii) so long as no Default or
Event of Default shall have occurred and be continuing or would result
therefrom, the Parent may (x) repurchase its Equity Interests owned by retiring
directors, officers or employees of the Parent or any of its Subsidiaries, (y)
make payments to directors, officers or employees of the Parent or any of its
Subsidiaries upon termination of employment in connection with the exercise of
stock options, stock appreciation rights or similar equity or equity-based
incentives pursuant

71 
 

--------------------------------------------------------------------------------

 
 
to management or other incentive plans or in connection with the death or
disability of such employees, and (iv) the Parent may repurchase restricted
Equity Interests of the Parent issued as compensation to officers, directors and
employees upon the vesting of such restricted Equity Interests if the fair
market value of such repurchased Equity Interests represent an amount equal to
the tax withholding obligations of such officers, directors and employees that
result from the vesting of such restricted Equity Interests.
 
 (b)  Enter into, incur or permit to exist any agreement or other arrangement
(other than, in the case of any HMO Subsidiary or any Insurance Subsidiary, with
a Governmental Authority regulating such Subsidiary) that prohibits, restricts
or imposes any condition upon (i) the ability of any Loan Party to create, incur
or permit to exist any Lien upon any of its property or assets, or (ii) the
ability of any Subsidiary (other than an HMO Subsidiary or an Insurance
Subsidiary) to pay dividends or other distributions with respect to any of its
Equity Interests or to make or repay loans or advances to any Loan Party or to
Guarantee Indebtedness of any Loan Party; provided that (A) the foregoing shall
not apply to restrictions and conditions imposed by law or by any Loan Document,
(B) the foregoing shall not apply to customary restrictions and conditions
contained in agreements relating to the sale of a Subsidiary pending such sale,
provided such restrictions and conditions apply only to the Subsidiary that is
to be sold and such sale is permitted hereunder and (C) clause (i) above shall
not apply to (x) customary provisions in leases and other contracts restricting
the assignment thereof and (y) any Lien permitted by Section 6.02 or any
document or instrument governing any such permitted Lien if such restrictions or
conditions apply only to the property or assets subject to such permitted Lien.
 
 SECTION 6.07.  Transactions with Affiliates.  Except for transactions by or
among any of the Borrowers and the Subsidiary Guarantors and any intercompany
transactions expressly permitted under Sections 6.01, 6.04, 6.05 and 6.06, sell
or transfer any property or assets to, or purchase or acquire any property or
assets from, or otherwise engage in any other transactions with, any of its
Affiliates, except for (a) any of the foregoing transactions at prices and on
terms and conditions not less favorable to the Parent or such Subsidiary than
could be obtained on an arm’s-length basis from unrelated third parties, (b)
reasonable compensation and reimbursement of expenses of officers and directors,
(c) payment of management fees or similar fees under the CHM Management
Agreements or the Harmony Management Agreement and (d) the transactions
contemplated in Schedule 6.07.
 
 SECTION 6.08.  Business of the Parent and Subsidiaries; Ownership of
Subsidiaries; Preferred Equity Interests.  (a) Engage at any time in any
business or business activity other than those lines of business conducted by
the Parent and the Subsidiaries on the date hereof and any business
substantially related or incidental thereto (including establishment of
Wholly-Owned Insurance Subsidiaries and HMO Subsidiaries).
 
 (b)  Form or acquire any Foreign Subsidiary (other than formation of a
Wholly-Owned Insurance Subsidiary) or permit any person other than a Loan Party
to own any Equity Interests of any Subsidiary, other than the ownership of
WellCare of Connecticut, Inc. by WellCare of New York, Inc.
 
 SECTION 6.09.  Other Indebtedness and Agreements.  Amend, modify or change
(i) any of its organizational documents in a manner materially adverse to the
Lenders and (ii) the terms of the CHM Management Agreements in a manner
materially adverse to the Lenders without the approval of applicable regulatory
authorities and the Administrative Agent (which approval by the Administrative
Agent shall not be unreasonably withheld and shall be deemed given unless
expressly withheld within 10 Business Days after the date notice of such
amendment, modification or change was delivered to the Administrative Agent (it
being agreed that any such notice shall refer to this Section and to the deemed
approval of such amendment, modification or change in the absence of action
within such 10 Business Day period)).
 
72 
 

--------------------------------------------------------------------------------

 


                               SECTION 6.10.  Capital Expenditures.  (a)  Permit
the aggregate amount of Capital Expenditures made by the Parent and the
Subsidiaries in any fiscal year of the Parent to exceed the greater of (i)
$65,000,000 and (ii) an amount equal to 1.0% of the total consolidated revenue
of the Parent and  its Subsidiaries for the four-quarter period ended as of the
last day of the most recent fiscal quarter for which financial statements of the
Parent have been delivered in accordance with Section 5.04.
 
 (b)  The amount of any Capital Expenditures permitted to be made in respect of
any fiscal year shall be increased by the unused amount of Capital Expenditures
that were permitted to be made during the immediately preceding fiscal year
pursuant to Section 6.10(a), without giving effect to any carryover
amount.  Capital Expenditures in any fiscal year shall be deemed to use first,
the amount for such fiscal year set forth in Section 6.10(a) and, second, any
amount carried forward to such fiscal year pursuant to this Section 6.10(b).
 
 SECTION 6.11.  Statutory Net Worth Ratio.  Permit, as of the end of each fiscal
year:
 
 (a)  for HMO Subsidiaries and Insurance Subsidiaries operating in states that
require risk-based capital reporting:
 
 (i)  with respect to HMO Subsidiaries and Insurance Subsidiaries operating in a
state in which regulatory action may be taken against an HMO Subsidiary or an
Insurance Subsidiary, as applicable, that does not maintain a minimum Statutory
Net Worth threshold at a level equal to or greater than Company Action Level,
the ratio of Statutory Net Worth to Company Action Level risk-based capital of
such HMO Subsidiary or Insurance Subsidiary to be at a level of less than 1.05
to 1.00; and
 
 (ii)  with respect to all other HMO Subsidiaries and Insurance Subsidiaries,
the ratio of Statutory Net Worth to the state’s Statutory Net Worth requirement
for each such HMO Subsidiary or Insurance Subsidiary to be at a level less than
1.05 to 1.00; provided that in no event shall the amount required pursuant to
this clause (a)(ii) be greater than the amount which would be required if clause
(a)(i) were applicable to such HMO Subsidiary or Insurance Subsidiary; and
 
 (b)  for HMO Subsidiaries and Insurance Subsidiaries operating in states that
do not require risk-based capital reporting, the ratio of Statutory Net Worth to
the applicable Statutory Net Worth requirement for each such HMO Subsidiary or
Insurance Subsidiary to be at a level less than 1.05 to 1.00; provided that in
no event shall the amount required pursuant to this clause (b) be greater than
the amount which would be required if clause (a)(i) were applicable to such HMO
Subsidiary or Insurance Subsidiary.
 
 SECTION 6.12.  Cash Flow Leverage Ratio.  Permit the Cash Flow Leverage Ratio,
as of the end of each of its fiscal quarters, ending on such date, to be greater
than 2.25 to 1.00.
 
 SECTION 6.13.  Fixed Charge Coverage Ratio.  Permit the Fixed Charge Coverage
Ratio, as of the end of each of its fiscal quarters, ending on such date, to be
less than 3.00 to 1.00.
 
 SECTION 6.14.  Minimum Holding Company Cash.  Permit the Parent to maintain
cash in an amount less than the amount equal to one year of the payment
obligations due and payable to the Department of Justice during the next twelve
consecutive months, so long as such obligations remain outstanding.


73 
 

--------------------------------------------------------------------------------

 
 
 SECTION 6.15.  Fiscal Year.  In the case of any Borrower, change its fiscal
year-end to a date other than December 31st.
 
                               SECTION 6.16.  Swap Agreements.  Enter into any
Swap Agreement, except (a) Swap Agreements entered into in the ordinary course
of business, and not for speculative purposes, and (b) Swap Agreements entered
into in order to effectively cap, collar or exchange interest rates (from fixed
to  floating rates, from one floating rate to another floating rate, from
floating to fixed rates or otherwise) with respect to any interest-bearing
liability or investment of either Borrower or any Subsidiary.
 
ARTICLE VII
 
Events of Default
 
 SECTION 7.01.  Events of Default.  If any of the following events (“Events of
Default”) shall occur:
 
 (a)  any representation or warranty made or deemed made in or in connection
with any Loan Document or the borrowings or issuances of Letters of Credit
hereunder, or any representation, warranty, statement or information contained
in any report, certificate, financial statement or other instrument furnished in
connection with or pursuant to any Loan Document, shall prove to have been false
or misleading in any material respect when so made, deemed made or furnished;
 
 (b)  default shall be made in the payment of any principal of any Loan or the
reimbursement with respect to any LC Disbursement when and as the same shall
become due and payable, whether at the due date thereof or at a date fixed for
prepayment thereof or by acceleration thereof or otherwise;
 
 (c)  default shall be made in the payment of any interest on any Loan or any
fee or any other amount (other than an amount referred to in clause (b) of this
Section 7.01) due under any Loan Document, when and as the same shall become due
and payable, and such default shall continue unremedied for a period of three
Business Days in the case of such interest or five Business Days in the case of
such fee or other amount;
 
 (d)  default shall be made in the due observance or performance by the Parent
or any Subsidiary of any covenant, condition or agreement contained in
Section 5.01(a), 5.05 or 5.08 or in Article VI;
 
 (e)  default shall be made in the due observance or performance by the Parent
or any Subsidiary of any covenant, condition or agreement contained in any Loan
Document (other than those specified in clauses (b), (c) or (d) of this Section
7.01) and such default shall continue unremedied for a period of 15 days after
notice thereof from the Administrative Agent or any Lender to the Parent;
 
 (f)  (i) the Parent or any Subsidiary shall fail to pay any principal or
interest, regardless of amount, due in respect of any Material Indebtedness,
when and as the same shall become due and payable (after giving effect to any
applicable cure periods), or (ii) any other event or condition occurs that
results in any Material Indebtedness becoming due prior to its scheduled
maturity or that enables or permits (with or without the giving of notice, the
lapse of time or both) the holder or holders of any Material Indebtedness or any
trustee or agent on its or their behalf to cause any Material Indebtedness to
become due, or to require the prepayment, repurchase, redemption or defeasance
thereof, prior to its scheduled
74 
 

--------------------------------------------------------------------------------

 
 
 maturity; provided that this clause (ii) shall not apply to secured
Indebtedness that becomes due as a result of the voluntary sale or transfer of
the property or assets securing such Indebtedness;
 
                               (g)  an involuntary proceeding shall be commenced
or an involuntary petition shall be filed in a court of competent jurisdiction
seeking (i) relief in respect of the Parent or any Subsidiary, or of a
substantial part of the property or assets of the Parent or any Subsidiary,
under Title 11 of the United States Code, as now constituted or hereafter
amended, or any other Federal, state or foreign bankruptcy, insolvency,
receivership or similar law, or (ii) the appointment of a receiver, trustee,
custodian, sequestrator, conservator or similar official for the Parent or any
Subsidiary or for a substantial part of the property or assets of the Parent or
any Subsidiary or (iii) the winding-up or liquidation of the Parent or any
Subsidiary; and such proceeding or petition shall continue undismissed for 60
days or an order or decree approving or ordering any of the foregoing shall be
entered by a court of competent jurisdiction;
 
 (h)  The Parent or any Subsidiary shall (i) voluntarily commence any proceeding
or file any petition seeking relief under Title 11 of the United States Code, as
now constituted or hereafter amended, or any other Federal, state or foreign
bankruptcy, insolvency, receivership or similar law, (ii) consent to the
institution of, or fail to contest in a timely and appropriate manner, any
proceeding or the filing of any petition described in clause (g) of this Section
7.01, (iii) apply for or consent to the appointment of a receiver, trustee,
custodian, sequestrator, conservator or similar official for the Parent or any
Subsidiary or for a substantial part of the property or assets of the Parent or
any Subsidiary, (iv) file an answer admitting the material allegations of a
petition filed against it in any such proceeding, (v) make a general assignment
for the benefit of creditors, (vi) become unable, admit in writing its inability
or fail generally to pay its debts as they become due or (vii) take any action
for the purpose of effecting any of the foregoing;
 
 (i)  one or more judgments shall be rendered against the Parent or any
Subsidiary or any combination thereof and the same shall remain undischarged for
a period of 45 consecutive days during which execution shall not be effectively
stayed, or any action shall be legally taken by a judgment creditor to levy upon
assets or properties of the Parent or any other Subsidiary to enforce any such
judgment and such judgment either (i) is for the payment of money in an
aggregate amount in excess of $5,000,000 (excluding (A) any amount covered by
independent third-party insurance as to which the insurer shall have
acknowledged, in writing, coverage and (B) any amount for which the Parent or
any Subsidiary is entitled to indemnification or reimbursement from a
creditworthy third party that has not disputed its obligation to make such
indemnification or reimbursement) or (ii) is for injunctive relief and could
reasonably be expected to result in a Material Adverse Effect;
 
 (j)  an ERISA Event shall have occurred that, when taken together with all
other such ERISA Events, could reasonably be expected to result in a Material
Adverse Effect;
 
 (k)  any Guarantee hereunder or under the Subsidiary Guaranty for any reason
shall cease to be in full force and effect (other than in accordance with its
terms), or any Guarantor shall deny in writing that it has any further liability
thereunder (other than as a result of the discharge of such Guarantor in
accordance with the terms of the Loan Documents);
 
 (l)  any material provision of, or security interest purported to be created
by, any Loan Document shall cease to be, or shall be asserted by any Loan Party
not to be, (i) valid, binding and enforceable in accordance with its terms and
(ii) in the case of any such security interest, a valid, perfected, first
priority (subject to any Liens permitted pursuant to Section 6.02 and except as
otherwise expressly provided in this Agreement or such Collateral Document)
security interest in the securities, assets or properties covered thereby,
except to the extent that any such loss of perfection or priority results
 
75 
 

--------------------------------------------------------------------------------

 
 
 from the failure of the Administrative Agent to maintain possession of
certificates representing securities pledged under the Security Agreement;
 
                               (m)  an HMO Event shall have occurred and the
same shall remain unremedied for a period of 60 days following the occurrence
thereof (or such shorter period of time, if any, as the HMO Regulator shall have
imposed for the cure of such HMO Event);
 
 (n)  an Exclusion Event shall have occurred and such Exclusion Event could
reasonably be expected to result in a Material Adverse Effect; or
 
 (o)  there shall have occurred a Change in Control.
 
 SECTION 7.02.  Remedies upon the occurrence of any Event of Default.  If an
Event of Default (other than an Event of Default with respect to any Borrower
described in clause (g) or (h) of Section 7.01) has occurred, and at any time
thereafter during the continuance of such Event of Default, the Administrative
Agent may, and at the request of the Required Lenders shall, by notice to the
Parent, take either or both of the following actions, at the same or different
times:  (i) terminate the Commitments, and thereupon the Commitments shall
terminate immediately, and (ii) declare the Loans then outstanding to be due and
payable in whole (or in part, in which case any principal not so declared to be
due and payable may thereafter be declared to be due and payable), and thereupon
the principal of the Loans so declared to be due and payable, together with
accrued interest thereon and all fees and other Secured Obligations of the
Borrowers accrued hereunder and under the other Loan Documents, shall become due
and payable immediately, without presentment, demand, protest or other notice of
any kind, all of which are hereby waived by the Borrowers; and in case of any
Event of Default with respect to any Borrower described in clause (g) or (h) of
Section 7.01, the Commitments shall automatically terminate and the principal of
the Loans then outstanding, together with accrued interest thereon and all fees
and other Secured Obligations accrued hereunder and under the other Loan
Documents, shall automatically become due and payable, without presentment,
demand, protest or other notice of any kind, all of which are hereby waived by
the Borrowers.  Upon the occurrence and during the continuance of an Event of
Default, the Administrative Agent may, and at the request of the Required
Lenders shall, exercise any rights and remedies provided to the Administrative
Agent under the Loan Documents or at law or equity, including all remedies
provided under the UCC.
 
ARTICLE VIII
 
The Administrative Agent
 
 Each of the Lenders and the Issuing Bank hereby irrevocably appoints the
Administrative Agent as its agent and authorizes the Administrative Agent to
take such actions on its behalf, including  execution of the other Loan
Documents, and to exercise such powers as are delegated to the Administrative
Agent by the terms of the Loan Documents, together with such actions and powers
as are reasonably incidental thereto.
 
 The bank serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent, and such bank
and its Affiliates may accept deposits from, lend money to and generally engage
in any kind of business with the Parent or any Subsidiary or other Affiliate
thereof as if it were not the Administrative Agent hereunder.


76 
 

--------------------------------------------------------------------------------

 
 
 The Administrative Agent shall not have any duties or obligations except those
expressly set forth in the Loan Documents.  Without limiting the generality of
the foregoing, (a) the Administrative Agent shall not be subject to any
fiduciary or other implied duties, regardless of whether a Default has occurred
and is continuing, (b) the Administrative Agent shall not have any duty to take
any discretionary action or exercise any discretionary powers, except
discretionary rights and powers expressly contemplated by the Loan Documents
that the Administrative Agent is required to exercise in writing as directed by
the Required Lenders (or such other number or percentage of the Lenders as shall
be necessary under the circumstances as provided in Section 9.02), and (c)
except as expressly set forth in the Loan Documents, the Administrative Agent
shall not have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Parent or any of its Subsidiaries that
is communicated to or obtained by the bank serving as Administrative Agent or
any of its Affiliates in any capacity.  The Administrative Agent shall not be
liable for any action taken or not taken by it with the consent or at the
request of the Required Lenders (or such other number or percentage of the
Lenders as shall be necessary under the circumstances as provided in Section
9.02) or in the absence of its own gross negligence or willful misconduct.  The
Administrative Agent shall be deemed not to have knowledge of any Default unless
and until written notice thereof is given to the Administrative Agent by the
Parent or a Lender, and the Administrative Agent shall not be responsible for or
have any duty to ascertain or inquire into (i) any statement, warranty or
representation made in or in connection with any Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or in
connection with any Loan Document, (iii) the performance or observance of any of
the covenants, agreements or other terms or conditions set forth in any Loan
Document, (iv) the validity, enforceability, effectiveness or genuineness of any
Loan Document or any other agreement, instrument or document, (v) the creation,
perfection or priority of Liens on the Collateral or the existence of the
Collateral or (vi) the satisfaction of any condition set forth in Article IV or
elsewhere in any Loan Document, other than to confirm receipt of items expressly
required to be delivered to the Administrative Agent.
 
 The Administrative Agent shall be entitled to rely upon, and shall not incur
any liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing believed by it to be genuine
and to have been signed or sent by the proper Person.  The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to be made by the proper Person, and shall not incur any liability for
relying thereon.  The Administrative Agent may consult with legal counsel (who
may be counsel for the Parent), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.
 
 The Administrative Agent may perform any and all its duties and exercise its
rights and powers by or through any one or more sub-agents appointed by the
Administrative Agent.  The Administrative Agent and any such sub-agent may
perform any and all its duties and exercise its rights and powers through their
respective Related Parties.  The exculpatory provisions of the preceding
paragraphs shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.
 
 Subject to the appointment and acceptance of a successor Administrative Agent
as provided in this paragraph, the Administrative Agent may resign at any time
by notifying the Lenders, the Issuing Bank and the Parent.  Upon any such
resignation, the Required Lenders shall have the right, in consultation with the
Parent, to appoint a successor.  If no successor shall have been so appointed by
the Required Lenders and shall have accepted such appointment within thirty (30)
days after the retiring Administrative Agent gives notice of its resignation,
then the retiring Administrative Agent may, on behalf of the Lenders and the
Issuing Bank, appoint a successor Administrative Agent which shall be a bank
with an office in New York, New York, or an Affiliate of any such bank.  Upon
the acceptance of its


77 
 

--------------------------------------------------------------------------------

 


 
appointment as Administrative Agent hereunder by a successor, such successor
shall succeed to and become vested with all the rights, powers, privileges and
duties of the retiring Administrative Agent, and the retiring Administrative
Agent shall be discharged from its duties and obligations hereunder.  The fees
payable by any Borrower to a successor Administrative Agent shall be the same as
those payable to its predecessor unless otherwise agreed between such Borrower
and such successor.  After the Administrative Agent’s resignation hereunder, the
provisions of this Article and Section 9.03 shall continue in effect for the
benefit of such retiring Administrative Agent, its sub-agents and their
respective Related Parties in respect of any actions taken or omitted to be
taken by any of them while it was acting as Administrative Agent.
 
 Each Lender acknowledges that it has, independently and without reliance upon
the Administrative Agent or any other Lender and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement.  Each Lender also acknowledges that it
will, independently and without reliance upon the Administrative Agent or any
other Lender and based on such documents and information as it shall from time
to time deem appropriate, continue to make its own decisions in taking or not
taking action under or based upon this Agreement, any other Loan Document or any
related agreement or any document furnished hereunder or thereunder.
 
 Except with respect to the exercise of setoff rights of any Lender, in
accordance with Section 9.08, the proceeds of which are applied in accordance
with this Agreement, each Lender agrees that it will not take any action, nor
institute any actions or proceedings, against any Borrower or with respect to
any Loan Document, without the prior written consent of the Required Lenders or,
as may be provided in this Agreement or the other Loan Documents, with the
consent of the Administrative Agent.
 
 None of the Lenders, if any, identified in this Agreement as a Syndication
Agent shall have any right, power, obligation, liability, responsibility or duty
under this Agreement other than those applicable to all Lenders as
such.  Without limiting the foregoing, none of such Lenders shall have or be
deemed to have a fiduciary relationship with any Lender.  Each Lender hereby
makes the same acknowledgments with respect to the relevant Lender in its
capacity as Syndication Agent as it makes with respect to the Administrative
Agent in the preceding paragraph.
 
 The Lenders are not partners or co-venturers, and no Lender shall be liable for
the acts or omissions of, or (except as otherwise set forth herein in case of
the Administrative Agent) authorized to act for, any other Lender.  The
Administrative Agent shall have the exclusive right on behalf of the Lenders to
enforce the payment of the principal of and interest on any Loan after the date
such principal or interest has become due and payable pursuant to the terms of
this Agreement.
 
 In its capacity, the Administrative Agent is a “representative” of the Secured
Parties within the meaning of the term “secured party” as defined in the
UCC.  Each Lender authorizes the Administrative Agent to enter into each of the
Collateral Documents to which it is a party and to take all action contemplated
by such documents.  Each Lender agrees that no Secured Party (other than the
Administrative Agent) shall have the right individually to seek to realize upon
the security granted by any Collateral Document, it being understood and agreed
that such rights and remedies may be exercised solely by the Administrative
Agent for the benefit of the Secured Parties upon the terms of the Collateral
Documents.  In the event that any Collateral is hereafter pledged by any Person
as collateral security for the Secured Obligations, the Administrative Agent is
hereby authorized, and hereby granted a power of attorney, to execute and
deliver on behalf of the Secured Parties any Loan Documents necessary or
appropriate to grant and perfect a Lien on such Collateral in favor of the
Administrative Agent on behalf of the Secured Parties.  The Lenders hereby
authorize the Administrative Agent, at its option and in its discretion, to
release any Lien granted to or held by the Administrative Agent upon any
Collateral (i) as described in Section 9.02(d); (ii) as permitted by, but only
in accordance with, the terms of the applicable


78 
 

--------------------------------------------------------------------------------

 
 
Loan Document; or (iii) if approved, authorized or ratified in writing by the
Required Lenders, unless such release is required to be approved by all of the
Lenders hereunder.  Upon request by the Administrative Agent at any time, the
Lenders will confirm in writing the Administrative Agent’s authority to release
particular types or items of Collateral pursuant hereto.  Upon any sale or
transfer of assets constituting Collateral which is permitted pursuant to the
terms of any Loan Document, or consented to in writing by the Required Lenders
or all of the Lenders, as applicable, and upon at least five (5) Business Days’
prior written request by the Parent to the Administrative Agent, the
Administrative Agent shall (and is hereby irrevocably authorized by the Lenders
to) execute such documents as may be necessary to evidence the release of the
Liens granted to the Administrative Agent for the benefit of the Secured Parties
herein or pursuant hereto upon the Collateral that was sold or transferred;
provided, however, that (i) the Administrative Agent shall not be required to
execute any such document on terms which, in the Administrative Agent’s opinion,
would expose the Administrative Agent to liability or create any obligation or
entail any consequence other than the release of such Liens without recourse or
warranty, and (ii) such release shall not in any manner discharge, affect or
impair the Secured Obligations or any Liens upon (or obligations of the Parent
or any Subsidiary in respect of) all interests retained by the Parent or any
Subsidiary, including (without limitation) the proceeds of the sale, all of
which shall continue to constitute part of the Collateral.
 
 Each Borrower, on its behalf and on behalf of its Subsidiaries, and each
Lender, on its behalf and on the behalf of its affiliated Secured Parties,
hereby irrevocably constitute the Administrative Agent as the holder of an
irrevocable power of attorney (fondé de pouvoir within the meaning of Article
2692 of the Civil Code of Québec) in order to hold hypothecs and security
granted by each Borrower or any Subsidiary on property pursuant to the laws of
the Province of Quebec to secure obligations of any Borrower or any Subsidiary
under any bond, debenture or similar title of indebtedness issued by any
Borrower or any Subsidiary in connection with this Agreement, and agree that the
Administrative Agent may act as the bondholder and mandatary with respect to any
bond, debenture or similar title of indebtedness that may be issued by any
Borrower or any Subsidiary and pledged in favor of the Secured Parties in
connection with this Agreement.  Notwithstanding the provisions of Section 32 of
the An Act respecting the special powers of legal persons (Quebec), JPMorgan
Chase Bank, N.A. as Administrative Agent may acquire and be the holder of any
bond issued by any Borrower or any Subsidiary in connection with this Agreement
(i.e., the fondé de pouvoir may acquire and hold the first bond issued under any
deed of hypothec by any Borrower or any Subsidiary).
 
 The Administrative Agent is hereby authorized to execute and deliver any
documents necessary or appropriate to create and perfect the rights of pledge
for the benefit of the Secured Parties including a right of pledge with respect
to the entitlements to profits, the balance left after winding up and the voting
rights of the Parent as ultimate parent of any subsidiary of the Parent which is
organized under the laws of the Netherlands and the Equity Interests of which
are pledged in connection herewith (a “Dutch Pledge”).  Without prejudice to the
provisions of this Agreement and the other Loan Documents, the parties hereto
acknowledge and agree with the creation of parallel debt obligations of the
Parent or any relevant Subsidiary as will be described in any Dutch Pledge (the
“Parallel Debt”), including that any payment received by the Administrative
Agent in respect of the Parallel Debt will - conditionally upon such payment not
subsequently being avoided or reduced by virtue of any provisions or enactments
relating to bankruptcy, insolvency, preference, liquidation or similar laws of
general application - be deemed a satisfaction of a pro rata portion of the
corresponding amounts of the Obligations, and any payment to the Secured Parties
in satisfaction of the Obligations shall - conditionally upon such payment not
subsequently being avoided or reduced by virtue of any provisions or enactments
relating to bankruptcy, insolvency, preference, liquidation or similar laws of
general application - be deemed as satisfaction of the corresponding amount of
the Parallel Debt.  The parties hereto acknowledge and agree that, for purposes
of a Dutch Pledge, any resignation by the Administrative Agent is not effective
until its rights under the Parallel Debt are assigned to the successor
Administrative Agent.
 
 
  79
 

--------------------------------------------------------------------------------

 
 
 The parties hereto acknowledge and agree for the purposes of taking and
ensuring the continuing validity of German law governed pledges (Pfandrechte)
with the creation of parallel debt obligations of the Borrowers and their
Subsidiaries as will be further described in a separate German law governed
parallel debt undertaking.  The Administrative Agent shall (i) hold such
parallel debt undertaking as fiduciary agent (Treuhaender) and (ii) administer
and hold as fiduciary agent (Treuhaender) any pledge created under a German law
governed Collateral Document which is created in favor of any Secured Party or
transferred to any Secured Party due to its accessory nature (Akzessorietaet),
in each case in its own name and for the account of the Secured Parties.  Each
Lender, on its own behalf and on behalf of its affiliated Secured Parties,
hereby authorizes the Administrative Agent to enter as its agent in its name and
on its behalf into any German law governed Collateral Document, to accept as its
agent in its name and on its behalf any pledge under such Collateral Document
and to agree to and execute as agent its in its name and on its behalf any
amendments, supplements and other alterations to any such Collateral Document
and to release any such Collateral Document and any pledge created under any
such Collateral Document in accordance with the provisions herein and/or the
provisions in any such Collateral Document.
 
ARTICLE IX
 
Miscellaneous
 
 SECTION 9.01.  Notices.  (a) Except in the case of notices and other
communications expressly permitted to be given by telephone (and subject to
paragraph (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by telecopy, as follows:
 
 (i)  if to any Borrower or the Parent, to it c/o the Parent at 8725 Henderson
Road, Renaissance One, Tampa, FL 33634, Attention of Chief Executive Officer
(Telecopy No. (813) 290-6306) and General Counsel (Telecopy No. (813) 290-6210);
 
 (ii)  if to the Administrative Agent, to JPMorgan Chase Bank, N.A., 10 South
Dearborn Street, Chicago, IL 60603, Attention of Sabana Johnson (Telecopy
No. (888) 292-9533), with a copy to JPMorgan Chase Bank, N.A., 707 Travis
Street, Floor 8 North, Houston, TX 77002, Attention of Robert Mendoza (Telecopy
No. (713) 216-6710);
 
 (iii)  if to the Issuing Bank, to it at JPMorgan Chase Bank, N.A., 10 South
Dearborn Street, Chicago, IL 60603, Attention of Susan Moy (Telecopy No. (312)
256-2608);
 
 (iv)  if to the Swingline Lender, to it at JPMorgan Chase Bank, N.A., 10 South
Dearborn Street, Chicago, IL 60603, Attention of Sabana Johnson (Telecopy
No. (888) 292-9533);and
 
 (v)  if to any other Lender, to it at its address (or telecopy number) set
forth in its Administrative Questionnaire.
 
 (b)  Notices and other communications to the Lenders hereunder may be delivered
or furnished by electronic communications pursuant to procedures approved by the
Administrative Agent; provided that the foregoing shall not apply to notices
pursuant to Article II unless otherwise agreed by the Administrative Agent and
the applicable Lender.  The Administrative Agent or the Parent may, in its
discretion, agree to accept notices and other communications to it hereunder by
electronic communications pursuant to procedures approved by it; provided that
approval of such procedures may be limited to particular notices or
communications.


80 
 

--------------------------------------------------------------------------------

 
 (c)  Any party hereto may change its address or telecopy number for notices and
other communications hereunder by notice to the other parties hereto.  All
notices and other communications given to any party hereto in accordance with
the provisions of this Agreement shall be deemed to have been given on the date
of receipt.
 
 SECTION 9.02.  Waivers; Amendments.  (a)  No failure or delay by the
Administrative Agent, the Issuing Bank or any Lender in exercising any right or
power hereunder or under any other Loan Document shall operate as a waiver
thereof, nor shall any single or partial exercise of any such right or power, or
any abandonment or discontinuance of steps to enforce such a right or power,
preclude any other or further exercise thereof or the exercise of any other
right or power.  The rights and remedies of the Administrative Agent, the
Issuing Bank and the Lenders hereunder and under the other Loan Documents are
cumulative and are not exclusive of any rights or remedies that they would
otherwise have.  No waiver of any provision of any Loan Document or consent to
any departure by any Borrower therefrom shall in any event be effective unless
the same shall be permitted by paragraph (b) of this Section, and then such
waiver or consent shall be effective only in the specific instance and for the
purpose for which given.  Without limiting the generality of the foregoing, the
making of a Loan or issuance of a Letter of Credit shall not be construed as a
waiver of any Default, regardless of whether the Administrative Agent, any
Lender or the Issuing Bank may have had notice or knowledge of such Default at
the time.
 
 (b)  Except as provided in Section 2.21 with respect to an Incremental Term
Loan Amendment, neither this Agreement nor any provision hereof may be waived,
amended or modified except pursuant to an agreement or agreements in writing
entered into by the Borrowers and the Required Lenders or by the Borrowers and
the Administrative Agent with the consent of the Required Lenders; provided that
no such agreement shall (i) increase  the Commitment of any Lender without the
written consent of such Lender, (ii) reduce the principal amount of any Loan or
LC Disbursement or reduce the rate of interest thereon, or reduce any fees
payable hereunder, without the written consent of each Lender directly affected
thereby, (iii) postpone the scheduled date of payment or amortization of the
principal amount of any Loan or LC Disbursement (other than any reduction of the
amount of, or any extension of the payment date for, the mandatory prepayments
required under Section 2.11, in each case which shall only require the approval
of the Required Lenders), or any interest thereon, or any fees payable
hereunder, or reduce the amount of, waive or excuse any such payment or
amortization, or postpone the scheduled date of expiration of any Commitment,
without the written consent of each Lender directly affected thereby, (iv)
change Section 2.18(b) or (d) in a manner that would alter the pro rata sharing
of payments required thereby, without the written consent of each Lender, (v)
change any of the provisions of this Section or the definition of “Required
Lenders” or any other provision hereof specifying the number or percentage of
Lenders required to waive, amend or modify any rights hereunder or make any
determination or grant any consent hereunder, without the written consent of
each Lender (it being understood that, solely with the consent of the parties
prescribed by Section 2.21 to be parties to an Incremental Term Loan Amendment,
Incremental Term Loans may be included in the determination of Required Lenders
on substantially the same basis as the Commitments and the Revolving Loans are
included on the Effective Date), (vi) release the Borrowers or all or
substantially all of the Subsidiary Guarantors from their obligations under
Article X or the Subsidiary Guaranty without the written consent of each Lender,
or (vii) except as provided in clause (d) of this Section or in any Collateral
Document, release all or substantially all of the Collateral, without the
written consent of each Lender; provided further that no such agreement shall
amend, modify or otherwise affect the rights or duties of the Administrative
Agent, the Issuing Bank or the Swingline Lender hereunder without the prior
written consent of the Administrative Agent, the Issuing Bank or the Swingline
Lender, as the case may be.
 
 (c)  Notwithstanding the foregoing, this Agreement and any other Loan Document
may be amended (or amended and restated) with the written consent of the
Required Lenders, the
 

 
81 
 

--------------------------------------------------------------------------------

 


Administrative Agent and the Borrowers to each relevant Loan Document (x) to add
one or more credit facilities (in addition to the Incremental Term Loans
pursuant to an Incremental Term Loan Amendment) to this Agreement and to permit
extensions of credit from time to time outstanding thereunder and the accrued
interest and fees in respect thereof to share ratably in the benefits of this
Agreement and the other Loan Documents with the Revolving Loans, the initial
Term Loans, Incremental Term Loans and the accrued interest and fees in respect
thereof and (y) to include appropriately the Lenders holding such credit
facilities in any determination of the Required Lenders and Lenders.
 
 (d)  The Lenders hereby irrevocably authorize the Administrative Agent, at its
option and in its sole discretion, to release any Liens granted to the
Administrative Agent by the Loan Parties on any Collateral (i) upon the
termination of all the Commitments, payment and satisfaction in full in cash of
all Secured Obligations (other than Unliquidated Obligations), and the cash
collateralization of all Unliquidated Obligations in a manner satisfactory to
the Administrative Agent, (ii) constituting property being sold or disposed of
if the Parent certifies to the Administrative Agent that the sale or disposition
is made in compliance with the terms of this Agreement (and the Administrative
Agent may rely conclusively on any such certificate, without further inquiry),
(iii) constituting property leased to the Parent or any Subsidiary under a lease
which has expired or been terminated in a transaction permitted under this
Agreement, or (iv) as required to effect any sale or other disposition of such
Collateral in connection with any exercise of remedies of the Administrative
Agent and the Lenders pursuant to Article VII.  Any such release shall not in
any manner discharge, affect, or impair the Obligations or any Liens (other than
those expressly being released) upon (or obligations of the Loan Parties in
respect of) all interests retained by the Loan Parties, including the proceeds
of any sale, all of which shall continue to constitute part of the Collateral.
 
 (e)   If, in connection with any proposed amendment, waiver or
consent  requiring the consent of “each Lender” or “each Lender directly
affected thereby,” the consent of the Required Lenders is obtained, but the
consent of other necessary Lenders is not obtained (any such Lender whose
consent is necessary but not obtained being referred to herein as a
“Non-Consenting Lender”), then the Parent may elect to replace a Non-Consenting
Lender as a Lender party to this Agreement, provided that, concurrently with
such replacement, (i) another bank or other entity which is reasonably
satisfactory to the Parent and the Administrative Agent shall agree, as of such
date, to purchase for cash the Loans and other Obligations due to the
Non-Consenting Lender pursuant to an Assignment and Assumption and to become a
Lender for all purposes under this Agreement and to assume all obligations of
the Non-Consenting Lender to be terminated as of such date and to comply with
the requirements of clause (b) of Section 9.04, and (ii) each Borrower shall pay
to such Non-Consenting Lender in same day funds on the day of such replacement
(1) all interest, fees and other amounts then accrued but unpaid to such
Non-Consenting Lender by such Borrower hereunder to and including the date of
termination, including without limitation payments due to such Non-Consenting
Lender under Sections 2.15 and 2.17, and (2) an amount, if any, equal to the
payment which would have been due to such Lender on the day of such replacement
under Section 2.16 had the Loans of such Non-Consenting Lender been prepaid on
such date rather than sold to the replacement Lender.
 
 (f)  Notwithstanding anything to the contrary herein the Administrative Agent
may, with the consent of the Borrowers only, amend, modify or supplement this
Agreement or any of the other Loan Documents to cure any ambiguity, omission,
mistake, defect or inconsistency or to reflect or address issues raised by any
Primary Regulator of any Designated Insurance Subsidiary, Designated HMO
Subsidiary, HMO Subsidiary or Insurance Subsidiary or to make any changes
necessary in connection with the Necessary Regulatory Approvals.
 
 SECTION 9.03.  Expenses; Indemnity; Damage Waiver.  (a)  The Parent shall pay
(i) all reasonable, documented, out-of-pocket expenses incurred by the
Administrative Agent and its Affiliates,


82 
 

--------------------------------------------------------------------------------

 


including the reasonable, documented out-of-pocket fees, charges and
disbursements of counsel for the Administrative Agent, in connection with the
syndication and distribution (including, without limitation, via the internet or
through a service such as Intralinks) of the credit facilities provided for
herein, the preparation and administration of this Agreement and the other Loan
Documents or any amendments, modifications or waivers of the provisions hereof
or thereof (whether or not the transactions contemplated hereby or thereby shall
be consummated), (ii) all reasonable, documented, out-of-pocket expenses
incurred by the Issuing Bank in connection with the issuance, amendment, renewal
or extension of any Letter of Credit or any demand for payment thereunder and
(iii) all reasonable documented out-of-pocket expenses incurred by the
Administrative Agent, the Issuing Bank or any Lender, including the fees,
charges and disbursements of any counsel for the Administrative Agent, the
Issuing Bank or any Lender, in connection with the enforcement or protection of
its rights in connection with this Agreement and any other Loan Document,
including its rights under this Section, and in connection with the Loans made
or Letters of Credit issued hereunder, including all such out-of-pocket expenses
incurred during  any workout, restructuring or negotiations in respect of such
Loans or Letters of Credit and in connection with the preservation or sale of
the Collateral.
 
 (b)  The Parent shall indemnify the Administrative Agent, the Issuing Bank,
each Lender and each other Secured Party, and each Related Party of any of the
foregoing Persons (each such Person being called an “Indemnitee”) against, and
hold each Indemnitee harmless from, any and all losses, claims, damages,
liabilities and related expenses, including the reasonable documented,
out-of-pocket fees, charges and disbursements of any counsel for any Indemnitee,
incurred by or asserted against any Indemnitee arising out of, in connection
with, or as a result of (i) the execution or delivery of any Loan Document or
any agreement or instrument contemplated thereby, the performance by the parties
hereto of their respective obligations thereunder or the consummation of the
Transactions or any other transactions contemplated hereby, (ii) any Loan or
Letter of Credit or the use of the proceeds therefrom (including any refusal by
the Issuing Bank to honor a demand for payment under a Letter of Credit if the
documents presented in connection with such demand do not strictly comply with
the terms of such Letter of Credit), (iii) any actual or alleged presence or
release of Hazardous Materials on or from any property owned or operated by the
Parent or any of its Subsidiaries, or any Environmental Liability related in any
way to the Parent or any of its Subsidiaries or (iv) any actual or prospective
claim, litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory and regardless of whether
any Indemnitee is a party thereto; provided that such indemnity shall not, as to
any Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from the bad
faith, gross negligence or willful misconduct of such Indemnitee.
 
 (c)  To the extent that the Parent fails to pay any amount required to be paid
by it to the Administrative Agent, the Issuing Bank or the Swingline Lender
under paragraph (a) or (b) of this Section, each Lender severally agrees to pay
to the Administrative Agent, and each Revolving Lender severally agrees to pay
to the Issuing Bank or the Swingline Lender, as the case may be, such Lender’s
Applicable Percentage (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought) of such unpaid amount (it
being understood that the Parent’s failure to pay any such amount shall not
relieve the Parent of any default in the payment thereof); provided that the
unreimbursed expense or indemnified loss, claim, damage, liability or related
expense, as the case may be, was incurred by or asserted against the
Administrative Agent, the Issuing Bank or the Swingline Lender in its capacity
as such.
 
 (d)  To the extent permitted by applicable law, no Borrower shall assert, and
each Borrower hereby waives, any claim against any Indemnitee, on any theory of
liability, for special, indirect, consequential or punitive damages (as opposed
to direct or actual damages) arising out of, in connection with, or as a result
of, this Agreement, any other Loan Document or any agreement or


83 
 

--------------------------------------------------------------------------------

 
 
 
instrument contemplated hereby or thereby, the Transactions, any Loan or Letter
of Credit or the use of the proceeds thereof.
 
 

                               (e)  All amounts due under this Section shall be
payable not later than fifteen (15) days after written demand therefore.

 
 SECTION 9.04.  Successors and Assigns.  (a)  The provisions of this Agreement
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby (including any Affiliate of
the Issuing Bank that issues any Letter of Credit), except that (i) no Borrower
may assign or otherwise transfer any of its rights or obligations hereunder
without the prior written consent of each Lender (and any attempted assignment
or transfer by any Borrower without such consent shall be null and void) and
(ii) no Lender may assign or otherwise transfer its rights or obligations
hereunder except in accordance with this Section.  Nothing in this Agreement,
expressed or implied, shall be construed to confer upon any Person (other than
the parties hereto, their respective successors and assigns permitted hereby
(including any Affiliate of the Issuing Bank that issues any Letter of Credit),
Participants (to the extent provided in paragraph (c) of this Section) and, to
the extent expressly contemplated hereby, the Related Parties of each of the
Administrative Agent, the Issuing Bank and the Lenders) any legal or equitable
right, remedy or claim under or by reason of this Agreement.
 
 (b)(i)  Subject to the conditions set forth in paragraph (b)(ii) below, any
Lender may assign to one or more assignees all or a portion of its rights and
obligations under this Agreement (including all or a portion of its Commitments
and the Loans at the time owing to it) with the prior written consent (such
consent not to be unreasonably withheld) of:
 
      (A) the Parent; provided that the Parent shall be deemed to have consented
to any such assignment unless it shall object thereto by written notice to the
Administrative Agent within ten (10) Business Days after having received notice
thereof, and provided, further that no consent of the Parent shall be required
for an assignment to a Lender, an Affiliate of a Lender, an Approved Fund or, if
an Event of Default has occurred and is continuing, any other assignee;
 

                                        (B) the Administrative Agent; provided
that no consent of the Administrative Agent shall be required for an assignment
of all or any portion of a Term Loan to a Lender, an Affiliate of a Lender or an
Approved Fund; and

 

                                        (C)  the Issuing Bank; provided that no
consent of the Issuing  Bank shall be required for an assignment of all or any
portion of a Term Loan.

 
                               (ii)  Assignments shall be subject to the
following additional conditions:
 
                                        (A) except in the case of an assignment
to a Lender or an Affiliate of a Lender or an Approved Fund or an assignment of
the entire remaining amount of the assigning Lender’s Commitment or Loans of any
Class, the amount of the Commitment or Loans of the assigning Lender 
subject to each such assignment (determined as of the date the Assignment and
Assumption with respect to such assignment is delivered to the Administrative
Agent) shall not be less than $5,000,000 unless each of the Parent and the
Administrative Agent otherwise consent, provided that no such consent of the
Parent shall be required if an Event of Default has occurred and is continuing;
 
                                        (B) each partial assignment shall be
made as an assignment of a proportionate part of all the assigning Lender’s
rights and obligations under this Agreement, provided
 
84 
 

--------------------------------------------------------------------------------

 
 
 that this clause shall not be construed to prohibit the assignment of a
proportionate part of all the assigning Lender’s rights and obligations in
respect of one Class of Commitments or Loans;
 
            (C) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500, such fee to be paid by either the assigning
Lender or the assignee Lender or shared between such Lenders; and
 
(D) the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire.
 
For the purposes of this Section 9.04(b), the term “Approved Fund” has the
following meaning:
 
“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in bank loans and similar extensions
of credit in the ordinary course of its business and that is administered or
managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an entity or an
Affiliate of an entity that administers or manages a Lender.
 
(iii)  Subject to acceptance and recording thereof pursuant to paragraph (b)(iv)
of this Section, from and after the effective date specified in each Assignment
and Assumption the assignee thereunder shall be a party hereto and, to the
extent of the interest assigned by such Assignment and Assumption, have the
rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Assumption, be released from its obligations under this Agreement
(and, in the case of an Assignment and Assumption covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto but shall continue to be entitled to the benefits of Sections
2.15, 2.16, 2.17 and 9.03).  Any assignment or transfer by a Lender of rights or
obligations under this Agreement that does not comply with this Section 9.04
shall be treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with paragraph (c) of
this Section.
 
(iv)  The Administrative Agent, acting for this purpose as an agent of each
Borrower, shall maintain at one of its offices a copy of each Assignment and
Assumption delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Commitment of, and principal amount of the
Loans and LC Disbursements owing to, each Lender pursuant to the terms hereof
from time to time (the “Register”).  The entries in the Register shall be
conclusive absent manifest error, and the Borrowers, the Administrative Agent,
the Issuing Bank and the Lenders may treat each Person whose name is recorded in
the Register pursuant to the terms hereof as a Lender hereunder for all purposes
of this Agreement, notwithstanding notice to the contrary.  The Register shall
be available for inspection by the Parent, the Issuing Bank and any Lender, at
any reasonable time and from time to time upon reasonable prior notice.
 
(v)  Upon its receipt of a duly completed Assignment and Assumption executed by
an assigning Lender and an assignee, the assignee’s completed Administrative
Questionnaire (unless the assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in paragraph (b) of this Section and
any written consent to such assignment required by paragraph (b) of this
Section, the Administrative Agent shall accept such Assignment and Assumption
and record the information contained therein in the Register; provided that if
either the assigning Lender or the assignee shall have failed to make any
payment required to be made by it pursuant to Section 2.05(c), 2.06(d) or (e),
2.07(b), 2.18(e) or 9.03(c), the Administrative Agent shall have no obligation
to accept such Assignment and


 
85 

--------------------------------------------------------------------------------

 
 
Assumption and record the information therein in the Register unless and until
such payment shall have been made in full, together with all accrued interest
thereon.  No assignment shall be effective for purposes of this Agreement unless
it has been recorded in the Register as provided in this paragraph.
 
 (c)           (i)  Any Lender may, without the consent of the Parent, the
Administrative Agent, the Issuing Bank or the Swingline Lender, sell
participations to one or more banks or other entities (a “Participant”) in all
or a portion of such Lender’s rights and obligations under this Agreement
(including all or a portion of its Commitment and the Loans owing to it);
provided that (A) such Lender’s obligations under this Agreement shall remain
unchanged, (B) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations and (C) the Borrowers, the
Administrative Agent, the Issuing Bank and the other Lenders shall continue to
deal solely and directly with such Lender in connection with such Lender’s
rights and obligations under this Agreement.  Any agreement or instrument
pursuant to which a Lender sells such a participation shall provide that such
Lender shall retain the sole right to enforce this Agreement and to approve any
amendment, modification or waiver of any provision of this Agreement; provided
that such agreement or instrument may provide that such Lender will not, without
the consent of the Participant, agree to any amendment, modification or waiver
described in the first proviso to Section 9.02(b) that affects such
Participant.  Subject to paragraph (c)(ii) of this Section, each Borrower agrees
that each Participant shall be entitled to the benefits of Sections 2.15, 2.16
and 2.17 to the same extent as if it were a Lender and had acquired its interest
by assignment pursuant to paragraph (b) of this Section.  To the extent
permitted by law, each Participant also shall be entitled to the benefits of
Section 9.08 as though it were a Lender, provided such Participant agrees to be
subject to Section 2.18(d) as though it were a Lender.
 
 (ii)           A Participant shall not be entitled to receive any greater
payment under Section 2.15 or 2.17 than the applicable Lender would have been
entitled to receive with respect to the participation sold to such Participant,
unless the sale of the participation to such Participant is made with the
Parent’s prior written consent.  A Participant that would be a Foreign Lender if
it were a Lender shall not be entitled to the benefits of Section 2.17 unless
the Parent is notified of the participation sold to such Participant and such
Participant agrees, for the benefit of the Parent, to comply with Section
2.17(e) as though it were a Lender(it being understood that the documentation
required under Section 2.17(e) shall be delivered to the participating
Lender).  Each Lender that sells a participation shall, acting solely for this
purpose as a non-fiduciary agent of each Borrower, maintain a register on which
it enters the name and address of each Participant and the principal amounts
(and stated interest) of each Participant’s interest in the obligations under
this Agreement (the “Participant Register”); provided that no Lender shall have
any obligation to disclose all or any portion of the Participant Register to any
Person (including the identity of any Participant or any information relating to
a Participant’s interest in the obligations under this Agreement) except to the
extent that such disclosure is necessary to establish that such interest is in
registered form under Section 5f.103-1(c) of the United States Treasury
Regulations.  The entries in the Participant Register shall be conclusive absent
manifest error, and such Lender shall treat each person whose name is recorded
in the Participant Register as the owner of such participation for all purposes
of this Agreement notwithstanding any notice to the contrary.
 
 (d)           Any Lender may at any time pledge or assign a security interest
in all or any portion of its rights under this Agreement to secure obligations
of such Lender, including without limitation any pledge or assignment to secure
obligations to a Federal Reserve Bank, and this Section shall not apply to any
such pledge or assignment of a security interest; provided that no such pledge
or assignment of a security interest shall release a Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.
 
SECTION 9.05.  Survival.  All covenants, agreements, representations and
warranties made by the Loan Parties in the Loan Documents and in the
certificates or other instruments delivered in


86 
 

--------------------------------------------------------------------------------

 
 
 
connection with or pursuant to this Agreement or any other Loan Document shall
be considered to have been relied upon by the other parties hereto and shall
survive the execution and delivery of the Loan Documents and the making of any
Loans and issuance of any Letters of Credit, regardless of any investigation
made by any such other party or on its behalf and notwithstanding that the
Administrative Agent, the Issuing Bank or any Lender may have had notice or
knowledge of any Default or incorrect representation or warranty at the time any
credit is extended hereunder, and shall continue in full force and effect as
long as the principal of or any accrued interest on any Loan or any fee or any
other amount payable under this Agreement or any other Loan Document is
outstanding and unpaid or any Letter of Credit is outstanding and so long as the
Commitments have not expired or terminated.  The provisions of Sections 2.15,
2.16, 2.17 and 9.03 and Article VIII shall survive and remain in full force and
effect regardless of the consummation of the transactions contemplated hereby,
the repayment of the Loans, the expiration or termination of the Letters of
Credit and the Commitments or the termination of this Agreement or any other
Loan Document or any provision hereof or thereof.
 
SECTION 9.06.  Counterparts; Integration; Effectiveness.  This Agreement may be
executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract.  This Agreement, the other
Loan Documents and any separate letter agreements with respect to fees payable
to the Administrative Agent constitute the entire contract among the parties
relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof.  Except as provided in Section 4.01, this Agreement shall become
effective when it shall have been executed by the Administrative Agent and when
the Administrative Agent shall have received counterparts hereof which, when
taken together, bear the signatures of each of the other parties hereto, and
thereafter shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns.  Delivery of an executed
counterpart of a signature page of this Agreement by telecopy shall be effective
as delivery of a manually executed counterpart of this Agreement.
 
SECTION 9.07.  Severability.  Any provision of any Loan Document held to be
invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions thereof; and the invalidity of a particular provision
in a particular jurisdiction shall not invalidate such provision in any other
jurisdiction.
 
SECTION 9.08.  Right of Setoff.  If an Event of Default shall have occurred and
be continuing, each Lender and each of its Affiliates is hereby authorized at
any time and from time to time, to the fullest extent permitted by law, to set
off and apply any and all deposits (general or special, time or demand,
provisional or final and in whatever currency denominated) at any time held and
other obligations at any time owing by such Lender or Affiliate to or for the
credit or the account of any Borrower or any Subsidiary Guarantor against any of
and all the Secured Obligations held by such Lender, irrespective of whether or
not such Lender shall have made any demand under the Loan Documents and although
such obligations may be unmatured.  The rights of each Lender under this Section
are in addition to other rights and remedies (including other rights of setoff)
which such Lender may have.
 
SECTION 9.09.  Governing Law; Jurisdiction; Consent to Service of
Process.  (a)  This Agreement shall be construed in accordance with and governed
by the law of the State of New York.
 
(b)  Each Borrower hereby irrevocably and unconditionally submits, for itself
and its property, to the nonexclusive jurisdiction of the Supreme Court of the
State of New York sitting in New York County and of the United States District
Court of the Southern District of New York, and any


87 
 

--------------------------------------------------------------------------------

 
 
appellate court from any thereof, in any action or proceeding arising out of or
relating to any Loan Document, or for recognition or enforcement of any
judgment, and each of the parties hereto hereby irrevocably and unconditionally
agrees that all claims in respect of any such action or proceeding may be heard
and determined in such New York State or, to the extent permitted by law, in
such Federal court.  Each of the parties hereto agrees that a final judgment in
any such action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by
law.  Nothing in this Agreement or any other Loan Document shall affect any
right that the Administrative Agent, the Issuing Bank or any Lender may
otherwise have to bring any action or proceeding relating to this Agreement or
any other Loan Document against any Loan Party or its properties in the courts
of any jurisdiction.
 
(c)  Each Borrower hereby irrevocably and unconditionally waives, to the fullest
extent it may legally and effectively do so, any objection which it may now or
hereafter have to the laying of venue of any suit, action or proceeding arising
out of or relating to this Agreement or any other Loan Document in any court
referred to in paragraph (b) of this Section.  Each of the parties hereto hereby
irrevocably waives, to the fullest extent permitted by law, the defense of an
inconvenient forum to the maintenance of such action or proceeding in any such
court.
 
(d)  Each party to this Agreement irrevocably consents to service of process in
the manner provided for notices in Section 9.01.  Nothing in this Agreement or
any other Loan Document will affect the right of any party to this Agreement to
serve process in any other manner permitted by law.
 
SECTION 9.10.  WAIVER OF JURY TRIAL.  EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT, ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY).  EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B)
ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION.
 
SECTION 9.11.  Headings.  Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.
 
SECTION 9.12.  Confidentiality.  Each of the Administrative Agent, the Issuing
Bank and the Lenders agrees to maintain the confidentiality of the Information
(as defined below), except that Information may be disclosed (a) to its and its
Affiliates’ directors, officers, employees and agents, including accountants,
legal counsel and other advisors (it being understood that the Persons to whom
such disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (b) to the
extent requested by any regulatory authority, (c) to the extent required by
applicable laws or regulations or by any subpoena or similar legal process, (d)
to any other party to this Agreement, (e) in connection with the exercise of any
remedies hereunder or any suit, action or proceeding relating to this Agreement
or any other Loan Document or the enforcement of rights hereunder or thereunder,
(f) subject to an agreement containing provisions substantially the same as
those of this Section, to (i) any assignee of or Participant in, or any
prospective assignee of or Participant in, any of its rights or obligations
under this Agreement or (ii) any actual or prospective counterparty (or its

88 
 

--------------------------------------------------------------------------------

 


 
advisors) to any swap or derivative transaction relating to any Borrower and its
obligations, (g) with the consent of the Parent or (h) to the extent such
Information (i) becomes publicly available other than as a result of a breach of
this Section or (ii) becomes available to the Administrative Agent, the Issuing
Bank or any Lender on a nonconfidential basis from a source other than the
Parent.  For the purposes of this Section, “Information” means all information
received from the Parent relating to the Parent or its business, other than any
such information that is available to the Administrative Agent, the Issuing Bank
or any Lender on a nonconfidential basis prior to disclosure by the Parent;
provided that, in the case of information received from the Parent after the
date hereof, such information is clearly identified at the time of delivery as
confidential.  Any Person required to maintain the confidentiality of
Information as provided in this Section shall be considered to have complied
with its obligation to do so if such Person has exercised the same degree of
care to maintain the confidentiality of such Information as such Person would
accord to its own confidential information.
 
SECTION 9.13.  USA PATRIOT Act.  Each Lender that is subject to the requirements
of the USA Patriot Act hereby notifies each Loan Party that pursuant to the
requirements of the USA Patriot Act, it is required to obtain, verify and record
information that identifies such Loan Party, which information includes the name
and address of such Loan Party and other information that will allow such Lender
to identify such Loan Party in accordance with the USA Patriot Act.
 
SECTION 9.14.  Appointment for Perfection.  Each Lender hereby appoints each
other Lender as its agent for the purpose of perfecting Liens, for the benefit
of the Administrative Agent and the Secured Parties, in assets which, in
accordance with Article 9 of the UCC or any other applicable law can be
perfected only by possession.  Should any Lender (other than the Administrative
Agent) obtain possession of any such Collateral, such Lender shall notify the
Administrative Agent thereof, and, promptly upon the Administrative Agent’s
request therefor shall deliver such Collateral to the Administrative Agent or
otherwise deal with such Collateral in accordance with the Administrative
Agent’s instructions.
 
SECTION 9.15.  No Advisory or Fiduciary Responsibility.  In connection with all
aspects of each transaction contemplated hereby (including in connection with
any amendment, waiver or other modification hereof or of any other Loan
Document), each Borrower acknowledges and agrees that: (i) (A) the arranging and
other services regarding this Agreement provided by the Lenders are arm’s-length
commercial transactions between each Borrower and its Affiliates, on the one
hand, and the Lenders, on the other hand, (B) each Borrower has consulted its
own legal, accounting, regulatory and tax advisors to the extent it has deemed
appropriate, and (C) each Borrower is capable of evaluating, and understands and
accepts, the terms, risks and conditions of the transactions contemplated hereby
and by the other Loan Documents; (ii) (A) each of the Lenders is and has been
acting solely as a principal and, except as expressly agreed in writing by the
relevant parties, has not been, is not, and will not be acting as an advisor,
agent or fiduciary for any Borrower or any of its Affiliates or any other Person
and (B) no Lender has any obligation to any Borrower or any of its Affiliates
with respect to the transactions contemplated hereby except those obligations
expressly set forth herein and in the other Loan Documents; and (iii) each of
the Lenders and their respective Affiliates may be engaged in a broad range of
transactions that involve interests that differ from those of the Borrowers and
their Affiliates, and no Lender has any obligation to disclose any of such
interests to any Borrower or any of its Affiliates.  To the fullest extent
permitted by law, each Borrower hereby waives and releases any claims that it
may have against each of the Lenders with respect to any breach or alleged
breach of agency or fiduciary duty in connection with any aspect of any
transaction contemplated hereby.


89 
 

--------------------------------------------------------------------------------

 
 
ARTICLE X
 
Cross-Guarantee
 
In order to induce the Lenders to extend credit to the other Borrower hereunder,
each Borrower hereby irrevocably and unconditionally guarantees, as a primary
obligor and not merely as a surety, the payment when and as due of the Secured
Obligations of such other Borrower.  Each Borrower further agrees that the due
and punctual payment of such Secured Obligations may be extended or renewed, in
whole or in part, without notice to or further assent from it, and that it will
remain bound upon its Guarantee hereunder notwithstanding any such extension or
renewal of any such Secured Obligation.
 
Each Borrower waives presentment to, demand of payment from and protest to any
Borrower of any of the Secured Obligations, and also waives notice of acceptance
of its obligations and notice of protest for nonpayment.  The obligations of
each Borrower hereunder shall not be affected by (a) the failure of the
Administrative Agent, the Issuing Bank or any Lender to assert any claim or
demand or to enforce any right or remedy against any Borrower under the
provisions of this Agreement, any other Loan Document or otherwise; (b) any
extension or renewal of any of the Secured Obligations; (c) any rescission,
waiver, amendment or modification of, or release from, any of the terms or
provisions of this Agreement, or any other Loan Document or agreement; (d) any
default, failure or delay, willful or otherwise, in the performance of any of
the Secured Obligations; (e) the failure of the Administrative Agent to take any
steps to perfect and maintain any security interest in, or to preserve any
rights to, any security or collateral for the Secured Obligations, if any; (f)
any change in the corporate, partnership or other existence, structure or
ownership of any Borrower or any other guarantor of any of the Secured
Obligations; (g) the enforceability or validity of the Secured Obligations or
any part thereof or the genuineness, enforceability or validity of any agreement
relating thereto or with respect to any collateral securing the Secured
Obligations or any part thereof, or any other invalidity or unenforceability
relating to or against any Borrower or any other guarantor of any of the Secured
Obligations, for any reason related to this Agreement, any Swap Agreement, any
Banking Services Agreement, any other Loan Document, or any provision of
applicable law, decree, order or regulation of any jurisdiction purporting to
prohibit the payment by such Borrower or any other guarantor of the Secured
Obligations, of any of the Secured Obligations or otherwise affecting any term
of any of the Secured Obligations; or (h) any other act, omission or delay to do
any other act which may or might in any manner or to any extent vary the risk of
such Borrower or otherwise operate as a discharge of a guarantor as a matter of
law or equity or which would impair or eliminate any right of such Borrower to
subrogation.
 
Each Borrower further agrees that its agreement hereunder constitutes a
guarantee of payment when due (whether or not any bankruptcy or similar
proceeding shall have stayed the accrual or collection of any of the Secured
Obligations or operated as a discharge thereof) and not merely of collection,
and waives any right to require that any resort be had by the Administrative
Agent, the Issuing Bank or any Lender to any balance of any deposit account or
credit on the books of the Administrative Agent, the Issuing Bank or any Lender
in favor of any Borrower or any other Person.
 
The obligations of each Borrower hereunder shall not be subject to any
reduction, limitation, impairment or termination for any reason, and shall not
be subject to any defense or set-off, counterclaim, recoupment or termination
whatsoever, by reason of the invalidity, illegality or unenforceability of any
of the Secured Obligations, any impossibility in the performance of any of the
Secured Obligations or otherwise.
 
Each Borrower further agrees that its obligations hereunder shall continue to be
effective or be reinstated, as the case may be, if at any time payment, or any
part thereof, of any Secured Obligation is rescinded or must otherwise be
restored by the Administrative Agent, the Issuing Bank or any Lender upon the
bankruptcy or reorganization of any Borrower or otherwise.


90 
 

--------------------------------------------------------------------------------

 
 
In furtherance of the foregoing and not in limitation of any other right which
the Administrative Agent, the Issuing Bank or any Lender may have at law or in
equity against any Borrower by virtue hereof, upon the failure of any other
Borrower to pay any Secured Obligation when and as the same shall become due,
whether at maturity, by acceleration, after notice of prepayment or otherwise,
each Borrower hereby promises to and will, upon receipt of written demand by the
Administrative Agent, the Issuing Bank or any Lender, forthwith pay, or cause to
be paid, to the Administrative Agent, the Issuing Bank or any Lender in cash an
amount equal to the unpaid principal amount of such Secured Obligations then
due, together with accrued and unpaid interest thereon.
 
Upon payment by any Borrower of any sums as provided above, all rights of such
Borrower against any Borrower arising as a result thereof by way of right of
subrogation or otherwise shall in all respects be subordinated and junior in
right of payment to the prior indefeasible payment in full in cash of all the
Secured Obligations owed by such Borrower to the Administrative Agent, the
Issuing Bank and the Lenders.
 
Nothing shall discharge or satisfy the liability of any Borrower hereunder
except the full performance and payment of the Secured Obligations.
 
[Signature Pages Follow]


91 
 

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.
 
 
 
 
 
 

    WELLCARE HEALTH PLANS, INC., as a          as a Borrower                By
/s/ Thomas L. Tran                                                             
      Name:  Thomas L. Tran         Title:     Senior Vice President and Chief  
                    Financial Officer                                THE
WELLCARE MANAGEMENT GROUP, INC.,        as a Borrower                By /s/
Thomas L. Tran                                                                  
 Name:   Thomas L. Tran          Title:      Treasurer and Chief Financial      
                        Officer  

 
 
 
 
 
 
 
 
 
 
 
Signature Page to Credit Agreement
Wellcare Health Plans, Inc. and The WellCare Management Group, Inc.
 


 
 

--------------------------------------------------------------------------------

 
 
 
 
 
 

     JPMORGAN CHASE BANK, N.A.,  individually      as a Lender, as Swingline
Lender, as Issuing Bank and as Administrative Agent            By /s/ Robert L.
Mendoza                                                                        
   Name:  Robert L. Mendoza        Title:    Senior Vice President              
               

 
 
 
 
 
 


Signature Page to Credit Agreement
Wellcare Health Plans, Inc. and The WellCare Management Group, Inc.
 
 
 

--------------------------------------------------------------------------------

 


 

     WELLS FARGO BANK, NATIONAL      ASSOCIATION,  individually as a Lender and
as Syndication Agent            By /s/ Leslie A.
Fredericks                                                                     
   Name:  Leslie A. Fredericks        Title:   Senior Vice President            
                       

 
 
 
 
 
 
 
 
 
Signature Page to Credit Agreement
Wellcare Health Plans, Inc. and The WellCare Management Group, Inc.
 
 
 

--------------------------------------------------------------------------------

 
 
 
 
 
 
 

     SUNTRUST BANK, as a Lender                  By /s/ J. Ben
Cumming                                                                Name:  J.
Ben Cumming        Title:   Vice President                        

 
 
 
 
 
 
 
 
 
 
 
Signature Page to Credit Agreement
Wellcare Health Plans, Inc. and The WellCare Management Group, Inc.
 
 
 

--------------------------------------------------------------------------------

 
 
 
 
 

     U.S. BANK NATIONAL ASSOCIATION, as a Lender            By /s/ John M.
Langenderfer                                                                      
       Name:  John M. Langenderfer        Title:   Senior Vice President        
                     

 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Signature Page to Credit Agreement
Wellcare Health Plans, Inc. and The WellCare Management Group, Inc.
 
 
 

--------------------------------------------------------------------------------

 
 
 
 
 
 
 

     UNION BANK, N.A., as a Lender             By  /s/
Sarah Willett                                             
                                      Name:  Sarah Willett        Title:  Vice
President                              

 
 
 
 
 
 
 
 
 
 
 
Signature Page to Credit Agreement
Wellcare Health Plans, Inc. and The WellCare Management Group, Inc.
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
 
 
 

     GOLDMAN SACHS BANK USA, as a Lender             By /s/ Mark
Walton                                                                    
 Name:  Mark Walton        Title:  Authorized Signatory                        
     

 
 
 
 
 
 
 
 
 
 
 
 
 
Signature Page to Credit Agreement
Wellcare Health Plans, Inc. and The WellCare Management Group, Inc.
 
 
 
 

--------------------------------------------------------------------------------

 
 
 

     MORGAN STANLEY BANK, N.A., as a      Lender            By /s/ Sherrese
Clarke                                                                  Name: 
Sherrese Clarke        Title:  Authorized Signatory                            
 

 
 
 
 
 
 
 
 
 
 
Signature Page to Credit Agreement
Wellcare Health Plans, Inc. and The WellCare Management Group, Inc.
 
 
 

--------------------------------------------------------------------------------

 
 
 
 
 
 
 
 

     WHITNEY BANK, as a Lender           By  /s/ Kenneth C.
Misemer                                                                 Name: 
Kenneth C. Misemer        Title:  Vice President, Commercial Banking            
                 

 
 
 
 
 
 
 
 
 
 
 
 
Signature Page to Credit Agreement
Wellcare Health Plans, Inc. and The WellCare Management Group, Inc.
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
EXHIBIT A
 
ASSIGNMENT AND ASSUMPTION
 
This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [Insert
name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”).  Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement identified below (as amended, the
“Credit Agreement”), receipt of a copy of which is hereby acknowledged by the
Assignee.  The Standard Terms and Conditions set forth in Annex 1 attached
hereto are hereby agreed to and incorporated herein by reference and made a part
of this Assignment and Assumption as if set forth herein in full.
 
For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of the Assignor’s rights and
obligations in its capacity as a Lender under the Credit Agreement and any other
documents or instruments delivered pursuant thereto to the extent related to the
amount and percentage interest identified below of all of such outstanding
rights and obligations of the Assignor under the respective facilities
identified below (including any letters of credit, guarantees, and swingline
loans included in such facilities) and (ii) to the extent permitted to be
assigned under applicable law, all claims, suits, causes of action and any other
right of the Assignor (in its capacity as a Lender) against any Person, whether
known or unknown, arising under or in connection with the Credit Agreement, any
other documents or instruments delivered pursuant thereto or the loan
transactions governed thereby or in any way based on or related to any of the
foregoing, including contract claims, tort claims, malpractice claims, statutory
claims and all other claims at law or in equity related to the rights and
obligations sold and assigned pursuant to clause (i) above (the rights and
obligations sold and assigned pursuant to clauses (i) and (ii) above being
referred to herein collectively as the “Assigned Interest”).  Such sale and
assignment is without recourse to the Assignor and, except as expressly provided
in this Assignment and Assumption, without representation or warranty by the
Assignor.
 
1.
Assignor:
               
2.
Assignee:
         
[and is an Affiliate/Approved Fund of [identify Lender]1]
     
3.
Borrowers:
WellCare Health Plans, Inc. and The WellCare Management Group, Inc.
       
4.
Administrative Agent:
JPMorgan Chase Bank, N.A., as the administrative agent under the
    Credit Agreement      
5.
Credit Agreement:
The Credit Agreement dated as of August 1, 2011 among WellCare Health Plans,
Inc., The WellCare Management Group, Inc., the Lenders parties thereto, JPMorgan
Chase Bank, N.A., as Administrative Agent, and the other agents parties thereto
 
6.  Assigned Interest:  



 
 
_______________________________
 
1 Select as applicable.
 
1
 
 
 

--------------------------------------------------------------------------------

 
 
 
 
 
 
 
 
 
Facility Assigned2
Aggregate Amount of Commitment/Loans for all Lenders
Amount of Commitment/
Loans Assigned
Percentage Assigned of Commitment/Loans3
$
$
$
%
 
$
$
$
%
 
$
$
$
%
         

 
Effective Date:  _____________ ___, 20___ [TO BE INSERTED BY ADMINISTRATIVE
AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE
REGISTER THEREFOR.]
 
The terms set forth in this Assignment and Assumption are hereby agreed to:
 

 
ASSIGNOR
     
[NAME OF ASSIGNOR]
     
By:
     
Title:
     
ASSIGNEE
     
[NAME OF ASSIGNEE]
     
By:
     
Title:
       



 
Consented to and Accepted:
     
JPMORGAN CHASE BANK, N.A.,
   as Administrative Agent and Issuing Bank      
By:
       
Title:
       
[Consented to:]4
     
WELLCARE HEALTH PLANS, INC.
     
By:
       
Title:
           



 
____________________________________  
 
2 Fill in the appropriate terminology for the types of facilities under the
Credit Agreement that are being assigned under this Assignment (e.g., “Revolving
Commitment”, “Term Loan Commitment”, etc.).
 
3 Set forth, so at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder.
 
4 To be added only if the consent of the Parent is required by the terms of the
Credit Agreement.
 
 
2


 
 

--------------------------------------------------------------------------------

 




 


ANNEX I
 
STANDARD TERMS AND CONDITIONS FOR
 
ASSIGNMENT AND ASSUMPTION
 
1.  Representations and Warranties.
 
1.1  Assignor.  The Assignor (a) represents and warrants that (i) it is the
legal and beneficial owner of the Assigned Interest, (ii) the Assigned Interest
is free and clear of any lien, encumbrance or other adverse claim and (iii) it
has full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of the
Parent, any of its Subsidiaries or Affiliates or any other Person obligated in
respect of any Loan Document or (iv) the performance or observance by the
Parent, any of its Subsidiaries or Affiliates or any other Person of any of
their respective obligations under any Loan Document.
 
1.2.  Assignee.  The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) it satisfies the
requirements, if any, specified in the Credit Agreement that are required to be
satisfied by it in order to acquire the Assigned Interest and become a Lender,
(iii) from and after the Effective Date, it shall be bound by the provisions of
the Credit Agreement as a Lender thereunder and, to the extent of the Assigned
Interest, shall have the obligations of a Lender thereunder, (iv) it has
received a copy of the Credit Agreement, together with copies of the most recent
financial statements delivered pursuant to Section 5.04 thereof, as applicable,
and such other documents and information as it has deemed appropriate to make
its own credit analysis and decision to enter into this Assignment and
Assumption and to purchase the Assigned Interest on the basis of which it has
made such analysis and decision independently and without reliance on the
Administrative Agent or any other Lender, and (v) if it is a Foreign Lender,
attached to the Assignment and Assumption is any documentation required to be
delivered by it pursuant to the terms of the Credit Agreement, duly completed
and executed by the Assignee; and (b) agrees that (i) it will, independently and
without reliance on the Administrative Agent, the Assignor or any other Lender,
and based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under the Loan Documents, and (ii) it will perform in accordance with their
terms all of the obligations which by the terms of the Loan Documents are
required to be performed by it as a Lender.
 
2.  Payments.  From and after the Effective Date, the Administrative Agent shall
make all payments in respect of the Assigned Interest (including payments of
principal, interest, fees and other amounts) to the Assignor for amounts which
have accrued to but excluding the Effective Date and to the Assignee for amounts
which have accrued from and after the Effective Date.
 
3.  General Provisions. This Assignment and Assumption shall be binding upon,
and inure to the benefit of, the parties hereto and their respective successors
and assigns.  This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument.  Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and
 
1


 
 

--------------------------------------------------------------------------------

 


Assumption.  This Assignment and Assumption shall be governed by, and construed
in accordance with, the law of the State of New York.
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
2
 


 
 

--------------------------------------------------------------------------------

 


EXHIBIT B


 
FORM OF BORROWING REQUEST
 
 
JPMorgan Chase Bank, N.A.,

 
as Administrative Agent

 
for the Lenders referred to below

10 South Dearborn Street
Chicago, Illinois  60603
Attention: [_______________]
 
Fax: [(___) _________]
 
[Date]
 
Ladies and Gentlemen:
 
Reference is made to the Credit Agreement dated as of August 1, 2011, among
WellCare Health Plans, Inc., a Delaware corporation (“Parent”), The WellCare
Management Group, Inc., a New York corporation (“WMG” and together with Parent,
the “Borrowers”), the Lenders party thereto and JPMorgan Chase Bank, N.A., as
administrative agent (in such capacity, the “Administrative Agent”) for the
Lenders.  This notice constitutes a Borrowing Request and [Parent][WMG] hereby
requests a Borrowing under the Credit Agreement, and in connection with such
request [Parent][WMG] specifies the following information with respect to such
Borrowing requested hereby:
 
1.
Aggregate amount of Borrowing 1 :  _________

 
2.
Date of Borrowing (which shall be a Business Day):  _________

 
3.
Type of Borrowing (ABR or Eurodollar):  _________

 
4.
Class of Borrowing (Revolving or Term):  _________

 
5.
Interest Period (if a Eurodollar Borrowing) 2 :  _________

 
6.
Location and number of [Parent][WMG]’s account to which funds are to be
disbursed, which shall comply with Section 2.07 of the Credit
Agreement:  _________

 
The Borrower named below hereby represents and warrants that the conditions
specified in paragraphs (a) and (b) of Section 4.02 of the Credit Agreement are
satisfied.
 
                                                                  
 
 

   Very truly yours,            [NAME OF BORROWER], as a Borrower        By: 
________________________________________    Name:    Title:

 
 


 
                                                                   
_______________________________
 
1 Not less than $5.0 million and an integral multiple of $1.0 million.
 
2
Which must comply with the definition of “Interest Period” and end not later
than the Maturity Date.


 1
 
 

--------------------------------------------------------------------------------

 




 
EXHIBIT C
 


 
LIST OF CLOSING DOCUMENTS
 


 
WELLCARE HEALTH PLANS, INC.
THE WELLCARE MANAGEMENT GROUP, INC.


CREDIT FACILITIES


August 1, 2011


LIST OF CLOSING DOCUMENTS7




A.           LOAN DOCUMENTS


1.
Credit Agreement (the “Credit Agreement”) by and among WellCare Health Plans,
Inc., a Delaware corporation (the “Parent”), The WellCare Management Group,
Inc., a New York corporation (“WMG” and collectively with the Parent, the
“Borrowers”), the institutions from time to time parties thereto as Lenders (the
“Lenders”) and JPMorgan Chase Bank, N.A., in its capacity as Administrative
Agent for itself and the other Lenders (the “Administrative Agent”), evidencing
a revolving credit facility to the Borrowers from the Lenders in an initial
aggregate principal amount of $150,000,000 and a term loan facility to the
Borrowers from the Lenders in an initial aggregate principal amount of
$150,000,000.



SCHEDULES
 
 
 

   Schedule 2.01  --    Commitments    Schedule
3.06                                             --  MAE Excepted Matters  
 Schedule 3.08                                             --  Subsidiaries  
 Schedule 3.09                                             --  Disclosed Matters
   Schedule 3.16                                             --  Environmental
Matters    Schedule 3.17                                             --
 Insurance       --  UCC Filing Offices    Schedule 3.19(a)    --  Owned Real
Property    Schedule 3.19(b)  --  Leased Real Property    Schedule 4.01(f)   
 --  Surviving Credit Facilities  
 Schedule 6.01                                             --  Existing
Indebtedness    Schedule 6.02                                             --
 Existing Liens    Schedule 6.04                                             --
 Existing and Designated Investments    Schedule
6.07                                             --  Transactions with
Affiliates

 
 
 
 
 
 
EXHIBITS
 
 
 
 

   Exhibit A  --  Form of Assignment and Assumption    Exhibit B   --  Form of
Borrowing Request                                

 
 



--------------------------------------------------------------------------------

 
7 Each capitalized term used herein and not defined herein shall have the
meaning assigned to such term in the above-defined Credit Agreement.  Items
appearing in bold and italics shall be prepared and/or provided by the Parent
and/or Parent’s counsel.


 
 

--------------------------------------------------------------------------------

 
 
 

 Exhibit C    --  List of Closing Documents  Exhibit D  --  Form of Increasing
Lender Supplement  Exhibit E    --  Form of Augmenting Lender Supplement

 

 
2.
Notes executed by the Borrowers in favor of each of the Lenders, if any, which
has requested a note pursuant to Section 2.10(e) of the Credit Agreement.

 
3.
Guaranty executed by the initial Subsidiary Guarantors (collectively with the
Borrowers, the “Loan Parties”) and the Parent in favor of the Administrative
Agent



4.
Pledge and Security Agreement executed by the Loan Parties, together with
pledged instruments and allonges, stock certificates, stock powers executed in
blank, pledge instructions and acknowledgments, as appropriate.



Exhibit A
--
Legal and Prior Names; Principal Place of Business and Chief Executive Office;
FEIN; State Organization Number and Jurisdiction of Incorporation; Properties
Leased by the Grantors; Properties Owned by the Grantors; Public Warehouses or
Other Locations
Exhibit B
--
Aircraft/Engines, Ships, Railcars and Other Vehicles Governed by Federal
Statute; Patents, Copyrights and Trademarks Protected under Federal Law
Exhibit C
--
[Intentionally Omitted]
Exhibit D
--
List of Instruments, Pledged Securities and other Investment Property
Exhibit E
--
UCC Financing Statement Filing Locations
Exhibit F
--
Commercial Tort Claims
Exhibit G
--
Grantors
Exhibit H
--
Deposit Accounts; Securities Accounts
Exhibit I
--
Possible infringement of Grantors’ rights in Intellectual Property
Exhibit J
--
Settlement Agreements affecting Grantors’ Intellectual Property



5.
Confirmatory Grant of Security Interest in United States Trademarks made by
certain of the Loan Parties in favor of the Administrative Agent for the benefit
of the Secured Parties.



Schedule A
--
Registered Trademarks; Trademark and Service Mark Applications; Other Trademarks



6.
Confirmatory Grant of Security Interest in United States Copyrights made by
certain of the Loan Parties in favor of the Administrative Agent for the benefit
of the Secured Parties.



Schedule A
--
Registered Copyrights; Copyright Applications; Other Copyrights



7.
Certificates of Insurance listing the Administrative Agent as (x) lender loss
payee for the property, casualty and business interruption insurance policies of
the Initial Loan Parties, together with long-form lender loss payable
endorsements, as appropriate, and (y) additional insured with respect to the
liability insurance of the Loan Parties, together with additional insured
endorsements.

 
 
                                                                                                                                                                                                                                           
B.   UCC DOCUMENTS
 
 
8.
UCC, tax lien and name variation search reports naming each Loan Party from the
appropriate offices in relevant jurisdictions.

 
 
 

--------------------------------------------------------------------------------

 


 
9.
UCC financing statements naming each Loan Party as debtor and the Administrative
Agent as secured party as filed with the appropriate offices in applicable
jurisdictions.





C.           CORPORATE DOCUMENTS


10.
Certificate of the Secretary or an Assistant Secretary of each Loan Party
certifying (i) that there have been no changes in the Certificate of
Incorporation or other charter document of such Loan Party, as attached thereto
and as certified as of a recent date by the Secretary of State (or analogous
governmental entity) of the jurisdiction of its organization, since the date of
the certification thereof by such governmental entity, (ii) the By-Laws or other
applicable organizational document, as attached thereto, of such Loan Party as
in effect on the date of such certification, (iii) resolutions of the Board of
Directors or other governing body of such Loan Party authorizing the execution,
delivery and performance of each Loan Document to which it is a party, and (iv)
the names and true signatures of the incumbent officers of each Loan Party
authorized to sign the Loan Documents to which it is a party, and (in the case
of each Borrower) authorized to request a Borrowing or the issuance of a Letter
of Credit  under the Credit Agreement.



11.
Good Standing Certificate (or analogous documentation if applicable) for each
Loan Party from the Secretary of State (or analogous governmental entity) of the
jurisdiction of its organization, to the extent generally available in such
jurisdiction.





D.           OPINIONS


12.           Opinion of Sullivan & Cromwell LLP, counsel for the Loan Parties.


13.           Opinion of Greenberg Traurig, LLP, special counsel for the Loan
Parties.






E.           CLOSING CERTIFICATES AND MISCELLANEOUS


14.
A Certificate signed by the President, a Vice President or a Financial Officer
of the Borrowers certifying the following: (i) all of the representations and
warranties of the Borrowers set forth in the Credit Agreement are true and
correct and (ii) no Default has occurred and is then continuing.



15.
Payoff documentation providing evidence satisfactory to the Administrative Agent
that the Credit Agreement dated May 12, 2010 among the Borrowers, the lenders
from time to time party thereto and JPMorgan Chase Bank, N.A., as administrative
agent, has been terminated and cancelled (along with all of the agreements,
documents and instruments delivered in connection therewith) and all
Indebtedness owing thereunder has been repaid.



16.
An affidavit by a Responsible Officer of each Loan Party organized in the State
of Florida that the Loan Documents executed by such Loan Party have been
executed and delivered outside of the State of Florida or evidence that all
applicable stamp tax or other tax related to the Loan Documents have been paid.



 
 

--------------------------------------------------------------------------------

 


 
 
EXHIBIT D


FORM OF INCREASING LENDER SUPPLEMENT


INCREASING LENDER SUPPLEMENT, dated __________, 20___ (this “Supplement”), by
and among each of the signatories hereto, to the Credit Agreement, dated as of
August 1, 2011 (as amended, restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”), among WellCare Health Plans, Inc. (the
“Parent”), The WellCare Management Group, Inc. (“WMG” and collectively with the
Parent, the “Borrowers”), the Lenders party thereto and JPMorgan Chase Bank,
N.A., as administrative agent (in such capacity, the “Administrative Agent”).


W I T N E S S E T H


WHEREAS, pursuant to Section 2.21 of the Credit Agreement, [the Parent][WMG] has
the right, subject to the terms and conditions thereof, to effectuate from time
to time an increase in the aggregate Revolving Commitments and/or one or more
tranches of Incremental Term Loans under the Credit Agreement by requesting one
or more Lenders to increase the amount of its Revolving Commitment and/or to
participate in such a tranche;
 
WHEREAS, [the Parent][WMG] has given notice to the Administrative Agent of its
intention to [increase the aggregate Revolving Commitments] [and] [enter into a
tranche of Incremental Term Loans] pursuant to such Section 2.21; and
 
WHEREAS, pursuant to Section 2.21 of the Credit Agreement, the undersigned
Increasing Lender now desires to [increase the amount of its Revolving
Commitment] [and] [participate in a tranche of Incremental Term Loans] under the
Credit Agreement by executing and delivering to [the Parent][WMG] and the
Administrative Agent this Supplement;
 
NOW, THEREFORE, each of the parties hereto hereby agrees as follows:
 
1.  The undersigned Increasing Lender agrees, subject to the terms and
conditions of the Credit Agreement, that on the date of this Supplement it shall
[have its Revolving Commitment increased by $[__________], thereby making the
aggregate amount of its total Revolving Commitments equal to $[__________]]
[and] [participate in a tranche of Incremental Term Loans with a commitment
amount equal to $[__________] with respect thereto].
 
2.  [The Parent][WMG] hereby represents and warrants that no Default or Event of
Default has occurred and is continuing on and as of the date hereof.
 
3.  Terms defined in the Credit Agreement shall have their defined meanings when
used herein.
 
4.  This Supplement shall be governed by, and construed in accordance with, the
laws of the State of New York.
 
5.  This Supplement may be executed in any number of counterparts and by
different parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which taken together shall
constitute one and the same document.
 


 
 

--------------------------------------------------------------------------------

 




IN WITNESS WHEREOF, each of the undersigned has caused this Supplement to be
executed and delivered by a duly authorized officer on the date first above
written.
 
 

  [INSERT NAME OF INCREASING LENDER]          
By:____________________________________   Name:   Title:                

 




                                                                   



Accepted and agreed to as of the date first written above:


[WELLCARE HEALTH PLANS, INC.]
[THE WELLCARE MANAGEMENT GROUP, INC.]




By:______________________________________
Name:
Title:




Acknowledged as of the date first written above:


JPMORGAN CHASE BANK, N.A.
as Administrative Agent




By:______________________________________
Name:
Title:


2



 
 

--------------------------------------------------------------------------------

 


EXHIBIT E


FORM OF AUGMENTING LENDER SUPPLEMENT


ARTICLE XIAUGMENTING LENDER SUPPLEMENT, dated __________, 20___ (this
“Supplement”), to the Credit Agreement, dated as of August 1, 2011 (as amended,
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among WellCare Health Plans, Inc. (the “Parent”), The WellCare
Management Group, Inc. (“WMG” and collectively with the Parent, the
“Borrowers”), the Lenders party thereto and JPMorgan Chase Bank, N.A., as
administrative agent (in such capacity, the “Administrative Agent”).
 
W I T N E S S E T H
 
ARTICLE XIIWHEREAS, the Credit Agreement provides in Section 2.21 thereof that
any bank, financial institution or other entity may [extend Revolving
Commitments] [and] [participate in tranches of Incremental Term Loans] under the
Credit Agreement subject to the approval of the Parent and the Administrative
Agent, by executing and delivering to [the Parent][WMG] and the Administrative
Agent a supplement to the Credit Agreement in substantially the form of this
Supplement; and
 
ARTICLE XIIIWHEREAS, the undersigned Augmenting Lender was not an original party
to the Credit Agreement but now desires to become a party thereto;
 
ARTICLE XIVNOW, THEREFORE, each of the parties hereto hereby agrees as follows:
 
ARTICLE XV1.  The undersigned Augmenting Lender agrees to be bound by the
provisions of the Credit Agreement and agrees that it shall, on the date of this
Supplement, become a Lender for all purposes of the Credit Agreement to the same
extent as if originally a party thereto, with a [Revolving Commitment of
$[__________]] [and] [a commitment with respect to Incremental Term Loans of
$[__________]].
 
ARTICLE XVI2.  The undersigned Augmenting Lender (a) represents and warrants
that it is legally authorized to enter into this Supplement; (b) confirms that
it has received a copy of the Credit Agreement, together with copies of the most
recent financial statements delivered pursuant to Section 5.01 thereof, as
applicable, and has reviewed such other documents and information as it has
deemed appropriate to make its own credit analysis and decision to enter into
this Supplement; (c) agrees that it will, independently and without reliance
upon the Administrative Agent or any other Lender and based on such documents
and information as it shall deem appropriate at the time, continue to make its
own credit decisions in taking or not taking action under the Credit Agreement
or any other instrument or document furnished pursuant hereto or thereto; (d)
appoints and authorizes the Administrative Agent to take such action as agent on
its behalf and to exercise such powers and discretion under the Credit Agreement
or any other instrument or document furnished pursuant hereto or thereto as are
delegated to the Administrative Agent by the terms thereof, together with such
powers as are incidental thereto; and (e) agrees that it will be bound by the
provisions of the Credit Agreement and will perform in accordance with its terms
all the obligations which by the terms of the Credit Agreement are required to
be performed by it as a Lender.
 
ARTICLE XVII3.  The undersigned’s address for notices for the purposes of the
Credit Agreement is as follows:
 
ARTICLE XVIII                                [___________]
 
 
 
3
 
 
 

--------------------------------------------------------------------------------

 
 
 
 
 
 
ARTICLE XIX4.  [The Parent][WMG] hereby represents and warrants that no Default
or Event of Default has occurred and is continuing on and as of the date hereof.
 
ARTICLE XX5.  Terms defined in the Credit Agreement shall have their defined
meanings when used herein.
 
ARTICLE XXI6.  This Supplement shall be governed by, and construed in accordance
with, the laws of the State of New York.
 
ARTICLE XXII7. This Supplement may be executed in any number of counterparts and
by different parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which taken together shall
constitute one and the same document.
 
[remainder of this page intentionally left blank]
 
 
 
 
 
 
 
 
 
 
 
 
 
4
 


 
 

--------------------------------------------------------------------------------

 




IN WITNESS WHEREOF, each of the undersigned has caused this Supplement to be
executed and delivered by a duly authorized officer on the date first above
written.
 
[INSERT NAME OF AUGMENTING LENDER]




By:  ________________________________                                                                         
Name:
Title:




Accepted and agreed to as of the date first written above:


[WELLCARE HEALTH PLANS, INC.]
[THE WELLCARE MANAGEMENT GROUP, INC.]




By:_____________________________________
Name:
Title:




Acknowledged as of the date first written above:


JPMORGAN CHASE BANK, N.A.
as Administrative Agent




By:_____________________________________
Name:
Title:
 


 


 5
 
 

 


                               
 


 